

Exhibit 10.1










FIFTH AMENDED AND RESTATED CREDIT AGREEMENT


DATED AS OF NOVEMBER 6, 2019
AMONG


RPT REALTY, L.P.,
AS BORROWER,


AND


KEYBANK NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT,


AND


KEYBANC CAPITAL MARKETS INC.,
BMO CAPITAL MARKETS
AND
CAPITAL ONE, NATIONAL ASSOCIATION,
AS JOINT-LEAD ARRANGERS,


AND


BMO CAPITAL MARKETS
AND
CAPITAL ONE, NATIONAL ASSOCIATION,
AS SYNDICATION AGENTS,


AND


BRANCH BANKING AND TRUST COMPANY,
AS DOCUMENTATION AGENT


AND


CERTAIN LENDERS
FROM TIME TO TIME PARTIES HERETO,
AS LENDERS





















--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
ARTICLE I. DEFINITIONS
1
ARTICLE II. THE CREDIT
29
2.1. Advances
29
2.2. Ratable and Non Ratable Advances
32
2.3. Final Principal Payment
32
2.4. [Reserved]
33
2.5. Facility Fee
33
2.6. Other Fees
33
2.7. Minimum Amount of Each Advance
33
2.8. Principal Payments
33
2.9. Method of Selecting Classes and Types and Interest Periods for New Advances
34
2.10. Conversion and Continuation of Outstanding Advances
35
2.11. Changes in Interest Rate, Etc.
35
2.12. Rates Applicable After Default
35
2.13. Method of Payment
36
2.14. Notes; Telephonic Notices
36
2.15. Interest Payment Dates; Interest and Fee Basis
37
2.16. Swingline Advances
37
2.17. Notification of Advances, Interest Rates and Prepayments
38
2.18. Lending Installations
38
2.19. Non-Receipt of Funds by the Administrative Agent
39
2.20. Replacement of Lenders under Certain Circumstances
39
2.21. Usury
39
2.22. Termination or Increase in Commitments; Additional Term Loans
40
2.23. Pro Rata Treatment
42
2.24. Successor LIBOR Rate Index
42
ARTICLE IIA LETTER OF CREDIT SUBFACILITY
43
2A.1 Obligation to Issue
43
2A.2 Types and Amounts
44
2A.3 Conditions
44
2A.4 Procedure for Issuance of Facility Letters of Credit
44
2A.5 Reimbursement Obligations; Duties of Issuing Bank
45
2A.6 Participation
46
2A.7 Payment of Reimbursement Obligations
47
2A.8 Compensation for Facility Letters of Credit
48
2A.9 Letter of Credit Collateral Account
48
ARTICLE III. CHANGE IN CIRCUMSTANCES
49
3.1. Yield Protection
49
3.2. Changes in Capital Adequacy Regulations
49
3.3. Availability of Types of Advances: Inability to Determine Rates
50
3.4. Funding Indemnification
50
3.5. Taxes
50
3.6. Lender Statements; Survival of Indemnity; Delay in Requests
54

- i -



--------------------------------------------------------------------------------



ARTICLE IV. CONDITIONS PRECEDENT
54
4.1. Initial Advance
54
4.2. Each Advance and Issuance
56
ARTICLE V. REPRESENTATIONS AND WARRANTIES
56
5.1. Existence
56
5.2. Authorization and Validity
56
5.3. No Conflict; Government Consent
57
5.4. Financial Statements; Material Adverse Effect
57
5.5. Taxes
57
5.6. Litigation and Guarantee Obligations
57
5.7. Subsidiaries
57
5.8. ERISA
58
5.9. Accuracy of Information
58
5.10. Regulations U and X
58
5.11. [Intentionally Omitted]
58
5.12. Compliance With Laws
58
5.13. Ownership of Properties
58
5.14. Investment Company Act
58
5.15. [Intentionally Omitted]
58
5.16. Solvency
58
5.17. Insurance
59
5.18. REIT Status
59
5.19. Environmental Matters
59
5.20. [Intentionally Omitted]
60
5.21. Intellectual Property
60
5.22. Broker’s Fees
61
5.23. Unencumbered Pool Properties
61
5.24. No Bankruptcy Filing
61
5.25. No Fraudulent Intent
61
5.26. Transaction in Best Interests of Borrower; Consideration
61
5.27. Subordination
61
5.28. [Intentionally Omitted]
61
5.29. OFAC
61
5.30. EEA Financial Institutions
62
5.31. Beneficial Ownership
62
ARTICLE VI. COVENANTS
62
6.1. Financial Reporting
62
6.2. Use of Proceeds
64
6.3. Notice of Default
64
6.4. Conduct of Business
62
6.5. Taxes
62
6.6. Insurance
62
6.7. Compliance with Laws
65
6.8. Maintenance of Properties
65
6.9. Inspection
65
6.10. Maintenance of Status
65
6.11. Dividends
65
6.12. Merger
66

- ii -



--------------------------------------------------------------------------------



6.13. [Intentionally Omitted]
66
6.14. Sale and Leaseback
66
6.15. [Intentionally Omitted]
66
6.16. Liens
66
6.17. Affiliates
67
6.18. Financial Undertakings
67
6.19. Consolidated Net Worth
67
6.20. [Intentionally Omitted]
68
6.21. Indebtedness and Cash Flow Covenants
68
6.22. Environmental Matters
68
6.23. Plan Assets
69
6.24. [Intentionally Omitted]
69
6.25. Negative Pledges
69
6.26. Guaranty
70
6.27. Amendments to Organizational Documents
71
6.28. Trading of Stock
71
6.29. Unencumbered Pool Properties
71
6.30. [Intentionally Omitted]
72
6.31. REIT Restrictions
72
ARTICLE VII. DEFAULTS
72
ARTICLE VIII. ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
75
8.1. Acceleration
75
8.2. Amendments
76
8.3. Preservation of Rights
78
8.4. [Intentionally Omitted]
78
8.5. Application of Funds
78
8.6. Reliance on Hedge Provider
79
ARTICLE IX. GENERAL PROVISIONS
79
9.1. Survival of Representations
79
9.2. Governmental Regulation
79
9.3. Taxes
79
9.4. Headings
79
9.5. Entire Agreement
79
9.6. Several Obligations; Benefits of the Agreement
79
9.7. Expenses; Indemnification
79
9.8. Numbers of Documents
80
9.9. Accounting
81
9.10. Severability of Provisions
81
9.11. Nonliability of Lenders
81
9.12. CHOICE OF LAW
81
9.13. CONSENT TO JURISDICTION
81
9.14. WAIVER OF JURY TRIAL
82
9.15. USA Patriot Act Notice
82
ARTICLE X. THE ADMINISTRATIVE AGENT
82
10.1. Appointment
82
10.2. Powers
82
10.3. General Immunity
82
10.4. No Responsibility for Loans, Recitals, Etc.
83

- iii -



--------------------------------------------------------------------------------



10.5. Action on Instructions of Lenders
83
10.6. Employment of Agents and Counsel
83
10.7. Reliance on Documents; Counsel
83
10.8. Administrative Agent’s Reimbursement and Indemnification
83
10.9. Rights as a Lender
84
10.10. Lender Credit Decision
84
10.11. Successor Administrative Agent
84
10.12. Notice of Defaults
85
10.13. Requests for Approval
85
10.14. Defaulting Lenders
86
10.15. Additional Agents
89
ARTICLE XI. SETOFF; RATABLE PAYMENTS
89
11.1. Setoff
89
11.2. Ratable Payments
90
ARTICLE XII. BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
90
12.1. Successors and Assigns
90
12.2. Participations
90
12.3. Assignments
91
12.4. Dissemination of Information
93
12.5. Tax Treatment
93
ARTICLE XIII. NOTICES
93
13.1. Giving Notice
93
13.2. Change of Address
93
13.3. Electronic Delivery of Information
93
ARTICLE XIV. COUNTERPARTS
94
ARTICLE XV. ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS
94
ARTICLE XVI. REIT EXCULPATION
95
ARTICLE XVII. WAIVER OF CLAIMS
96
ARTICLE XVIII. ACKNOWLEDGEMENT REGARDING ANY SUPPORTED QFCs
96










- iv -



--------------------------------------------------------------------------------



SCHEDULE I  Commitments
SCHEDULE 1  Unencumbered Pool Properties
SCHEDULE 2  Subsidiary Guarantors as of Agreement Effective Date
SCHEDULE 3  Existing Letters of Credit
SCHEDULE 4  Existing NPAs
SCHEDULE 6.31 Property of REIT
EXHIBIT A  Applicable Margin and Facility Fee Percentage
EXHIBIT B  Form of Note
EXHIBIT C  Form of Amendment Regarding Increase
EXHIBIT D  Form of Compliance Certificate
EXHIBIT E  Form of Guaranty
EXHIBIT F  [Intentionally Omitted]
EXHIBIT G  Form of Borrowing Notice
EXHIBIT H-1  Form of U.S. Tax Compliance Certificate
EXHIBIT H-2  Form of U.S. Tax Compliance Certificate
EXHIBIT H-3  Form of U.S. Tax Compliance Certificate
EXHIBIT H-4  Form of U.S. Tax Compliance Certificate
EXHIBIT I  Form of Assignment Agreement




- v -



--------------------------------------------------------------------------------



FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
This Fifth Amended and Restated Credit Agreement (the “Agreement”) dated as of
November 6, 2019, is among RPT REALTY, L.P. (formerly known as Ramco-Gershenson
Properties, L.P.), a limited partnership organized under the laws of the State
of Delaware (the “Borrower”), KEYBANK NATIONAL ASSOCIATION, a national banking
association, and the several banks, financial institutions and other entities
from time to time parties to the Agreement (collectively, the “Lenders”), and
KEYBANK NATIONAL ASSOCIATION, not individually, but as “Administrative Agent”.
RECITALS
A.The Borrower is primarily engaged in the business of purchasing, owning,
operating, leasing and managing retail properties.
B.The REIT is qualified as a real estate investment trust under Section 856 of
the Code.
C.The Borrower and certain of the Lenders are parties to that certain Fourth
Amended and Restated Credit Agreement dated as of September 14, 2017 (as amended
and in effect immediately prior to the effectiveness of this Agreement, the
“Existing Revolving Credit Agreement”), pursuant to which the lenders thereunder
have made available to the Borrower a $350,000,000 revolving credit facility on
the terms and conditions set forth therein.
D.The Borrower and certain of the Lenders are parties to that certain First
Amended and Restated Unsecured Term Loan Agreement dated as of November 15, 2017
(as amended and in effect immediately prior to the effectiveness of this
Agreement, the “Existing Term Loan Agreement”), pursuant to which the lenders
thereunder have made available to the Borrower a $60,000,000 term loan on the
terms and conditions set forth therein.
E.This Agreement and the other Loan Documents, taken as whole, constitute an
amendment and restatement of the Existing Revolving Credit Agreement and the
Existing Term Loan Agreement and an amendment of the other loan documents
thereunder and not a novation, and the parties intend that all Advances
outstanding thereunder shall continue to be Advances hereunder as provided
herein until repaid.
F.The Borrower has requested that the Administrative Agent and the Lenders enter
into this Agreement to amend and restate the Existing Revolving Credit Agreement
and the Existing Term Loan Agreement to (i) extend the Facility Termination
Date, (ii) add additional term loan facilities, and (iii) modify certain of the
other terms thereof. The Administrative Agent and those existing and new
Lenders, if any, executing this Agreement have agreed to do so on the terms set
forth herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree that the Existing Revolving Credit Agreement
and the Existing Term Loan Agreement are amended and restated in their entirety
as follows:
ARTICLE I.
DEFINITIONS
As used in this Agreement:
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any partnership, limited liability company, firm, corporation
or

-1-



--------------------------------------------------------------------------------



division thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding partnership or membership interests of a partnership
or limited liability company.
“Additional Term Loans” is defined in Section 2.22(b).
“Adjusted EBITDA” means, as of any date, the Consolidated Net Income for the
most recent four (4) full fiscal quarters of the Borrower for which financial
results have been reported, as adjusted, without duplication, by (i) deducting
therefrom any income attributable to Excluded Tenants; (ii) adding or deducting
for, as appropriate, any adjustment made under GAAP for straight lining of
rents, gains or losses from sales of assets (including, for the avoidance of
doubt, Capital Stock in Investment Affiliates), extraordinary items, impairment
and other non-cash charges, depreciation, amortization, interest expenses, taxes
and the Consolidated Group Pro Rata Share of such foregoing items described in
this clause (ii) in Investment Affiliates; and (iii) deducting therefrom the
Capital Expenditure Reserve Deduction for such period.
“Adjusted Unencumbered Pool NOI” means, as of any date, the thencurrent
Unencumbered Pool Property NOI less the Capital Expenditure Reserve Deduction
for the thencurrent Unencumbered Pool Properties.
“Administrative Agent” means KeyBank National Association in its capacity as
agent for the Lenders pursuant to Article X, and not in its individual capacity
as a Lender, and any successor Administrative Agent appointed pursuant to
Article X.
“Administrative Agent’s Head Office” means the Administrative Agent’s head
office located at 127 Public Square, Cleveland, Ohio 44114-1306, or at such
other location as the Administrative Agent may designate from time to time by
notice to the Borrower and the Lenders.
“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made by one or more of the Lenders to the Borrower of the same
Type and Class and, in the case of LIBOR Rate Advances, for the same Interest
Period, including without limitation Swingline Advances.
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person, provided,
however, in no event shall Administrative Agent or Lender be an Affiliate of the
Borrower. A Person shall be deemed to control another Person if the controlling
Person owns 10% or more of any class of voting securities (or other ownership
interests) of the controlled Person or possesses, directly or indirectly, the
power to direct or cause the direction of the management or policies of the
controlled Person, whether through ownership of stock, by contract or otherwise.
“Agent” means KeyBank National Association, acting as Administrative Agent for
the Lenders, its successors and assigns.
“Aggregate Commitment” means, as of any date, the aggregate amount of the
thencurrent Term Loan A-1 Commitments, Term Loan A-2 Commitments, Term Loans
A-3, Term Loan A-4 Commitments, Term Loan A-5 Commitments, Commitment for
Additional Term Loans and Revolving Commitments of all the Lenders, which is, as
of the Agreement Effective Date, $660,000,000, as such amount may be increased
pursuant to Section 2.22 hereof.

-2-



--------------------------------------------------------------------------------



“Agreement” is defined in the Recitals hereto.
“Agreement Effective Date” means the date this Agreement has been fully executed
and delivered by the Borrower and the Lenders and the conditions set forth in
Section 4.1 have been fulfilled or waived in accordance with the terms hereof.
“Alternate Base Rate” means, for any day,
(a) the LIBOR Market Index Rate plus one and one-half percent (1.50%); provided,
that if for any reason the LIBOR Market Index Rate is unavailable, Alternate
Base Rate shall mean the per annum rate of interest equal to the Federal Funds
Effective Rate plus one and one-half percent (1.50%). The Alternate Base Rate
determined by reference to the LIBOR Market Index Rate shall be determined on a
daily basis; or
(b) if selected by Borrower pursuant to Section 2.9, for any day, the greater of
(i) the variable annual rate of interest announced from time to time by
Administrative Agent at Administrative Agent’s Head Office as its “prime rate”,
(ii) one-half of one percent (0.5%) above the Federal Funds Effective Rate, or
(iii) the LIBOR Base Rate determined as of any date of determination for an
Interest Period of one month plus one percent (1%) (rounded upwards, if
necessary, to the next one-eight of one percent). The Alternate Base Rate
described in this clause (b) is a reference rate and does not necessarily
represent the lowest or best rate being charged to any customer. Any change in
the rate of interest payable hereunder resulting from a change in the Alternate
Base Rate described in this clause (b) shall become effective as of the opening
of business on the day on which such change in the Alternate Base Rate described
in this clause (b) becomes effective, without notice or demand of any kind. If
the Alternate Base Rate is being used as an alternate rate of interest pursuant
to Section 2.24, then the Alternate Base Rate shall be the greater of clauses
(i) and (ii) above and shall be determined without reference to clause (iii)
above. For the avoidance of doubt, if the Alternate Base Rate as determined
pursuant to the foregoing would be less than 1.00%, such rate shall be deemed to
be 1.00% for purposes of this Agreement.
“Amendment Regarding Increase” means an Amendment Regarding Increase
substantially in the form of Exhibit C attached hereto pursuant to which an
existing Lender or a new Lender provides a new Commitment, increases an existing
Commitment, makes a new Term Loan or increases the amount of any existing Term
Loan, as the case may be, as contemplated by Section 2.22.
“Applicable Margin” means the applicable margin set forth in the pricing
schedules contained in Exhibit A attached hereto used in calculating the
interest rate applicable to the various Classes and Types of Advances, subject
to the conditions set forth in Exhibit A with respect to the effective date of
changes in such applicable margins.
“Arrangers” means KeyBanc Capital Markets Inc., BMO Capital Markets and Capital
One, National Association, and their respective successors.
“Article” means an article of this Agreement unless another document is
specifically referenced.
“Authorized Officer” means any of the President, Chief Financial Officer and
Chief Operating Officer, or any of the Chairman and Chief Executive Officer, or
the Chief Accounting Officer or any Executive Vice President of the REIT, or any
other executive officer or authorized agent approved by the Administrative Agent
on behalf of the Lenders acting singly.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.



-3-



--------------------------------------------------------------------------------



“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Beneficial Ownership Certification” means as to Borrower, a certification
regarding beneficial ownership as required by the Beneficial Ownership
Regulation which is otherwise in form and substance satisfactory to the
Administrative Agent or any Lender requesting the same.
“Beneficial Ownership Regulation” means 31 C.F.R. Section 1010.230.
“BHC Act Affiliate” means with respect to any Person, an “affiliate” (as such
term is defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of
such Person.
“Borrower” is defined in the Recitals hereto.
“Borrowing Date” means a date on which an Advance is made hereunder.
“Borrowing Notice” is defined in Section 2.9.
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of LIBOR Rate Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Cleveland, Ohio for the conduct of
substantially all of their commercial lending activities and on which dealings
in Dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in Cleveland, Ohio for the conduct of substantially all of their commercial
lending activities.
“Capital Expenditure Reserve Deduction” means, with respect to any group of
Projects as of any date, $0.10 per annum per gross leaseable square foot of such
Projects, times either (A) in the case of calculation of Adjusted EBITDA, as to
each Project, the weighted average square footage of such Projects owned by the
Consolidated Group at any time during the most recent four (4) fiscal quarters
of Borrower for which financial results have been reported or (B) in the case of
the calculation of Adjusted Unencumbered Pool NOI, as to each Project, the
square footage of such Projects included in the Unencumbered Pool as of such
date.
“Capital Improvement Project” means with respect to any Project now or hereafter
owned by the Borrower or any of its Subsidiaries which is utilized principally
for shopping centers, capital improvements consisting of rehabilitation,
refurbishment, replacement, expansions or improvements (including related
amenities) to the existing buildings on such Project and/or capital additions,
repairs, resurfacing and replacements in the common areas of such Project and
related or similar activities all of which may be properly capitalized under
GAAP.
“Capital One Term Loan Agreements” means(i) that certain First Amended and
Restated Unsecured Term Loan Agreement (2013) dated as of November 15, 2017,
among the Borrower, Capital One, National Association and the lenders from time
to time party thereto, and (ii) that certain First Amended and Restated
Unsecured Term Loan Agreement (2014) dated as of November 15, 2017, among the
Borrower, Capital One, National Association and the lenders from time to time
party thereto.
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation and any
and all warrants or options to purchase any of the foregoing.



-4-



--------------------------------------------------------------------------------



“Capitalization Rate” means six and three-quarter percent (6.75%).
“Capitalized Lease” of a Person means any lease of Property imposing obligations
on such Person, as lessee thereunder, which are required in accordance with GAAP
to be capitalized on a balance sheet of such Person.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank, the Swingline Lender
or the Revolving Lenders, as collateral for Facility Letter of Credit
Obligations, Swingline Loans or obligations of the Revolving Lenders to fund
participations in respect of Facility Letter of Credit Obligations, cash or
deposit account balances or, if the Administrative Agent and the Issuing Bank or
Swingline Lender, as applicable, shall agree in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the Issuing Bank or Swingline
Lender, as applicable. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.
“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentally
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than twelve months
from the date of acquisition, (b) Dollar denominated time and demand deposits
and certificates of deposit of (i) any Lender or any of its Affiliates; (ii) any
domestic commercial bank having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-2
or the equivalent thereof or from Moody’s is at least P-2 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than two (2) years from the date of acquisition, (c) commercial
paper and variable or fixed rate notes issued by any Approved Bank (or by the
parent company thereof) or any variable rate notes issued by, or guaranteed by,
any domestic corporation rated A-2 (or the equivalent thereof) or better by S&P
or P-2 (or the equivalent thereof) or better by Moody’s and maturing within one
(1) year of the date of acquisition, (d) repurchase agreements with a bank or
trust company (including any of the Lenders) or securities dealer having capital
and surplus in excess of $500,000,000 for direct obligations issued by or fully
guaranteed by the United States of America in which Borrower or their
Subsidiaries shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations and (e)
Investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940,
as amended, which are administered by financial institutions having capital of
at least $500,000,000 and the portfolios of which are limited to investments of
the character described in the foregoing subdivisions (a) through (d).
“Change” is defined in Section 3.2.
“Change in Control” means the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof) of Capital Stock
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding Capital Stock of the REIT.
“Class” means (a) when used with respect to a Commitment refers to whether such
Commitment is a Revolving Commitment, a Swingline Commitment, a Term Loan A-1
Commitment, a Term Loan A-2

-5-



--------------------------------------------------------------------------------



Commitment, a Term Loan A-4 Commitment, a Term Loan A-5 Commitment or a
Commitment for an Additional Term Loan, (b) when used with respect to any
Advance or Loan, refers to whether such Advance or Loan is a Revolving Advance,
a Swingline Advance, or a Term Advance, or the Loans comprising such Advance are
Revolving Loans, Swingline Loans, Term Loans A-1, Term Loans A-2, Term Loan A-3,
Term Loans A-4, Term Loans A-5 or Additional Term Loans, and (c) when used with
respect to a Lender, refers to whether such Lender has a Loan or Commitment with
respect to a particular Class of Loans or Commitments.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
“Commitment” means for each Lender collectively, such Lender’s Revolving
Commitment, Term Loan A-1 Commitment, Term Loan A-2 Commitment, Term Loan A-4
Commitment, Term Loan A-5 Commitment and any Commitment in connection with
Additional Term Loans, if any.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. Section1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D attached hereto executed by an Authorized Officer of the REIT, on
behalf of the Company.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Debt Service” means, for any period, without duplication,
(a) Consolidated Interest Expense for such period plus (b) the aggregate amount
of scheduled principal payments attributable to Consolidated Outstanding
Indebtedness (excluding optional principal payments, principal payments
contingent on excess cash flow from a related Project and balloon payments made
at maturity in respect of any such Indebtedness), plus (c) a percentage of all
such principal payments made during such period by any Investment Affiliate on
Indebtedness taken into account in calculating Consolidated Interest Expense,
equal to the greater of (x) the percentage of the principal amount of such
Indebtedness for which any member of the Consolidated Group is liable and (y)
the Consolidated Group Pro Rata Share of such Investment Affiliate.
“Consolidated Group” means the Borrower and all Subsidiaries which are
consolidated with it for financial reporting purposes under GAAP.
“Consolidated Group Pro Rata Share” means, with respect to any Investment
Affiliate, the percentage of the total equity ownership interests held by the
Consolidated Group in the aggregate, in such Investment Affiliate determined by
calculating the greater of (i) the percentage of the issued and outstanding
stock, partnership interests or membership interests in such Investment
Affiliate held by the Consolidated Group in the aggregate and (ii) the
percentage of the total book value of such Investment Affiliate that would be
received by the Consolidated Group in the aggregate, upon liquidation of such
Investment Affiliate, after repayment in full of all Indebtedness of such
Investment Affiliate.
“Consolidated Interest Expense” means, for any period without duplication, the
sum of (a) the amount of interest expense, determined in accordance with GAAP,
of the Consolidated Group for such period attributable to Consolidated
Outstanding Indebtedness during such period (excluding prepayment penalties and
costs associated with early extinguishment of debt, to the extent constituting
interest expense in accordance with GAAP) plus (b) the applicable Consolidated
Group Pro Rata Share of any interest

-6-



--------------------------------------------------------------------------------



expense, determined in accordance with GAAP, of each Investment Affiliate, for
such period, whether recourse or non-recourse.
“Consolidated Net Income” means, for any period, consolidated net income (or
loss) of the Consolidated Group for such period determined on a consolidated
basis in accordance with GAAP.
“Consolidated Net Worth” means, as of any date of determination, an amount equal
to (a) Total Asset Value minus (b) Consolidated Outstanding Indebtedness as of
such date plus (c) Unrestricted Cash and Cash Equivalents of the Consolidated
Group as of the end of the preceding fiscal quarter.
“Consolidated NOI” means, as of any date, for any entity or group of entities
without duplication, the aggregate Net Operating Income for the most recent four
(4) fiscal quarters for which financial results have been reported from all
Projects owned by such entity or group of entities as of the end of such period
of four (4) fiscal quarters.
“Consolidated Outstanding Indebtedness” means, as of any date of determination,
without duplication, the sum of (a) all Indebtedness of the Consolidated Group
outstanding at such date, determined on a consolidated basis in accordance with
GAAP (whether recourse or non-recourse), plus, without duplication, (b) the
applicable Consolidated Group Pro Rata Share of any Indebtedness of each
Investment Affiliate other than Indebtedness of such Investment Affiliate to a
member of the Consolidated Group.
“Construction in Progress” means, as of any date, the book value of any Projects
then under development provided that a Project will be considered Construction
in Progress until such time as (i) certificates of occupancy permitting
occupancy have been obtained for all tenants open for business and in any event
for not less than fifty percent (50%) of the gross leasable area of such
development or phase (excluding outlots) (it being agreed that Borrower shall
receive a credit against such occupancy requirement for any space to be occupied
by an anchor that has been conveyed to such anchor) or the Borrower has
delivered to the Administrative Agent other evidence satisfactory to the
Administrative Agent indicating that such occupancy of such development is
lawful, and (ii) the gross income from the operation of such Project or phase on
an accrual basis shall have equaled or exceeded operating costs on an accrual
basis for three (3) months.
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the REIT or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.
“Conversion/Continuation Notice” is defined in Section 2.10.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. Section 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. Section 47.3(b); or (iii) a “covered FSI” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. Section 382.2(b).
“Covered Party” is defined in Article XVIII.
“Credit Rating” means, as of any date of determination, the higher of the credit
ratings (or their equivalents) then assigned to REIT’s long-term senior
unsecured non-credit enhanced debt by any of the Rating Agencies. A credit
rating of BBB- from S&P or Fitch is equivalent to a credit rating of Baa3 from
Moody’s and vice versa. A credit rating of BBB from S&P or Fitch is equivalent
to a credit rating of Baa2 from Moody’s and vice versa. It is the intention of
the parties that if REIT shall only obtain a credit rating from S&P or Moody’s
without seeking a credit rating from the other Rating Agencies, the Borrower
shall

-7-



--------------------------------------------------------------------------------



be entitled to the benefit of the Credit Rating Level for such credit rating. If
REIT shall have obtained a credit rating from at least two of the Rating
Agencies, the highest of the obtained ratings shall control, provided that the
next highest rating is only one level below that of the highest rating. If the
next highest rating is more than one level below that of the highest credit
rating, the operative rating would be deemed to be one rating level higher than
the lower of the two ratings. In the event that REIT shall have obtained a
credit rating from any of the Rating Agencies and shall thereafter not have
ratings from either S&P or Moody’s (whether as a result of a withdrawal,
suspension, election to not obtain a rating, or otherwise) such that REIT does
not have a credit rating from either S&P or Moody’s, the REIT shall be deemed
for the purposes hereof not to have a credit rating. If at any time any of the
Rating Agencies shall no longer perform the functions of a securities rating
agency, then the Borrower and the Administrative Agent shall promptly negotiate
in good faith to agree upon a substitute rating agency or agencies (and to
correlate the system of ratings of each substitute rating agency with that of
the rating agency being replaced), and pending such amendment, the Credit Rating
of the other of the Rating Agencies, if one has been provided, shall continue to
apply.
“Default Rights” shall have the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. Sections 252.81, 47.2 or 382.1, as
applicable.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means an event described in Article VII.
“Default Rate” means the interest rate which may apply during the continuance of
a Default pursuant to Section 2.12.
“Defaulting Lender” means, subject to Section 10.14(f), (a) any Lender that has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder or (ii) pay to the
Administrative Agent, the Issuing Bank, the Swingline Lender or any other Lender
any other amount required to be paid by it hereunder (including, with respect to
a Revolving Lender, in respect of its participation in Facility Letters of
Credit or Swingline Loans) within two Business Days of the date when due,
(b) any Revolving Lender that has notified the Borrower, the Administrative
Agent, and, if applicable, the Issuing Bank or the Swingline Lender in writing
that it does not intend to comply with its funding obligations hereunder or
under other agreements in which it commits to extend credit, or has made a
public statement to that effect (unless (1) such writing has been delivered to
Borrower, Administrative Agent and, if applicable, the Issuing Bank or the
Swingline Lender, and (2) such writing or public statement relates solely to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s good faith determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement and, in the case
of a writing, shall be accompanied by reasonably detailed documented evidence
supporting such determination) cannot be satisfied), (c) any Revolving Lender
that has failed, within two Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon timely receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) any
Lender that has, or has a direct or indirect parent company that has, (i) become
the subject of a proceeding under any Debtor Relief Law, (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state

-8-



--------------------------------------------------------------------------------



or federal regulatory authority acting in such a capacity, or (iii) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 10.14(f)) upon delivery of written
notice of such determination to the Borrower, the Issuing Bank, the Swingline
Lender and each Lender.
“Designated Person” is defined in Section 5.29.
“Dollars” or “$” means the lawful currency of the United States of America.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means (a) with respect to (i) any Revolving Lender, another
Revolving Lender, and (ii) any Term Lender, another Lender, (b) with respect to
(i) any Revolving Lender, any Affiliate of that Lender or fund related to such
Lender, and (ii) any Term Lender, any Affiliate of a Lender or fund related to a
Lender, (c) any commercial bank having a combined capital and surplus of
$5,000,000,000 or more, (d) the central bank of any country which is a member of
the Organization for Economic Cooperation and Development, (e) any savings bank,
savings and loan association or similar financial institution which (A) has a
net worth of $500,000,000 or more, (B) is regularly engaged in the business of
lending money and extending credit under credit facilities substantially similar
to those extended under this Agreement and (C) is operationally and procedurally
able to meet the obligations of a Lender hereunder to the same degree as a
commercial bank, and (f) any other financial institution (including a mutual
fund or other fund) approved by the Administrative Agent and, unless a Default
shall have occurred and be continuing, in the case of any assignment other than
pursuant to clauses (a) or (b), Borrower (such approval not to be unreasonably
withheld or delayed, and the failure of Borrower to expressly grant or deny any
such approval within five (5) days after written request being deemed to be the
grant of such approval) having total assets of $500,000,000 or more which meets
the requirements set forth in subclauses (B) and (C) of clause (e) above;
provided that each Eligible Assignee must either (a) be organized under the Laws
of the United States of America, any State thereof or the District of Columbia
or (b) be organized under the Laws of the Cayman Islands or any country which is
a member of the Organization for Economic Cooperation and Development, or a
political subdivision of such a country, and (i) act hereunder through a branch,
agency or funding office located in the United States of America and (ii) be
exempt from withholding of tax on

-9-



--------------------------------------------------------------------------------



interest. Notwithstanding anything herein to the contrary, at no time shall
REIT, Borrower, their Affiliates, or any Subsidiary thereof, be considered an
“Eligible Assignee.”
“Environmental Laws” means any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect, in each case to the extent the
foregoing are applicable to the Borrower or any Subsidiaries or any of its
respective assets or Projects.
“Equity Offering” means the issuance and sale by the Borrower or any Guarantor
of any equity securities of the Borrower or such Guarantor.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Excluded Hedge Obligation” means with respect to any Guarantor, any Related
Swap Obligation, if, and to the extent that, all or a portion of the guarantee
of such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Related Swap Obligation (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Future Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guarantee
of such Guarantor or the grant of such security interest becomes effective with
respect to such Related Swap Obligation. If a Related Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Related Swap Obligation that is attributable
to swaps for which such guarantee or security interest is or becomes illegal.
“Excluded Subsidiary” means any Subsidiary of the Borrower which is prohibited
from guaranteeing the Indebtedness of any other Person pursuant to (i) any
document, instrument or agreement evidencing Secured Indebtedness of such
Subsidiary or (ii) a provision of such Subsidiary’s organizational documents,
included as a condition to the extension of such Secured Indebtedness.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or its Commitment
pursuant to a Law in effect on the date on which (i) such Lender acquires such
interest in the Loan or its Commitment (other than pursuant to an assignment
request by the Borrower under Section 2.20 as a result of costs sought to be
reimbursed pursuant to Section 3.5) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 3.5, amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.5(f) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

-10-



--------------------------------------------------------------------------------



“Excluded Tenants” means, as of any date, any tenant leasing more than 15,000
square feet of gross leaseable area at one of the Projects pursuant to a lease
that has more than twelve (12) month remaining on its then applicable term, that
in either case, either (a) is subject to a voluntary or involuntary petition for
relief under any federal or state bankruptcy codes or insolvency law unless such
lease has been assumed or affirmed in bankruptcy by or on behalf of such tenant
or (b) is not operating its business in its demised premises at such Project
unless such non-operating tenant’s lease obligations are guaranteed by an entity
whose (or such tenant’s) then current long-term, unsecured debt obligations are
rated BBB- or above by S&P and Baa3 or above by Moody’s.
“Existing Letters of Credit” means the Letters of Credit issued by Issuing Bank
and described on Schedule 3 hereto.
“Existing NPAs” means the Note Purchase Agreements described on Schedule 4
hereto.
“Existing Revolving Credit Agreement” is defined in the Recitals hereto.
“Existing Term Loan Agreement” is defined in the Recitals hereto.
“Existing Term A-3 Loans” is defined in Section 2.1(b).
“Exiting Lender” is defined in the signature pages hereto.
“Facility Fee” is defined in Section 2.5.
“Facility Fee Percentage” means, as of any date, the percentage set forth in the
column headed “Facility Fee Percentage (Revolver-Leverage)” or “Facility Fee
Percentage (Revolver-Investment Grade)” on Exhibit A, as applicable, that is in
effect on such date.
“Facility Letter of Credit” means a Letter of Credit issued hereunder.
“Facility Letter of Credit Fee” is defined in Section 2A.8(a).
“Facility Letter of Credit Obligations” means, as at the time of determination
thereof, all liabilities, whether actual or contingent, of the Borrower with
respect to Facility Letters of Credit, including the sum of (a) the
Reimbursement Obligations and (b) the aggregate undrawn face amount of the then
outstanding Facility Letters of Credit.
“Facility Letter of Credit Sublimit” means $35,000,000.
“Facility Obligations” means all Obligations other than the Related Swap
Obligations.
“Facility Termination Date” means the Revolving Facility Termination Date or the
Term Facility Termination Date for a Class of Term Loans, as the case may be.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” shall mean, for any day, the rate per annum
(rounded upward to the nearest one one-hundredth of one percent (1/100 of 1%))
announced by the Federal Reserve Bank of Cleveland on such day as being the
weighted average of the rates on overnight federal funds transactions

-11-



--------------------------------------------------------------------------------



arranged by federal funds brokers on the previous trading day, as computed and
announced by such Federal Reserve Bank in substantially the same manner as such
Federal Reserve Bank computes and announces the weighted average it refers to as
the “Federal Funds Effective Rate”, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transaction received by the Administrative Agent from three (3) Federal funds
brokers of recognized standing selected by the Administrative Agent. If the
Federal Funds Effective Rate determined as provided above would be less than
zero, the Federal Funds Effective Rate shall be deemed to be zero except with
respect to a Loan that is subject to a Financial Contract that exists as of the
date of this Agreement and which has been disclosed in writing to the
Administrative Agent but only until the expiration of such Financial Contract.
“Fee Letter” is defined in Section 2.6.
“Financeable Ground Lease” means, a ground lease reasonably satisfactory to the
Administrative Agent on behalf of the Lenders, which must provide customary
protections for a potential leasehold mortgagee (“Mortgagee”) such as (i) a
remaining term, including any optional extension terms exercisable unilaterally
by the tenant, of no less than 25 years, (ii) a provision that the ground lease
will not be terminated until the Mortgagee has received notice of a default, has
had a reasonable opportunity to cure and has failed to do so, (iii) provision
for a new lease to the Mortgagee as tenant on the same terms if the ground lease
is terminated for any reason, (iv) transferability of the tenant’s interest
under the ground lease by the Mortgagee without any requirement for consent of
the ground lessor unless based on delivery of customary assignment and
assumption agreements from the transferor and transferee, (v) the ability of the
tenant to mortgage tenant’s interest under the ground lease without any
requirement for consent of the ground lessor and (vi) provisions that the tenant
under the ground lease (or the leasehold mortgagee) has customary protections
with respect to the application of insurance proceeds or condemnation awards
attributable to the tenant’s interest under the ground lease and related
improvements. Notwithstanding the foregoing, (x) the Borrower’s ground lease of
Buttermilk Towne Center shall be deemed to be a Financeable Ground Lease
provided that Borrower at all times is the owner and holder of the bonds
referred to therein, and (y) Ramco Centennial Shops LLC’s ground lease of
Centennial Shops shall be deemed a Financeable Ground Lease.
“Financial Contract” of a Person means (i) any exchange—traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, or (ii) any Rate Management
Transaction.
“Financial Undertaking” of a Person means any agreements, devices or
arrangements designed to protect at least one of the parties thereto from the
fluctuations of interest rates, exchange rates or forward rates applicable to
such party’s assets, liabilities or exchange transactions, including, but not
limited to, interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements, forward rate
currency or interest rate options.
“Fitch” means Fitch, Inc., and any successor thereto.
“Fixed Charge Coverage Ratio” means (i) Adjusted EBITDA divided by (ii) the sum
of (A) Consolidated Debt Service for the most recent four (4) fiscal quarters
for which financial results of Borrower have been reported, plus (B) all
Preferred Dividends, if any, payable with respect to such four (4) fiscal
quarters. Additionally, for the purposes of calculating Adjusted EBITDA under
this definition, Adjusted EBITDA attributable to any Redevelopment Property
shall be included even if such Redevelopment Property is then being valued at
cost for the purposes of calculating Borrower’s Total Asset Value. For the
purposes of this definition, Adjusted EBITDA and Consolidated Debt Service
attributable to any Project and the principal indebtedness repaid as a part of
such sale shall be excluded from the calculations when such Project is sold;
provided that if the Borrower shall transfer such Project to an

-12-



--------------------------------------------------------------------------------



Investment Affiliate, then the Adjusted EBITDA and Consolidated Debt Service
attributable to such Project and any principal repaid as part of such sale shall
continue to be included for the calculation of the Fixed Charge Coverage Ratio
for the period in which the Borrower owned such Project, and the Consolidated
Group Pro Rata Share shall be included in the calculation of Adjusted EBITDA and
Consolidated Debt Service as provided in this Agreement for the period during
which such Project is owned by such Investment Affiliate.
“Floating Rate” means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day plus (ii) the Applicable Margin for such day, in each
case changing when and as the Alternate Base Rate and Applicable Margin change.
“Floating Rate Advance” means an Advance of a Class which bears interest at the
Floating Rate for such Class.
“Floating Rate Loan” means a Loan of a Class which bears interest at the
Floating Rate for such Class.
“Foreign Lender” means, if the Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and if the Borrower is not a U.S. Person, a Lender that is resident
or organized under the laws of a jurisdiction other than that in which the
Borrower is resident for tax purposes.
“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to the Issuing Bank, such Defaulting Lender’s
Revolving Percentage of the outstanding Facility Letter of Credit Obligations
with respect to Facility Letters of Credit other than Facility Letter of Credit
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof, and (b) with respect to the Swingline Lender, such
Defaulting Lender’s Revolving Percentage of outstanding Swingline Loans other
than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Revolving Lenders, or Cash
Collateralized in accordance with the terms hereof.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, applied in a manner consistent with that
used in preparing the financial statements referred to in Section 6.1.
“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law, and including any supra-national bodies such as the European Union or the
European Central Bank.
“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation (determined without duplication) of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any Letter of
Credit) to induce the creation of which the guaranteeing person has issued a
reimbursement, counter-indemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefore, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or

-13-



--------------------------------------------------------------------------------



equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or guarantees by the
Borrower of liabilities under any interest rate lock agreement utilized to
facilitate Secured Indebtedness of another member of the Consolidated Group or
an Investment Affiliate. The amount of any Guarantee Obligation of any
guaranteeing Person shall be deemed to be the maximum stated amount of the
primary obligation relating to such Guarantee Obligation (or, if less, the
maximum stated liability set forth in the instrument embodying such Guarantee
Obligation), provided, that (x) in the absence of any such stated amount or
stated liability, or if such liability is conditioned upon the taking of certain
actions or the occurrence of certain conditions beyond non-payment or
non-performance by the primary obligor, such as liability under non-recourse
carveout guaranties, the amount of such Guarantee Obligation shall be such
guaranteeing Person’s reasonably anticipated liability in respect thereof as
determined by the Borrower in good faith with respect to any such Guarantee
Obligations of the Consolidated Group and (y) the liability under any completion
guaranty shall equal the remaining costs to complete the applicable construction
project in excess of construction loan or mezzanine loan proceeds available
therefor and any equity deposited or invested for the payment of such costs.
“Guarantor” means individually or collectively the REIT and the Subsidiary
Guarantors.
“Guaranty” means the guaranty substantially in the form of Exhibit E attached
hereto and executed and delivered pursuant to this Agreement, including any
joinders executed by REIT, the Subsidiary Guarantors as of the date of this
Agreement, and any additional Subsidiary Guarantors, if any after the Agreement
Effective Date.
“Indebtedness” of any Person at any date means, without duplication, (a) all
indebtedness of such Person for borrowed money including without limitation any
repurchase obligation or liability of such Person with respect to securities,
accounts or notes receivable sold by such Person, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities incurred in the ordinary course of business and
payable in accordance with customary practices), in each case evidenced by a
binding agreement (excluding premiums or discounts on debt required to be
recognized under GAAP), (c) any other indebtedness of such Person which is
evidenced by a note, bond, debenture or similar instrument, (d) all Capitalized
Lease Obligations, (e) all obligations of such Person in respect of acceptances
issued or created for the account of such Person, (f) all Guarantee Obligations
of such Person (excluding in any calculation of consolidated Indebtedness of the
Consolidated Group, Guarantee Obligations of one member of the Consolidated
Group in respect of primary obligations of any other member of the Consolidated
Group), (g) all reimbursement obligations of such Person for letters of credit
and other contingent liabilities, (h) any Net Markto-Market Exposure, (i) all
liabilities secured by any Lien (other than Liens for taxes not yet due and
payable) on any property owned by such Person even though such Person has not
assumed or otherwise become liable for the payment thereof and (j) all
subordinated debt.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any Guarantor under any Loan Document and (b) to the extent not
otherwise described in the immediately preceding clause (a), Other Taxes.
“Intellectual Property” is defined in Section 5.21(i).

-14-



--------------------------------------------------------------------------------



“Interest Period” means a LIBOR Interest Period.
“Investment” of a Person means any Property owned by such Person, including
without limitation, any loan, advance (other than commission, travel and similar
advances to officers and employees made in the ordinary course of business),
extension of credit (other than accounts receivable arising in the ordinary
course of business on terms customary in the trade), deposit account or
contribution of capital by such Person to any other Person or any investment in,
or purchase or other acquisition of, the stock, partnership interests, notes,
debentures or other securities of any other Person made by such Person.
“Investment Affiliate” means any Person in which the Consolidated Group,
directly or indirectly, has made an Investment and whose financial results are
not consolidated under GAAP with the financial results of the Consolidated
Group.
“Investment Grade Rating” means a Credit Rating of BBB– or higher from either of
S&P or Fitch or Baa3 or higher from Moody’s, respectively.
“Investment Grade Rating Date” means, at any time after the REIT has received an
Investment Grade Rating from either S&P or Moody’s, the date specified by the
Borrower in a written notice to the Administrative Agent and the Lenders as the
date on which it irrevocably elects to have the Applicable Margin and Facility
Fee determined based on the REIT’s Credit Rating as set forth in the “Facility
Fee Percentage (Revolver-Investment Grade)” on Exhibit A.
“Issuance Date” is defined in Section 2A.4(a)(ii).
“Issuance Notice” is defined in Section 2A.4(c).
“Issuing Bank” means, with respect to each Facility Letter of Credit, the
Revolving Lender which issues such Facility Letter of Credit. The Administrative
Agent shall be the Issuing Bank.
“KeyBank” means KeyBank National Association.
“Law” means all applicable provisions of constitutions, statutes, rules,
regulations, guidelines and orders of all Governmental Authorities and all
orders and decrees of all courts, tribunals and arbitrators.
“Lead Arrangers” means collectively KeyBanc Capital Markets Inc., BMO Capital
Markets and Capital One, National Association.
“Lender Hedge Provider” means with respect to any Related Swap Obligations, any
counterparty thereto that, at the time the applicable hedge agreement was
entered into, was a Lender or an Affiliate of a Lender.
“Lenders” means the lending institutions listed on the signature pages hereof,
their respective successors and assigns, and any other lending institutions that
subsequently become parties to this Agreement.
“Lending Installation” means, with respect to a Lender, any office, branch,
subsidiary or affiliate of such Lender.
“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.



-15-



--------------------------------------------------------------------------------



“Letter of Credit Collateral Account” is defined in Section 2A.9.
“Letter of Credit Request” is defined in Section 2A.4(a).
“Leverage Ratio” means (a) the sum of (i) Consolidated Outstanding Indebtedness
minus (ii) the amount of Unrestricted Cash and Cash Equivalents of the
Consolidated Group as of the end of the preceding fiscal quarter divided by (b)
Total Asset Value, expressed as a percentage.
“LIBOR Base Rate” means, with respect to any LIBOR Rate Advance for any LIBOR
Interest Period, the rate of interest obtained by dividing (i) the rate of
interest per annum (expressed to the fifth decimal place) determined on the
basis of the rate for deposits in Dollars for a period equal to the applicable
LIBOR Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of the applicable LIBOR Interest Period by
(ii) a percentage equal to 1 minus the stated maximum rate (stated as a decimal)
of all reserves, if any, required to be maintained with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”) as specified in
Regulation D of the Board of Governors of the Federal Reserve System (or against
any other category of liabilities which includes deposits by reference to which
the interest rate on LIBOR Rate Loans is determined or any applicable category
of extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America). If, for any reason, the rate
referred to in the preceding clause (i) does not appear on Reuters Screen
LIBOR01 Page (or any applicable successor page), then the rate to be used for
such clause (i) shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of the applicable LIBOR Interest Period for a period
equal to such LIBOR Interest Period. Any change in the maximum rate of reserves
described in the preceding clause (ii) shall result in a change in LIBOR on the
date on which such change in such maximum rate becomes effective. If LIBOR
determined as provided above would be less than zero, LIBOR shall be deemed to
be zero except with respect to a Loan that is subject to a Financial Contract
that exists as of the date of this Agreement and which has been disclosed in
writing to the Administrative Agent but only until the expiration of such
Financial Contract.
“LIBOR Interest Period” means, with respect to each amount bearing interest at a
LIBOR based rate, a period of one, two, three, six or, if available to all
applicable Lenders with respect to the applicable Class of Advance, twelve
months (or with the consent of all applicable Lenders with respect to the
applicable Type of Advance, a period of less than one (1) month), commencing on
a Business Day, as selected by Borrower; provided, however, that (i) any LIBOR
Interest Period which would otherwise end on a day which is not a Business Day
shall continue to and end on the next succeeding Business Day, unless the result
would be that such LIBOR Interest Period would be extended to the next
succeeding calendar month, in which case such LIBOR Interest Period shall end on
the next preceding Business Day and (ii) any LIBOR Interest Period which begins
on a day for which there is no numerically corresponding date in the calendar
month in which such LIBOR Interest Period would otherwise end shall instead end
on the last Business Day of such calendar month.
“LIBOR Market Index Rate” means, for any day, LIBOR Base Rate as of that day
that would be applicable for a LIBOR Rate Loan having a one-month Interest
Period determined at approximately 10:00 a.m. for such day (rather than 11:00
a.m. (London time) two Business Days prior to the first day of such LIBOR
Interest Period as otherwise provided in the definition of “LIBOR Base Rate”),
or if such day is not a Business Day, the immediately preceding Business Day.
The LIBOR Market Index Rate shall be determined on a daily basis.

-16-



--------------------------------------------------------------------------------



“LIBOR Rate” means, for any LIBOR Interest Period for a Loan or Advance of a
given Class, the sum of (A) the LIBOR Base Rate applicable thereto divided by
one minus the then current Reserve Requirement and (B) the Applicable Margin for
such Class of Loan or Advance in effect from time to time during the applicable
LIBOR Interest Period, changing when and as the Applicable Margin for such Class
of Loan or Advance changes.
“LIBOR Rate Advance” means an Advance which bears interest at a LIBOR Rate.
“LIBOR Rate Loan” means a Loan which bears interest at a LIBOR Rate.
“LIBOR Termination Date” is defined in Section 2.24(a).
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
collateral assignment, deposit arrangement, encumbrance or preference, priority
or other security agreement or preferential arrangement of any kind or nature
whatsoever (including, without limitation, the interest of a vendor or lessor
under any conditional sale, Capitalized Lease or other title retention
agreement).
“LLC Division” means in the event any Borrower or any Guarantor is a limited
liability company, (i) the division of any such Borrower or any such Guarantor
into two or more newly formed limited liability companies (whether or not any
such Borrower or any such Guarantor is a surviving entity following any such
division) pursuant to, in the event any such Borrower or any such Guarantor is
organized under the laws of the State of Delaware, Section 18-217 of the
Delaware Limited Liability Company Act or, in the event any such Borrower or any
such Guarantor is organized under the laws of a State or Commonwealth of the
United States (other than Delaware) or of the District of Columbia, any similar
provision under any similar act governing limited liability companies organized
under the laws of such State or Commonwealth or of the District of Columbia, or
(ii) the adoption of a plan contemplating, or the filing of any certificate with
any applicable Governmental Authority that results or may result in, any such
division.
“Loan” means, with respect to a Lender, such Lender’s portion of any borrowing
hereunder by the Borrower.
“Loan Documents” means this Agreement, the Guaranty, the Notes and any other
document from time to time evidencing or securing indebtedness incurred by the
Borrower under this Agreement, as any of the foregoing may be amended or
modified from time to time.
“Management Fees”, means, with respect to each Project for any period, an amount
equal to the greater of (i) actual management fees payable with respect thereto
and (ii) three percent (3%) per annum on the aggregate base rent and percentage
rent due and payable under leases at such Project.
“Marketable Securities” means Investments in Capital Stock or debt securities
issued by any Person (other than an Investment Affiliate) which are publicly
traded on a national exchange, excluding Cash Equivalents.
“Material Acquisition” means any Acquisition by the Borrower or any Subsidiary
in which the assets acquired exceed 10.0% of the consolidated total assets of
the Borrower and its Subsidiaries determined under GAAP as of the last day of
the most recently ending fiscal quarter of the Borrower for which financial
statements are publicly available.
“Material Adverse Effect” means a material adverse effect on (i) the business,
property or condition (financial or otherwise) of the REIT and its Subsidiaries
taken as a whole, (ii) the ability of the Borrower and the Guarantors, taken as
a whole, to perform their obligations under the Loan Documents, or (iii) the

-17-



--------------------------------------------------------------------------------



validity or enforceability of any of the Loan Documents. A material adverse
effect on the validity or enforceability of the Guaranty solely with respect to
one or more Subsidiary Guarantors that do not, individually or collectively,
constitute Material Subsidiaries shall not be a Material Adverse Effect
hereunder, except to the extent the same would result in a Material Adverse
Effect pursuant to either clause (i) or (ii) above.
“Material Subsidiary” means, at any time of determination, (a) any individual
Subsidiary to which more than five percent (5%) of then-current Total Asset
Value is directly or indirectly attributable and (b) each Subsidiary in a group
of Subsidiaries (the “Group”) to which more than five percent (5%) of
then-current Total Asset Value is directly attributable on a collective basis to
such Group, but only as and to the extent that there is a material adverse
effect on the validity or enforceability of the Guaranty with respect to all
Subsidiaries in such Group.
“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, radon gas, or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including, without limitation, asbestos,
asbestos containing materials, mold, polychlorinated biphenyls and
urea-formaldehyde insulation.
“Maximum Legal Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Note and as provided for herein
or in the Note or other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions hereof.
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.
“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that either of the following shall not constitute a Negative
Pledge: (i) an agreement that conditions a Person’s ability to encumber its
assets upon the maintenance of one or more specified ratios that limit such
Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets; and (ii) a
provision or provisions in any agreement that evidences Unsecured Indebtedness
which contains covenants or restrictions limiting the encumbrance of assets or
granting of liens provided that such restrictions and covenants and related
financial covenants are substantially similar to, or less restrictive, than
those contained in the Loan Documents (the covenants limiting the encumbrance of
assets or granting of liens and the related financial covenants in the Existing
NPAs as the same exist as of the date hereof shall be deemed to comply with this
clause (ii)).
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions or any other
Financial Contract. “Unrealized losses” means the fair market value of the cost
to such Person of replacing such Rate Management Transaction or other Financial
Contract as of the date of determination (assuming the Rate Management
Transaction or other Financial Contract were to be terminated as of that date),
and “unrealized profits” means the fair market value of the gain to such Person
of replacing such Rate Management Transaction or other Financial Contract as of
the date of determination

-18-



--------------------------------------------------------------------------------



(assuming such Rate Management Transaction or other Financial Contract were to
be terminated as of that date).
“Net Offering Proceeds” means the gross cash proceeds received by the Borrower
or any Guarantor as a result of an Equity Offering less the customary and
reasonable costs, fees, expenses, underwriting commissions and discounts
incurred by the Borrower or such Guarantor in connection therewith.
“Net Operating Income” means, with respect to any Project for any period,
“property rental and other income” (as determined by GAAP) attributable to such
Project accruing for such period, without regard for straight-lining of rents or
any amortization related to above-market or below-market leases, minus the
amount of all expenses (as determined in accordance with GAAP) incurred in
connection with and directly attributable to the ownership and operation of such
Project for such period, including, without limitation, Management Fees and
amounts accrued for the payment of real estate taxes and insurance premiums, but
excluding any general and administrative expenses related to the operation of
the Borrower, any interest expense, or other debt service charges, impairment
charges, the effects of straight-lining of ground lease rent, bad debt expenses
related to the straight-lining of rents, depreciation or amortization (including
of financing costs) and any other non-cash charges.
“Net Rentable Area” means, with respect to any Project, the floor area of any
buildings, structures or improvements available (or to be available upon
completion) for leasing to tenants determined in accordance with the rent roll
for such Project, the manner of such determination to be consistent for all
Projects unless otherwise approved by the Administrative Agent.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Recourse Indebtedness” means Indebtedness of a Person which is secured
solely by one or more parcels of real estate and related personal property and
is not a general obligation of such Person, the holder of such Indebtedness
having recourse solely to the parcels of real estate securing such Indebtedness,
the improvements thereon and any leases thereon and the rents and profits
thereof, except for customary exceptions for certain acts or types of liability
such as environmental liability, fraud and other customary non-recourse
carveouts, unless a claim is made with respect thereto, in which case the amount
of the liability in respect thereof as is required under GAAP to be reflected as
a reserve or other liability on the face of the balance sheet of the REIT shall
be considered Recourse Indebtedness.
“Note” means any one of those promissory notes substantially in the form of
Exhibit B attached hereto from Borrower in favor of the Lenders, including any
amendment, modification, renewal or replacement of any such promissory note or
of any note delivered under the Existing Revolving Credit Agreement or the
Existing Term Loan Agreement, provided that, at the request of any Lender, a
Note payable to such Lender shall not be issued and the Obligations of the
Borrower hereunder to such Lender shall be evidenced entirely by this Agreement
and the other Loan Documents with the same effect as if a Note had been issued
to such Lender.
“Notice of Assignment” is defined in Section 12.3(ii).
“Obligations” means the Advances, the Facility Letters of Credit, the
Reimbursement Obligations, the Related Swap Obligations and all accrued and
unpaid fees and all other obligations of Borrower to the Administrative Agent or
the Lenders arising under this Agreement or any of the other Loan Documents,
including all payments and other obligations that may accrue after the
commencement of any action or proceeding described in Sections 7.6 and 7.7. All
Obligations shall be superior, in right of payment and otherwise, to any
subordinated debt.

-19-



--------------------------------------------------------------------------------



“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control and any successor thereto.
“One-Day LIBOR Rate” means, with respect to Swingline Advances only, for any
day, the sum of (A) an interpolated rate, as determined by the Swingline Lender
in its sole discretion, for such day, equal to the LIBOR Base Rate that would
apply to an Interest Period of one day plus (B) the Applicable Margin for
Revolving Advances.
“Other Connection Taxes” means with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Investments” means mortgages and notes receivables of real estate
investment trusts which own real property which is used principally for fee
interests in Projects utilized principally for shopping centers located within
the United States, and cash or Cash Equivalents held by a qualified intermediary
in connection with Section 1031 exchanges.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.20 as a result of costs sought to be reimbursed
pursuant to Section 3.5).
“Outstanding Facility Amount” means, at any time, the sum of all then
outstanding Advances and Facility Letter of Credit Obligations.
“Outstanding Revolving Amount” means, at any time the sum of all
then-outstanding Revolving Advances and Facility Letter of Credit Obligations.
“Participant Register” is defined in Section 12.2(i).
“Participants” is defined in Section 12.2(i).
“Patriot Act” is defined in Section 9.15.
“Payment Date” means, with respect to the payment of interest accrued on any
Advance, the first day of each calendar month.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Percentage” means for each Lender the ratio that such Lender’s combined
Revolving Commitment and outstanding Term Loans bears to the Aggregate
Commitment, or if the Revolving Commitments have been terminated, the ratio that
such Lender’s combined outstanding Revolving Loans and outstanding Term Loans
bears to the total outstanding Advances, in each case expressed as a percentage.
“Permitted Liens” are defined in Section 6.16.

-20-



--------------------------------------------------------------------------------



“Person” means any natural person, corporation, limited liability company, joint
venture, partnership, association, enterprise, trust or other entity or
organization, or any government or political subdivision or any agency,
department or instrumentality thereof.
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.
“Preferred Dividends” means, with respect to any entity, dividends or other
distributions (but excluding any repurchase of equity of the REIT or any of its
Subsidiaries) which are due and payable to holders of any ownership interests in
such entity which entitle the holders of such ownership interests to be paid on
a preferred basis prior to dividends or other distributions to the holders of
other types of ownership interests in such entity.
“Project” means any real estate asset located in the United States owned by the
Borrower or any of its Subsidiaries or any Investment Affiliate, and operated or
intended to be operated primarily as a retail property, or a mixed use property
containing a retail component. For purposes of this Agreement, if only a portion
of such real estate asset is then the subject of a material redevelopment, the
Borrower may, subject to the approval of the Administrative Agent (which shall
not be unreasonably withheld, conditioned or delayed), elect to treat such
portion as a Project separate and distinct from the remaining portion of such
real estate asset.
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
“Purchasers” is defined in Section 12.3(i).
“QFC” shall have the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” is defined in Article XVIII.
“Qualifying Unencumbered Pool Property” means any Project which, as of any date
of determination, (a) is located in the United States; (b) is wholly owned by
the Borrower or a Wholly-Owned Subsidiary in fee simple or leased, as lessee, by
the Borrower or a WhollyOwned Subsidiary under the terms of a Financeable
Ground Lease; (c) is free of all structural defects or major architectural
deficiencies, title defects, environmental conditions or other adverse matters
except for defects, deficiencies, conditions or other matters individually or
collectively which are not material to the operation of such Project; and (d) is
not, nor is any direct or indirect interest of the Borrower or any Subsidiary
therein, subject to any Lien other than Permitted Liens set forth in clauses (i)
through (iv) of Section 6.16 or to any Negative Pledge (other than Negative
Pledges permitted under clause (ii) of Section 6.25). No asset shall be deemed
to be unencumbered unless both such asset and all Capital Stock of the
Subsidiary owning such asset is unencumbered. Nothing in this Agreement shall
prohibit a Subsidiary from having other Unsecured Indebtedness or unsecured
Guarantee Obligations and the existence of such Unsecured Indebtedness or
unsecured Guarantee Obligations shall not prevent any Project owned by such
Subsidiary from qualifying as a Qualifying Unencumbered Pool Property.
“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by the Borrower or REIT
which is a rate swap, basis swap, forward rate transaction, commodity swap,
commodity option, equity or equity index swap, equity or equity index option,
bond option, interest rate option, foreign exchange transaction, cap
transaction, floor

-21-



--------------------------------------------------------------------------------



transaction, collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.
“Rating Agencies” means S&P, Fitch and Moody’s, collectively, and “Rating
Agency” means either S&P, Moody’s or Fitch.
“Recipient” means the Administrative Agent and any Lender.
“Recourse Indebtedness” means any Indebtedness of the Borrower or any other
member of the Consolidated Group or the REIT with respect to which the liability
of the obligor is not limited to the obligor’s interest in specified assets
securing such Indebtedness. Customary limited exceptions for certain acts or
types of liability such as environmental liability, fraud and other customary
nonrecourse carveouts shall not be deemed to be Recourse Indebtedness, provided
that if a claim is made with respect thereto, the amount of the liability in
respect thereof as is required under GAAP to be reflected as a reserve or other
liability on the face of the balance sheet of the REIT shall be Recourse
Indebtedness.
“Redevelopment Property” means any Project which is not Construction in Progress
and (1) is undergoing a significant Capital Improvement Project and (2) is
designated as a Redevelopment Property by Borrower and approved by
Administrative Agent, such approval not to be unreasonably withheld.
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
“Reimbursement Obligations” means at any time, the aggregate of the obligations
of the Borrower to the Revolving Lenders, the Issuing Bank and the
Administrative Agent in respect of all unreimbursed payments or disbursements
made by the Revolving Lenders, the Issuing Bank and the Administrative Agent
under or in respect of the Facility Letters of Credit. Notwithstanding the
foregoing, unless the Borrower shall notify the Administrative Agent of its
intent to repay the Reimbursement Obligation on the date of the related drawing
under any Facility Letter of Credit as provided in Section 2.8(a) and such
Reimbursement Obligation is in fact paid by the Borrower on such date, such
Reimbursement Obligation shall simultaneously with such drawing be converted to
and become a Floating Rate Advance as set forth in Section 2A.5.
“REIT” means RPT Realty (formerly known as Ramco-Gershenson Properties Trust), a
Maryland real estate investment trust.

-22-



--------------------------------------------------------------------------------



“Related Swap Obligations” means, as of any date, all of the obligations of
Borrower or REIT to any Lender Hedge Provider to make any payments under any
agreement with respect to an interest rate swap, collar, cap or floor or a
forward rate agreement or other agreement regarding the hedging of interest rate
risk exposure relating to the Obligations, and any confirming letter executed
pursuant to such hedging agreement, and which shall include, without limitation,
any obligation to pay or perform under any agreement, contract or transaction
that constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act, all as amended, restated or otherwise modified. Under no
circumstances shall any of the Related Swap Obligations secured or guaranteed by
any Loan Document as to a Guarantor include any obligation that constitutes an
Excluded Hedge Obligation of such Guarantor.
“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing, or
dumping of any Materials of Environmental Concern into the environment.
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.
“Representative” is defined in Section 8.6.
“Required Class Lenders” means, with respect to a Class of Lenders on any date
of determination, Lenders of such Class having more than 50% of the aggregate
amount of the Commitments of such Class or if there are no Commitments for such
Class or if no Commitments of such Class are then in effect, holding more than
50% of the principal amount of the aggregate outstanding Loans of such Class, or
in the case of Revolving Lenders, Revolving Credit Exposure; provided that in
determining such percentage at any given time, all then existing Defaulting
Lenders of such Class will be disregarded and excluded.
“Required Lenders” means, as of any date, Lenders having more than 50% of the
aggregate amount of (a) the Revolving Commitments (or if the Revolving
Commitments have been terminated or reduced to zero, the Revolving Credit
Exposure) and (b) the aggregate outstanding principal amount of the Term Loans;
provided that in determining such percentage at any given time, all then
existing Defaulting Lenders will be disregarded and excluded.
“Reserve Requirement” means, with respect to a LIBOR Rate Loan and LIBOR
Interest Period, that percentage (expressed as a decimal) which is in effect on
such day, as prescribed by the Federal Reserve Board or other Governmental
Authority or agency having jurisdiction with respect thereto for determining the
maximum reserves (including, without limitation, basic, supplemental, marginal
and emergency reserves) for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D) maintained by a member bank of the
Federal Reserve System.
“Revolving Advance” means any Advance comprised solely of Revolving Loans.
“Revolving Commitment” means, for each Revolving Lender, the obligation of such
Lender to make Revolving Loans on the terms and conditions set forth herein not
exceeding the amount set forth for such Lender on Schedule I as such Lender’s
“Revolving Commitment Amount”, as set forth in an Amendment Regarding Increase
executed by such Lender pursuant to Section 2.22 or as set forth in any

-23-



--------------------------------------------------------------------------------



Notice of Assignment relating to any assignment that has become effective
pursuant to Section 12.3(ii), as such amount may be modified from time to time
pursuant to the terms hereof.
“Revolving Credit Exposure” means, as to any Lender having a Revolving
Commitment at any time, the aggregate principal amount at such time of its
outstanding Revolving Loans and such Lender’s participation in Facility Letter
of Credit Obligations and Swingline Loans at such time.
“Revolving Extension Notice” is defined in Section 2.1(c).
“Revolving Facility Termination Date” means November 6, 2023, with respect to
outstanding Revolving Loans, Swingline Loans and Reimbursement Obligations, as
such date may be extended pursuant to Section 2.1.
“Revolving Lender” means a Lender having a Revolving Commitment, or if the
Revolving Commitments have terminated, holding any Revolving Loans hereunder.
“Revolving Loan” means any Loan made pursuant to a Lender’s Revolving
Commitment.
“Revolving Percentage” means for each Revolving Lender the ratio that such
Lender’s Revolving Commitment bears to the aggregate Revolving Commitments of
all Revolving Lenders, or if the Revolving Commitments have been terminated, the
ratio that such Lender’s outstanding Revolving Loans bears to the total
outstanding Revolving Advances, in each case expressed as a percentage.
“S&P” means S&P Global Inc. and its successors.
“Sanctions Laws and Regulation” means any applicable sanctions, prohibitions or
requirements imposed by any applicable executive order or by any applicable
sanctions program administered by OFAC, the United States Department of State,
the United States Treasury, the United Nations Security Council, the European
Union or Her Majesty’s Treasury.
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
“Secured Indebtedness” means as of any date of determination any Indebtedness of
the Borrower, the REIT or any other member of the Consolidated Group which is
secured by a Lien (other than Permitted Liens set forth in clauses (i) through
(iv) of Section 6.16) on a Project, any ownership interests in any Person or any
other assets which had, in the aggregate, a value in excess of the amount of
such Indebtedness at the time such Indebtedness was incurred.
“Secured Recourse Indebtedness” means as of any date of determination Secured
Indebtedness that is also Recourse Indebtedness of Borrower or any Guarantor.
“Short-term Investments” means investments in any of the following:
(a) marketable direct or guaranteed obligations of the United States of America
that mature within one (1) year from the date of purchase by the Borrower or its
Subsidiary;
(b) marketable direct obligations of any of the following: Federal Home Loan
Mortgage Corporation, Student Loan Marketing Association, Federal Home Loan
Banks, Federal National Mortgage Association, Government National Mortgage
Association, Bank for Cooperatives, Federal

-24-



--------------------------------------------------------------------------------



Intermediate Credit Banks, Federal Financing Banks, Export-Import Bank of the
United States, Federal Land Banks, or any other agency or instrumentality of the
United States of America;
(c) demand deposits, certificates of deposit, bankers acceptances and time
deposits of United States banks having total assets in excess of $100,000,000;
provided, however, that the aggregate amount at any time so invested with any
single bank having total assets of less than $1,000,000,000 will not exceed
$200,000;
(d) repurchase agreements having a term not greater than ninety (90) days and
fully secured by securities described in the foregoing subsection (a) or (b)
with banks described in the foregoing subsection (c) or with financial
institutions or other corporations having total assets in excess of
$500,000,000; and
(e) shares of so-called “money market funds” registered with the SEC under the
Investment Company Act of 1940 which maintain a level per-share value, invest
principally in investments described in the foregoing subsections (a) through
(d) and have total assets in excess of $50,000,000.
“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, joint venture or similar
business organization more than 50% of the ownership interests having ordinary
voting power of which shall at the time be so owned or controlled; provided that
in the case of clauses (i) and (ii), any entity that is not consolidated under
GAAP with the financial results of the Consolidated Group shall be an
“Investment Affiliate” and not a “Subsidiary” for all purposes of this
Agreement. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of the Borrower.
“Subsidiary Guarantor” means, as of any date, each Subsidiary of the Borrower or
REIT (other than Borrower), if any, which is then a party to the Guaranty as of
the date of this Agreement or pursuant to Section 6.26.
“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 5% of then-current Total
Asset Value.
“Supported QFC” is defined in Article XVIII.
“Swingline Advances” means, as of any date, collectively, all Swingline Loans
then outstanding under this Facility.
“Swingline Commitment” means the obligation of the Swingline Lender to make
Swingline Loans not exceeding $50,000,000.
“Swingline Lender” shall mean KeyBank National Association, in its capacity as a
Revolving Lender, and at the option of a new Administrative Agent, any successor
Administrative Agent.
“Swingline Loan” means a loan made by the Swingline Lender pursuant to Section
2.16 hereof.

-25-



--------------------------------------------------------------------------------



“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term A-1 Advance” means any Advance comprised solely of Term Loans A-1.
“Term A-1 Lender” means a Lender holding a Term Loan A-1.
“Term A-2 Advance” means any Advance comprised solely of Term Loans A-2.
“Term A-2 Lender” means a Lender holding a Term Loan A-2.
“Term A-3 Advance” means any Advance comprised solely of Term Loans A-3.
“Term A-3 Lender” means a Lender holding a Term Loan A-3.
“Term A-4 Advance” means any Advance comprised solely of Term Loans A-4.
“Term A-4 Lender” means a Lender holding a Term Loan A-4.
“Term A-5 Advance” means any Advance comprised solely of Term Loans A-5.
“Term A-5 Lender” means a Lender holding a Term Loan A-5.
“Term Advance” means any Advance comprised solely of Term Loans of a Class.
“Term Facility Termination Date” means (i) November 6, 2024 with respect to Term
Loans A-1, (ii) February 6, 2025 with respect to Term Loans A-2, (iii) March 3,
2023 with respect to Term Loans A-3, (iv) November 6, 2026 with respect to Term
Loans A-4, (v) February 5, 2027 with respect to Term Loans A-5, and (vi) such
date as may be specified in the agreements entered into pursuant to Section
2.22(c).
“Term Lender” means a Lender having a Term Loan.
“Term Loan” means a Term Loan A-1, Term Loan A-2, Term Loan A-3, Term Loan A-4,
Term Loan A-5 or a Term Loan extended pursuant to Section 2.22.
“Term Loan A-1” means a Loan made by a Term A-1 Lender pursuant to Section 2.1.
“Term Loan A-1 Commitment” means for each Term A-1 Lender, the obligation of
such Lender to make a Term Loan A-1 to Borrower on the Agreement Effective Date
on the terms and conditions set forth herein not exceeding the amount set forth
for such Lender on Schedule I as such Lender’s “Term Loan A-1 Commitment
Amount.”
“Term Loan A-2” means a Loan made by a Term A-2 Lender pursuant to Section 2.1.
“Term Loan A-2 Commitment” means for each Term A-2 Lender, the obligation of
such Lender to make a Term Loan A-2 to Borrower on the Agreement Effective Date
on the terms and conditions set forth herein not exceeding the amount set forth
for such Lender on Schedule I as such Lender’s “Term Loan A-2 Commitment
Amount.”



-26-



--------------------------------------------------------------------------------



“Term Loan A-3” means a Loan made by a Term A-3 Lender under the Existing Term
Loan Agreement and which remains outstanding hereunder on the Agreement
Effective Date pursuant to Section 2.1.
“Term Loan A-4” means a Loan made by a Term A-4 Lender pursuant to Section 2.1.
“Term Loan A-4 Commitment” means for each Term A-4 Lender, the obligation of
such Lender to make a Term Loan A-4 to Borrower on the Agreement Effective Date
on the terms and conditions set forth herein not exceeding the amount set forth
for such Lender on Schedule I as such Lender’s “Term Loan A-4 Commitment
Amount.”
“Term Loan A-5” means a Loan made by a Term A-5 Lender pursuant to Section 2.1.
“Term Loan A-5 Commitment” means for each Term A-5 Lender, the obligation of
such Lender to make a Term Loan A-5 to Borrower on the Agreement Effective Date
on the terms and conditions set forth herein not exceeding the amount set forth
for such Lender on Schedule I as such Lender’s “Term Loan A-5 Commitment
Amount.”
“Term Loan Amendment” is defined in Section 2.22(c).
“Term Percentage” means for each Term Lender of a given Class, the ratio that
such Term Lender’s outstanding Term Loans of such Class bears to the total
outstanding Term Advances of such Class, expressed as a percentage.
“Total Asset Value” means, as of any date, (i) (A) the Consolidated NOI
attributable to Projects owned by the Borrower or a member of the Consolidated
Group (excluding 100% of the Consolidated NOI attributable to Projects not owned
by the Borrower or a member of the Consolidated Group for at least four (4) full
fiscal quarters as of the end of the fiscal quarter for which Consolidated NOI
is calculated and provided that the contribution to Consolidated NOI on account
of any Project shall not in any event be a negative number) divided by (B) the
Capitalization Rate, plus (ii) 100% of the price paid for any such Projects
first acquired by the Borrower or a member of the Consolidated Group during such
four (4) full fiscal quarter period, plus (iii) [intentionally omitted], plus
(iv) the Consolidated Group Pro Rata Share of (A) Consolidated NOI attributable
to Projects owned by Investment Affiliates (excluding Consolidated NOI
attributable to Projects not owned for the entire four (4) full fiscal quarters
on which Consolidated NOI is calculated and provided that the contribution to
Consolidated NOI on account of any Project shall not in any event be a negative
number) divided by (B) the Capitalization Rate, plus (v) the Consolidated Group
Pro Rata Share of the price paid for such Projects first acquired by an
Investment Affiliate during such four (4) full fiscal quarters, plus
(vi) Construction in Progress at book value, plus (vii) Other Investments owned
by the Consolidated Group (at the lower of book value or market value), plus
(viii) Unimproved Land at book value. To the extent the amount of Total Asset
Value attributable to Unimproved Land, Investments in Investment Affiliates,
Construction in Progress, and Other Investments would exceed 25% of Total Asset
Value, such excess shall be excluded from Total Asset Value; provided, however
that to the extent the amount of Total Asset Value attributable to
(v) Unimproved Land exceeds 5% of the Total Asset Value, (w) Investment
Affiliates exceeds 15% of the Total Asset Value, (x) Construction in Progress
exceeds 15% of the Total Asset Value, or (y) Other Investments exceeds 5% of the
Total Asset Value, such excess shall be excluded from Total Asset Value. With
respect to any Redevelopment Property that has been valued at cost as permitted
below and has recommenced operations for less than four full fiscal quarters,
the Consolidated NOI for such Redevelopment Property for the number of full
fiscal quarters which the Borrower or its Subsidiary or such Investment
Affiliate has recommenced operations as annualized shall be utilized, and the
Consolidated NOI for any Redevelopment Property that has recommenced operations
without a full quarter of performance shall be annualized in such manner as the
Administrative Agent shall

-27-



--------------------------------------------------------------------------------



approve, such approval not to be unreasonably withheld. Notwithstanding the
foregoing, Borrower may elect to value a Redevelopment Property at cost as
determined in accordance with GAAP for a period of up to twenty-four (24) months
which twenty-four (24) month period shall commence upon the date which
Administrative Agent receives written notice from Borrower of such election
(including any notice provided under the Existing Revolving Credit Agreement).
“Transferee” is defined in Section 12.4.
“Type” means, with respect to any Advance, its nature as either a Floating Rate
Advance or LIBOR Rate Advance.
“Unencumbered Interest Coverage Ratio” means, as of any date, the aggregate
Unencumbered Pool Property NOI for the most recent four (4) fiscal quarters for
which financial results have been reported attributable to Unencumbered Pool
Properties as of any such date divided by the Unsecured Interest Expense for
such period.
“Unencumbered Leverage Ratio” means, as of any date, the then-current Unsecured
Indebtedness of the Consolidated Group and the REIT divided by the then-current
Unencumbered Pool Value.
“Unencumbered Pool” means as of any date, all then-current Unencumbered Pool
Properties.
“Unencumbered Pool Property” means, as of any date, any Project which is a
Qualifying Unencumbered Pool Property as of such date.
“Unencumbered Pool Property NOI” means, as of any date, the aggregate Net
Operating Income for the most recent four (4) fiscal quarters for which
financial results have been reported attributable to Unencumbered Pool
Properties as of such date.
“Unencumbered Pool Value” means, as of any date, the sum of (a)(i) the aggregate
Adjusted Unencumbered Pool NOI attributable to all Unencumbered Pool Properties
which have been owned by the Borrower or a Subsidiary for the most recent four
(4) full fiscal quarters for which financial results of Borrower have been
reported (provided that the contribution to Adjusted Unencumbered Pool NOI on
account of any Unencumbered Pool Property shall not in any event be a negative
number) divided by (ii) the Capitalization Rate plus (b) the aggregate
acquisition cost of all Unencumbered Pool Properties which have not been so
owned by Borrower or a Subsidiary for such period of four (4) consecutive entire
fiscal quarters. Notwithstanding the foregoing, the Unencumbered Pool Value for
an Unencumbered Pool Property that is a Redevelopment Property shall be the cost
incurred for such Unencumbered Pool Property as determined in accordance with
GAAP for a period of up to twenty-four (24) months, which period shall commence
upon the date which Administrative Agent approves such Unencumbered Pool
Property as a Redevelopment Property. For purposes of this definition, to the
extent (i) the value attributable to any one (1) Unencumbered Pool Property
would exceed 15% of the Unencumbered Pool Value, or (ii) the aggregate value
attributable to Unencumbered Pool Properties which are occupied pursuant to
Financeable Ground Leases would exceed 15% of Unencumbered Pool Value, each such
excess amount shall be excluded from Unencumbered Pool Value.
“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested nonforfeitable benefits under all Single Employer Plans exceeds the
fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans.
“Unimproved Land” means, as of any date, any land which (i) is not appropriately
zoned for retail development, (ii) does not have access to all necessary
utilities or (iii) does not have access to publicly

-28-



--------------------------------------------------------------------------------



dedicated streets, unless such land has been designated in writing by the
Borrower in a certificate delivered to the Administrative Agent as land that is
reasonably expected to satisfy all such criteria within twelve (12) months after
such date. For purposes of clarification, if any such land shall be deemed to be
included in Construction in Progress as of such date of designation, then from
and after such date such land shall not be considered Unimproved Land.
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
“Unrestricted Cash and Cash Equivalents” means as of any date of determination,
the sum of (a) the aggregate amount of Unrestricted cash and (b) the aggregate
amount of Unrestricted Cash Equivalents (valued at fair market value). As used
in this definition, “Unrestricted” means the specified asset is not subject to
any escrow, cash trap, reserves, Liens or claims of any kind in favor of any
Person.
“Unsecured Indebtedness” means, with respect to any Person, all Indebtedness of
such Person for borrowed money that does not constitute Secured Indebtedness.
“Unsecured Interest Expense” means, for any period, all Consolidated Interest
Expense for such period attributable to Unsecured Indebtedness.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Special Resolution Regimes” is defined in Article XVIII.
“U.S. Tax Compliance Certificate” is defined in Section 3.5(f)(ii)(B)(III).
“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
beneficial ownership of which shall at the time be owned or controlled, directly
or indirectly, by such Person or one or more Wholly-Owned Subsidiaries of such
Person, or by such Person and one or more Wholly-Owned Subsidiaries of such
Person, or (ii) any partnership, limited liability company, association, joint
venture or similar business organization 100% of the beneficial ownership of
which shall at the time be so owned or controlled.
“Withholding Agent” means the REIT, the Borrower, any other Guarantor and the
Administrative Agent, as applicable.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
ARTICLE II.
THE CREDIT
2.1. Advances


-29-



--------------------------------------------------------------------------------



(a)Generally. Subject to the terms and conditions of this Agreement, (1) the
Revolving Lenders severally agree to make Revolving Advances through the
Administrative Agent to the Borrower in Dollars from time to time prior to the
Revolving Facility Termination Date, and to support the issuance of Facility
Letters of Credit under Article IIA of this Agreement, (2) each Term A-1 Lender
severally agrees to make a Term Loan A-1 in Dollars to Borrower on the Agreement
Effective Date in an amount equal to its Term Loan A-1 Commitment, (3) each Term
A-2 Lender severally agrees to make a Term Loan A-2 in Dollars to Borrower on
the Agreement Effective Date in an amount equal to its Term Loan A-2 Commitment,
(4) each Term A-4 Lender severally agrees to make a Term Loan A-4 in Dollars to
Borrower on the Agreement Effective Date in an amount equal to its Term Loan A-4
Commitment, and (5) each Term A-5 Lender severally agrees to make a Term Loan
A-5 in Dollars to Borrower on the Agreement Effective Date in an amount equal to
its Term Loan A-5 Commitment, provided that the making of any such Advance
(including any Swingline Advance) or the issuance of such Facility Letter of
Credit will not:
(i)        cause the then-current Outstanding Facility Amount to exceed the
then-current Aggregate Commitment; or
(ii)        cause the sum of (A) the then-current Outstanding Revolving Amount
and (B) the then-current outstanding Swingline Advances to exceed the
then-current aggregate Revolving Commitments; or
(iii)        cause the then-current outstanding Swingline Advances to exceed the
Swingline Commitment; or
(iv)        cause the then-outstanding Facility Letters of Credit Obligations to
exceed the Facility Letter of Credit Sublimit; or
(v)        cause the Unencumbered Leverage Ratio to exceed the maximum
percentage then permitted under Section 6.21(iii).
Subject to Section 2.2, the Advances may be Swingline Advances, Floating Rate
Advances or LIBOR Rate Advances. Each Term A-1 Lender shall fund its applicable
Term Percentage of the Term A-1 Advances, provided no Term A-1 Lender will be
required to fund any amount which would cause such Lender’s Term Loan A-1 to
exceed its Term Loan A-1 Commitment. Each Term A-2 Lender shall fund its
applicable Term Percentage of the Term A-2 Advances, provided no Term A-2 Lender
will be required to fund any amount which would cause such Lender’s Term Loan
A-2 to exceed its Term Loan A-2 Commitment. Each Term A-4 Lender shall fund its
applicable Term Percentage of the Term A-4 Advances, provided no Term A-4 Lender
will be required to fund any amount which would cause such Lender’s Term Loan
A-4 to exceed its Term Loan A-4 Commitment. Each Term A-5 Lender shall fund its
applicable Term Percentage of the Term A-5 Advances, provided no Term A-5 Lender
will be required to fund any amount which would cause such Lender’s Term Loan
A-5 to exceed its Term Loan A-5 Commitment. Each Revolving Lender shall fund its
Revolving Percentage of each such Revolving Advance (other than a Swingline
Advance), no Revolving Lender will be required to fund any amounts which, when
aggregated with such Lender’s Revolving Percentage of all other Revolving
Advances then outstanding and of all Facility Letter of Credit Obligations,
would exceed such Lender’s then-current Revolving Commitment. This facility
(“Facility”) is both a term loan and a revolving credit facility. Subject to the
provisions of this Agreement, Borrower may request Revolving Advances hereunder
from time to time, repay such Revolving Advances and reborrow Revolving Advances
at any time prior to the Revolving Facility Termination Date. Any portion of a
Term Loan that is repaid may not be reborrowed.


-30-



--------------------------------------------------------------------------------



(b)Term Loan A-3 Advances. Certain of the Lenders made term loans to the
Borrower under the Existing Term Loan Agreement that remain outstanding as of
the Agreement Effective Date (such outstanding loans being herein referred to as
the “Existing Term A-3 Loans”) in an aggregate principal amount equal to
$60,000,000. Subject to the terms and conditions of this Agreement, the Borrower
and each Term A-3 Lender agree that on the Agreement Effective Date, (a) the
Existing Term A-3 Loans shall be re-evidenced as loans under this Agreement and
shall constitute Term Loans A-3 hereunder for all purposes and such Term Loans
A-3 shall be deemed to constitute a single Advance made on the Agreement
Effective Date and (b) the terms of the Existing Term A-3 Loans shall be
restated in their entirety and shall be evidenced by this Agreement. None of the
Term A-3 Lenders shall have any obligation to make any other Term A-3 Advances
hereunder.
(c)Extension of Revolving Facility Termination Date. The Revolving Facility
Termination Date can be extended at the Borrower’s request for two (2) extension
periods of six-months each upon written notice to the Administrative Agent
received by the Administrative Agent not later than 90 days prior to the
then-current Revolving Facility Termination Date (a “Revolving Extension
Notice”), provided that (i) no Default or Unmatured Default of which, in the
case of an Unmatured Default, either the Administrative Agent has notified the
Borrower or the Borrower has notified the Administrative Agent and the Lenders
pursuant to Section 6.3, has occurred and is continuing when the Revolving
Extension Notice is given and on the day immediately preceding the first day of
such extension period, (ii) the representations and warranties contained in
Article V shall be true and correct in all material respects as of the date of
Revolving Extension Notice and on the day immediately preceding the first day of
such extension period, except to the extent any such representation or warranty
is stated to relate solely to an earlier date (in which case such representation
or warranty shall have been true and correct on and as of such earlier date) and
except for changes in factual circumstances not prohibited under the Loan
Documents, and (iii) the Borrower pays, on or prior to the first day of the
applicable extension period, an extension fee to the Administrative Agent for
the account of the Revolving Lenders equal to 0.075% of the then-current
Revolving Commitment of each such Lender. If requested by the Administrative
Agent or any Lender, Borrower shall have delivered, at least two (2) Business
Days prior to the Revolving Facility Termination Date (as determined without
regard to such extension), to the Administrative Agent (and any such Lender) a
completed and executed Beneficial Ownership Certification. In no event shall the
Revolving Facility Termination Date be extended to a date later than November 6,
2024 except as otherwise permitted by Section 8.2.
(d)[Intentionally Omitted.]
(e)Term Loans A-3 on the Agreement Effective Date. On the Agreement Effective
Date, the parties hereto agree that the amount of each Term A-3 Lender’s Term
Loans A-3 is as set forth on Schedule I. To effect such allocations, (1) each
Term A-3 Lender whose Term Percentage of the Term Loans A-3 on the Agreement
Effective Date exceeds the Commitment Percentage (as defined in the Existing
Term Loan Agreement) applicable to its Term Loans A-3 under the Existing Term
Loan Agreement immediately prior to the effectiveness of this Agreement and (2)
any Lender providing a new Term Loan A-3 hereunder, shall make a Term A-3
Advance in such amount as is necessary so that the aggregate principal amount of
Term Loans A-3 held by such Lender as of the Agreement Effective Date shall
equal such Lender’s Term Percentage of the aggregate outstanding amount of the
Term Loans A-3 as of the Agreement Effective Date. The Administrative Agent
shall make such amounts of the proceeds of such Term Loans A-3 available to each
Term A-3 Lender whose Term Percentage of the Term Loans A-3 is less than the
amount of such Lender’s Commitment Percentage (as defined in the Existing Term
Loan Agreement) applicable to its Term Loans A-3 under the Existing Term Loan
Agreement immediately prior to the effectiveness of this Agreement as is
necessary so that the aggregate principal amount of Term A-3 Advances held by
such Lender as of the Agreement Effective Date shall equal such Lender’s Term
Percentage of the aggregate principal amount of the Term A-3 Advances as of the
Agreement Effective

-31-



--------------------------------------------------------------------------------



Date. Except for Notes to be provided to the Lenders, no other documents,
instruments or assignment fees shall be, or shall be required to be, executed or
paid in connection with such allocations (all of which are hereby waived, as
necessary).
(f)Revolving Commitments on the Agreement Effective Date. On the Agreement
Effective Date, the parties hereto agree that the amount of each Revolving
Lender’s Revolving Commitment is as set forth on Schedule I. On the Agreement
Effective Date, the Revolving Commitment of each of the Revolving Lenders, the
outstanding amount of all outstanding Revolving Loans and the participation
interests of the Revolving Lenders in any outstanding Facility Letters of Credit
and Swingline Loans shall be allocated among the Revolving Lenders in accordance
with their respective Revolving Percentages. To effect such allocations, (1)
each Revolving Lender whose Revolving Percentage on the Agreement Effective Date
exceeds the Revolving Percentage (as defined in the Existing Revolving Credit
Agreement) applicable to its Revolving Commitment under the Existing Revolving
Credit Agreement immediately prior to the effectiveness of this Agreement and
(2) any Lender providing a new Revolving Commitment hereunder, shall make a
Revolving Advance in such amount as is necessary so that the aggregate principal
amount of Revolving Loans held by such Lender as of the Agreement Effective Date
shall equal such Lender’s Revolving Percentage of the aggregate outstanding
amount of the Revolving Loans as of the Agreement Effective Date. The
Administrative Agent shall make such amounts of the proceeds of such Revolving
Loans available to each Revolving Lender whose Revolving Percentage is less than
the amount of such Lender’s Revolving Percentage (as defined in the Existing
Revolving Credit Agreement) applicable to its Revolving Commitment under the
Existing Revolving Credit Agreement immediately prior to the effectiveness of
this Agreement as is necessary so that the aggregate principal amount of
Revolving Advances held by such Lender as of the Agreement Effective Date shall
equal such Lender’s Revolving Percentage of the aggregate principal amount of
the Revolving Advances as of the Agreement Effective Date. Except for Notes to
be provided to the Revolving Lenders, no other documents, instruments or
assignment fees shall be, or shall be required to be, executed or paid in
connection with such allocations (all of which are hereby waived, as necessary).
2.2. Ratable and Non Ratable Advances
. Revolving Advances (other than Swingline Advances) hereunder shall consist of
Revolving Loans made from the Revolving Lenders ratably based on each Revolving
Lender’s Revolving Percentage. Swingline Loans shall be made by the Swingline
Lender in accordance with Section 2.16. Term A-1 Advances, Term A-2 Advances,
Term A-3 Advances, Term A-4 Advances and Term A-5 Advances hereunder shall
consist of Term Loans A-1, Term Loans A-2, Term Loans A-3, Term Loans A-4 and
Term Loans A-5, respectively, made from the Term A-1 Lenders, the Term A-2
Lenders, the Term A-3 Lenders, the Term A-4 Lenders and the Term A-5 Lenders,
respectively, ratably based on such Lender’s applicable Term Percentage of the
applicable Class of Term Loan. The Advances may be Floating Rate Advances, LIBOR
Rate Advances or a combination thereof, selected by the Borrower in accordance
with Sections 2.9 and 2.10.
2.3. Final Principal Payment
. Any outstanding Revolving Advances, Swingline Advances, Reimbursement
Obligations and all other unpaid obligations related or allocable to the
Revolving Commitments shall be paid in full by the Borrower on the Revolving
Facility Termination Date. Any outstanding Term A-1 Advances, and all other
unpaid Obligations related or allocable solely to the Term Loans A-1 shall be
paid in full by the Borrower on the Term Facility Termination Date for Term
Loans A-1. Any outstanding Term A-2 Advances and all other unpaid obligations
related or allocable to the Term Loans A-2 shall be paid in full by the Borrower
on the Term Facility Termination Date for Term Loans A-2. Any outstanding Term
A-3 Advances, and all other unpaid Obligations related or allocable solely to
the Term Loans A-3 shall be paid in full by the

-32-



--------------------------------------------------------------------------------



Borrower on the Term Facility Termination Date for Term Loans A-3. Any
outstanding Term A-4 Advances, and all other unpaid Obligations related or
allocable solely to the Term Loans A-4 shall be paid in full by the Borrower on
the Term Facility Termination Date for Term Loans A-4. Any outstanding Term A-5
Advances and all other unpaid obligations related or allocable to the Term Loans
A-5 shall be paid in full by the Borrower on the Term Facility Termination Date
for Term Loans A-5. Any outstanding Term Advances extended pursuant to Section
2.22, and all other unpaid Obligations related or allocable to such Term Loans
shall be paid in full by the Borrower on the Term Facility Termination Date for
such Term Loans as set forth in the applicable Term Loan Amendment. Any other
obligations not specifically related to or allocable to either the Revolving
Commitments, the Term Loans A-1, the Term Loans A-2, the Term Loans A-3, the
Term Loans A-4, the Term Loans A-5 or a Term Loan made pursuant to Section 2.22
shall be paid in full by Borrower on the latest to occur of any of the Revolving
Facility Termination Date or any Term Facility Termination Date.
2.4. [Reserved]


2.5. Facility Fee
. A facility fee (the “Facility Fee”) shall accrue and be payable by Borrower to
the Administrative Agent for the account of each Revolving Lender and shall be
computed on a daily basis by multiplying (i) the Facility Fee Percentage
applicable to such day, expressed as a per diem rate, times (ii) the Revolving
Commitments in effect on such day. The Facility Fee shall be payable quarterly
in arrears on the first Business Day of each calendar quarter (for the prior
calendar quarter) and upon any termination of the Revolving Commitments in their
entirety. Following its receipt of any such Facility Fee, Administrative Agent
shall promptly pay to each Lender with a Revolving Commitment an aggregate
amount equal to the sum of such Lender’s Revolving Percentage of the daily
amount of such Facility Fee, based on such Lender’s Revolving Commitment on such
day. The Facility Fee shall be computed on a 360 day year, and actual days
elapsed.
2.6. Other Fees
. The Borrower agrees to pay all fees payable to the Administrative Agent and
the Lead Arrangers pursuant to the REIT’s letter agreement with the
Administrative Agent and KeyBanc Capital Markets Inc. dated as of September
13, 2019 (the “Fee Letter”).
2.7. Minimum Amount of Each Advance
. Each Advance shall be in the minimum amount of $1,000,000; provided, however,
that any Floating Rate Advance constituting a Revolving Advance may be in the
amount of the unused aggregate Revolving Commitments.
2.8. Principal Payments
(a)Optional. Subject to the terms of Section 2.17, the Borrower may from time to
time pay, without penalty or premium, all or any part of outstanding Floating
Rate Advances of a Class provided that the Borrower shall give written notice to
the Administrative Agent no later than 11:00 a.m. Cleveland, Ohio time two (2)
Business Days prior to such prepayment. A LIBOR Rate Advance may be paid on the
last day of the applicable Interest Period or, if and only if the Borrower pays
any amounts due to the Lenders under Sections 3.4 and 3.5 as a result of such
prepayment, on a day prior to such last day provided that the Borrower shall
give written notice to the Administrative Agent no later than 11:00 a.m.

-33-



--------------------------------------------------------------------------------



Cleveland, Ohio time two (2) Business Days prior to such prepayment. Unless
otherwise directed by the Borrower by written notice to the Administrative
Agent, all principal payments made when no Default has occurred and is
continuing shall first be applied to repay all outstanding Revolving Advances
and then to repay the Term Advances of each Class of Term Loans on a pro rata
basis. If a Default has occurred and is continuing such principal payment shall
be applied as provided in Section 8.5.
(b)Mandatory. Mandatory partial principal payments shall be due from time to
time if, (i) due to an increase in the aggregate amount of Unsecured
Indebtedness of the Consolidated Group and the REIT or any reduction in the
Unencumbered Pool Value or in the Adjusted Unencumbered Pool NOI, whether by an
Unencumbered Pool Property failing to continue to satisfy the requirement for
qualification as a Qualifying Unencumbered Pool Property or by a reduction in
the Unencumbered Pool Value or the Adjusted Unencumbered Pool NOI attributable
to any Unencumbered Pool Property, the Unsecured Indebtedness of the
Consolidated Group and the REIT shall be in excess of the maximum amount
permitted to be outstanding under clause (iii) of Section 6.21 or (ii) without
limiting the effect of any other provision of this Agreement requiring such a
principal payment, any of the categories of the Obligations described in clauses
(i) - (ii) of Section 2.1(a) shall be in excess of the maximum amount set forth
in the applicable clause. Such principal payments shall be in the amount needed
to restore Borrower to compliance with such covenants or such maximum amount.
Such mandatory principal payments shall be due and payable within ten (10)
Business Days of the earlier to occur of (i) Borrower obtaining actual knowledge
of such noncompliance, (ii) Borrower reporting any such noncompliance, or
(iii) receipt by Borrower of written notice of such noncompliance from the
Administrative Agent, unless Borrower otherwise cures such non-compliance by
adding additional Unencumbered Pool Properties within the time period provided
in Section 7.2. In the case of clause (i) of this Section 2.8(b), unless
otherwise directed by the Borrower by written notice to the Administrative
Agent, all principal payments made when no Default has occurred and is
continuing shall first be applied to repay all outstanding Revolving Advances
and then to repay the Term Advances of each Class of Term Loans on a pro rata
basis. If a Default has occurred and is continuing such principal payment shall
be applied as provided in Section 8.5.
2.9. Method of Selecting Classes and Types and Interest Periods for New Advances
. The Borrower shall select the Class and Type of Advance and, in the case of
each LIBOR Rate Advance, the LIBOR Interest Period applicable to each Advance
from time to time in accordance with this Section or Section 2.10, as
applicable. The Borrower shall give the Administrative Agent irrevocable notice
(a “Borrowing Notice”) in the form attached as Exhibit G and made a part hereof
(i) not later than 11:00 a.m. Cleveland, Ohio time on the Business Day
immediately preceding the Borrowing Date of each Floating Rate Advance, (ii) not
later than 11:00 a.m. Cleveland, Ohio time, at least three (3) Business Days
before the Borrowing Date for each LIBOR Rate Advance and (iii) not later than
1:00 p.m. Cleveland, Ohio time, at least one (1) Business Day before (or if such
Swingline Advance is to bear interest by reference to the rate described in
clause (b) of the definition of Alternate Base Rate, on the same day as) the
Borrowing Date for each Swingline Advance, which shall specify:
(i)the Borrowing Date, which shall be a Business Day, of such Advance,
(ii)the aggregate amount of such Advance,
(iii)the Class and Type of Advance selected,
(iv)if such Advance is a Swingline Advance and Borrower desires to have the
One-Day LIBOR Rate apply for the duration of such Swingline Advance, a request
to that effect; and


-34-



--------------------------------------------------------------------------------



(v)in the case of each LIBOR Rate Advance, the LIBOR Interest Period applicable
thereto.
Each Lender required to make a Loan in connection with a requested Advance shall
make available its Loan or Loans, in funds immediately available in Cleveland,
Ohio to the Administrative Agent at its address specified pursuant to Article
XIII on each Borrowing Date not later than noon (Cleveland, Ohio time). The
Administrative Agent will make the funds so received from the Lenders available
to the Borrower at the Administrative Agent’s aforesaid address.
No LIBOR Interest Period may end after the applicable Facility Termination Date
for such Class of Advances and, unless the Required Lenders otherwise agree in
writing, in no event may there be more than twelve (12) different LIBOR Interest
Periods for LIBOR Rate Advances outstanding at any one time.
2.10. Conversion and Continuation of Outstanding Advances
. Floating Rate Advances of a Class shall continue as Floating Rate Advances of
such Class unless and until such Floating Rate Advances are converted into LIBOR
Rate Advances of the same Class. Each LIBOR Rate Advance of a Class shall
continue as a LIBOR Rate Advance of such Class until the end of the then
applicable Interest Period therefor, at which time such LIBOR Rate Advance shall
be automatically converted into a Floating Rate Advance of the same Class unless
the Borrower shall have given the Administrative Agent a
“Conversion/Continuation Notice” requesting that, at the end of such Interest
Period, such LIBOR Rate Advance either continue as a LIBOR Rate Advance of the
same Class for the same or another Interest Period or be converted to an Advance
of another Type but of the same Class. Subject to the terms of Section 2.7, the
Borrower may elect from time to time to convert all or any part of a Floating
Rate Advance of a Class into a LIBOR Rate Advance of the same Class and vice
versa; provided that any conversion of any LIBOR Rate Advance shall be made on,
and only on, the last day of the Interest Period applicable thereto. The
Borrower shall give the Administrative Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each conversion of an Advance to a LIBOR
Rate Advance or continuation of a LIBOR Rate Advance not later than 10:00 a.m.
(Cleveland, Ohio time), at least three Business Days, in the case of a
conversion into or continuation of a LIBOR Rate Advance, prior to the date of
the requested conversion or continuation, specifying:
(i) the requested date which shall be a Business Day, of such conversion or
continuation;
(ii) the aggregate amount and Type of the Advance which is to be converted or
continued;
(iii) the Class of Advance which is to be converted or continued; and
(iv) the amount and Type(s) of Advance(s) into which such Advance is to be
converted or continued and, in the case of a conversion into or continuation of
a LIBOR Rate Advance, the duration of the Interest Period applicable thereto.
2.11. Changes in Interest Rate, Etc.
Each Floating Rate Advance of a Class shall bear interest on the outstanding
principal amount thereof, for each day from and including the date such Advance
is made or is converted from a LIBOR Rate Advance into a Floating Rate Advance
pursuant to Section 2.10 to but excluding the date it becomes due or is
converted into a LIBOR Rate Advance pursuant to Section 2.10 hereof, at a rate
per annum equal to the Floating Rate applicable to such Class of Advance in
effect from time to time. Changes in the rate of

-35-



--------------------------------------------------------------------------------



interest on that portion of any Advance maintained as a Floating Rate Advance
will take effect simultaneously with each change in the Alternate Base Rate.
Each LIBOR Rate Advance shall bear interest from and including the first day of
the Interest Period applicable thereto to (but not including) the last day of
such Interest Period at the LIBOR Rate applicable to such Class of LIBOR Rate
Advance.
2.12. Rates Applicable After Default
. Notwithstanding anything to the contrary contained in Section 2.9 or 2.10,
during the continuance of a Default or Unmatured Default the Required Lenders
may, at their option, by notice to the Borrower (which notice may be revoked at
the option of the Required Lenders notwithstanding any provision of Section 8.2
requiring consent of affected Lenders to changes in interest rates), declare
that no Advance may be made as, converted into or continued as a LIBOR Rate
Advance. During the continuance of a Default the Required Lenders may, at their
option, by notice to the Borrower (which notice may be revoked at the option of
the Required Lenders notwithstanding any provision of Section 8.2 requiring
consent of affected Lenders to changes in interest rates), declare that (i) each
LIBOR Rate Advance shall bear interest for the remainder of the applicable
Interest Period at the LIBOR Rate otherwise applicable to such LIBOR Rate
Advance for such Interest Period plus 2% per annum, (ii) each Floating Rate
Advance shall bear interest at a rate per annum equal to the Floating Rate
otherwise applicable to the Floating Rate Advance plus 2% per annum and (iii)
the Facility Letter of Credit Fee shall be increased to a rate equal to 2% above
the Facility Letter of Credit Fee that would otherwise be applicate at such
time; provided, however, that the Default Rate and the increase in the Facility
Letter of Credit Fee shall become applicable automatically if a Default occurs
under Section 7.1 or 7.2, unless waived by the Required Lenders.
2.13. Method of Payment
.
(i) All payments of the Obligations hereunder shall be made, without setoff,
deduction, or counterclaim, in immediately available Dollars to the
Administrative Agent on behalf of the applicable Lenders at the Administrative
Agent’s address specified pursuant to Article XIII, or at any other Lending
Installation of the Administrative Agent specified in writing by the
Administrative Agent to the Borrower, by noon (Cleveland, Ohio time) on the date
when due and shall be applied by the Administrative Agent in accordance with the
applicable terms of this Agreement.
(ii) As provided elsewhere herein, all Revolving Lenders’ interests in the
Revolving Advances, all interests of the Term Lenders of a Class in the Term
Advances of such Class, and all Lenders’ interests in the Loan Documents shall
be ratable undivided interests and none of such Lenders’ interests shall have
priority over the others. Each payment delivered to the Administrative Agent for
the account of any Lender or amount to be applied or paid by the Administrative
Agent to any Lender shall be paid promptly (on the same day as received by the
Administrative Agent if received prior to noon (Cleveland, Ohio time) on such
day and otherwise on the next Business Day) by the Administrative Agent to such
Lender in the same type of funds that the Administrative Agent received at such
Lender’s address specified pursuant to Article XIII or at any Lending
Installation specified in a notice received by the Administrative Agent from
such Lender. Payments received by the Administrative Agent on behalf of the
Lenders but not timely funded to the Lenders shall bear interest payable by the
Administrative Agent at the Federal Funds Effective Rate from the date due until
the date paid. The Administrative Agent is hereby authorized to charge the
account of the

-36-



--------------------------------------------------------------------------------



Borrower maintained with KeyBank for each payment of principal, interest and
fees as it becomes due hereunder.
2.14. Notes; Telephonic Notices
. Each Lender is hereby authorized to record the principal amount of each of its
Loans of each Class and each repayment on the schedule attached to its Note,
provided, however, that the failure to so record shall not affect the Borrower’s
obligations under such Note. The Borrower hereby authorizes the Lenders and the
Administrative Agent on behalf of the Lenders to extend, convert or continue
Advances, effect selections of Types of Advances and to transfer funds based on
telephonic notices made by any Authorized Officer. The Borrower agrees to
deliver promptly to the Administrative Agent a written confirmation, if such
confirmation is requested by the Administrative Agent or any Lender, of each
telephonic notice signed by an Authorized Officer. If the written confirmation
differs in any material respect from the action taken by the Administrative
Agent and the Lenders, the records of the Administrative Agent and the Lenders
shall govern absent manifest error. The Administrative Agent will at the request
of the Borrower, from time to time, but not more often than monthly, provide
Borrower with the amount of the outstanding Aggregate Commitment and the
applicable interest rate for a LIBOR Rate Advance. Upon a Lender’s furnishing to
Borrower an affidavit to such effect, if a Note is mutilated, destroyed, lost or
stolen, Borrower shall deliver to such Lender, in substitution therefore, a new
note containing the same terms and conditions as such Note being replaced.
2.15. Interest Payment Dates; Interest and Fee Basis
. Interest accrued on each Advance shall be payable on each Payment Date,
commencing with the first such date to occur after the date hereof, at maturity,
whether by acceleration or otherwise, with respect to interest on the Term
Advances of a Class at the repayment in full of the Term Advances of such Class,
and, with respect to interest accrued on the Revolving Advances, upon any
termination of the Revolving Commitments in their entirety. Interest, Facility
Fees, Facility Letter of Credit Fees and all other fees shall be calculated for
actual days elapsed on the basis of a 360-day year. Interest shall be payable
for the day an Advance is made but not for the day of any payment on the amount
paid if payment is received prior to noon (Cleveland, Ohio time) at the place of
payment. If any payment of principal of or interest on an Advance shall become
due on a day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and, in the case of a principal payment, such extension
of time shall be included in computing interest in connection with such payment.
2.16. Swingline Advances
. In addition to the other options available to the Borrower hereunder, the
Swingline Commitment shall be available for Swingline Loans prior to the
Revolving Facility Termination Date subject to the following terms and
conditions. Swingline Loans shall be made available for borrowings provided that
notice is given in accordance with Section 2.9 hereof. All Swingline Loans shall
bear interest at the Floating Rate as designated by Borrower or, if Borrower has
given written notice to the Administrative Agent as described in Section 2.9
when requesting such Swingline Loan, at the One-Day LIBOR Rate, as it may be
adjusted over the duration of such Swingline Loan. No Swingline Loan may be made
to repay a Swingline Loan but Borrower may repay Swingline Loans with subsequent
Revolving Advances hereunder. Each Swingline Loan shall be due and payable no
later than five (5) Business Days of the date such Swingline Loan was provided
and the Borrower hereby agrees (to the extent not repaid as contemplated below
in the following sentence) to repay each Swingline Loan on or before the date
that is five (5) Business Days from the date such Swingline Loan was provided.
On the fifth (5th) Business Day after a Swingline Loan is made, if such
Swingline Loan has not been repaid by the Borrower, each Revolving Lender
irrevocably agrees to purchase its Revolving Percentage of such Swingline Loan
regardless of whether the conditions

-37-



--------------------------------------------------------------------------------



for disbursement are satisfied at the time of such purchase, including the
existence of an Unmatured Default or Default hereunder; provided, that Swingline
Lender did not have actual knowledge of such Unmatured Default or Default at the
time such Swingline Loan was made; provided, further, that no Revolving Lender
shall be required to have total outstanding Revolving Loans plus its Revolving
Percentage of Facility Letters of Credit exceed its Revolving Commitment. Such
purchase shall take place on the date of the request by Swingline Lender so long
as such request is made by noon (Cleveland, Ohio time), and otherwise on the
Business Day following such request. All requests for purchase shall be in
writing. From and after the date it is so purchased, each such Swingline Loan
shall, to the extent purchased, (i) be treated as a Revolving Loan made by the
purchasing Revolving Lenders for all purposes under this Agreement and the
payment of the purchase price by a Revolving Lender shall be deemed to be the
making of a Revolving Loan by such Lender and shall constitute outstanding
principal under such Lender’s Note, and (ii) shall no longer be considered a
Swingline Loan except that all interest accruing on or attributable to such
Swingline Loan for the period prior to the date of such purchase shall be paid
when due by the Borrower to the Administrative Agent for the benefit of the
Swingline Lender and all such amounts accruing on or attributable to such
Revolving Loans for the period from and after the date of such purchase shall be
paid when due by the Borrower to the Administrative Agent for the benefit of the
purchasing Revolving Lenders. If prior to purchasing its Revolving Percentage of
a Swingline Loan one of the events described in Section 7.6 or 7.7 shall have
occurred and such event prevents the consummation of the purchase contemplated
by preceding provisions, each Revolving Lender will purchase an undivided
participating interest in the outstanding Swingline Loan in an amount equal to
its Revolving Percentage of such Swingline Loan. From and after the date of each
Revolving Lender’s purchase of its participating interest in a Swingline Loan,
if the Swingline Lender receives any payment on account thereof, the Swingline
Lender will distribute to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded); provided, however, that in the event that such payment was received by
the Swingline Lender and is required to be returned to the Borrower, each
Revolving Lender will return to the Swingline Lender any portion thereof
previously distributed by the Swingline Lender to it. If any Revolving Lender
fails to so purchase its Revolving Percentage or participating interest of any
Swingline Advance, such Lender shall be deemed to be a Defaulting Lender
hereunder.
2.17. Notification of Advances, Interest Rates and Prepayments
.
(a)The Administrative Agent will notify each Lender of the applicable Class of
the contents of each Borrowing Notice regarding Loans of such Class,
Conversion/Continuation Notice regarding Loans of such Class, and repayment
notice with respect to Loans of such Class received by it hereunder not later
than the close of business on the Business Day such notice is received by the
Administrative Agent. The Administrative Agent will notify each Lender of a
Class of the interest rate applicable to each LIBOR Rate Advance of such Class
promptly upon determination of such interest rate and will give each Lender
prompt notice of each change in the Alternate Base Rate.
(b)The Borrower shall have the right, at its election, to prepay the outstanding
amount of the Term Loans A-4 or Term Loans A-5, as a whole or in part, at any
time together with a prepayment premium in respect of the principal amount of
such Term Loans A-4 or Term Loans A-5 so prepaid in an amount equal to (i) two
percent (2%) of such principal amount of any prepayment made on or before
November 6, 2020, and (ii) one percent (1%) of such principal amount of any
prepayment made after November 6, 2020 and on or before November 6, 2021 (the
“Prepayment Consideration”). No prepayment premium shall be required pursuant to
this paragraph in respect of any prepayment of such Term Loans A-4 or Term Loans
A-5 made after November 6, 2021; provided, that if any full or partial
prepayment of the outstanding amount of any LIBOR Rate Loan is made other than
on the last day of the Interest Period

-38-



--------------------------------------------------------------------------------



relating thereto, such prepayment shall be accompanied by the payment of any
amounts due pursuant to Section 3.4. The Borrower shall give the Administrative
Agent, no later than 10:00 a.m., Cleveland time, at least five (5) Business
Days’ prior written notice of any prepayment pursuant to this Section 2.17(b),
in each case specifying the proposed date of payment of Term Loans A-4 or Term
Loans A-5, as applicable, and the principal amount to be paid. Borrower
acknowledges that the Prepayment Consideration is bargained for consideration
and is not a penalty. Borrower recognizes that the Term A-4 Lenders and the Term
Loan A-5 Lenders would incur substantial additional costs and expense in the
event of a prepayment of the Term Loans A-4 or the Term Loans A-5, respectively,
and that the Prepayment Consideration compensates the Term A-4 Lenders and the
Term A-5 Lenders for such costs and expenses (including, without limitation, the
loss of such Lenders' investment opportunity during the period from the
prepayment date until the Term Facility Termination Date for Term Loans A-4 and
Term Loans A-5, as applicable). Borrower agrees that the Term A-4 Lenders and
the Term A-5 Lenders shall not, as a condition to receiving the Prepayment
Consideration, be obligated to actually reinvest the amount prepaid in any
obligation or in any other manner whatsoever. If, following the occurrence of
any Default, Borrower shall tender a partial prepayment of the Term Loans A-4 or
the Term Loans A-5 or payment of an amount sufficient to satisfy the Term Loans
A-4 or the Term Loans A-5 on or before November 6, 2021, such tender by Borrower
shall be deemed to be a voluntary prepayment in the amount tendered and in such
case Borrower shall also pay to the Term A-4 Lenders and/or the Term Loan A-5
Lenders, as applicable, with respect to the amount tendered, the applicable
Prepayment Consideration. Administrative Agent shall not be obligated to accept
any such tender unless it is accompanied by all Prepayment Consideration due in
connection therewith.
2.18. Lending Installations
. Each Lender may book its Loans at any Lending Installation selected by such
Lender and may change its Lending Installation from time to time. All terms of
this Agreement shall apply to any such Lending Installation and the Notes shall
be deemed held by each Lender for the benefit of such Lending Installation. Each
Lender may, by written notice to the Administrative Agent and the Borrower,
designate a Lending Installation through which Loans will be made by it and for
whose account Loan payments are to be made.
2.19. Non-Receipt of Funds by the Administrative Agent
. Unless the Borrower or a Lender, as the case may be, notifies the
Administrative Agent prior to the time at which it is scheduled to make payment
to the Administrative Agent on behalf of the Lenders of (i) in the case of a
Lender, the proceeds of a Loan or (ii) in the case of the Borrower, a payment of
principal, interest or fees to the Administrative Agent for the account of the
Lenders, that it does not intend to make such payment, the Administrative Agent
may assume that such payment has been, or will be, made. The Administrative
Agent may, but shall not be obligated to, make the amount of such payment
available to the intended recipient in reliance upon such assumption. If such
Lender or the Borrower, as the case may be, has not in fact made such payment to
the Administrative Agent, the recipient of such payment shall, on demand by the
Administrative Agent, repay to the Administrative Agent the amount so made
available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (i) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day or (ii) in the case of payment by the
Borrower, the interest rate applicable to the relevant Class and Type of Loan.
If such Lender so repays such amount and interest thereon to the Administrative
Agent within one Business Day after such demand, all interest accruing on the
Loan not funded by such Lender during such period shall be payable to such
Lender when received from the Borrower.
2.20. Replacement of Lenders under Certain Circumstances



-39-



--------------------------------------------------------------------------------



. The Borrower shall be permitted to replace any Lender which (a) has demanded
compensation from Borrower under Section 3.1 or 3.2, or (b) is not capable of
receiving payments without any deduction or withholding of United States federal
income tax pursuant to Section 3.5, or (c) cannot maintain its LIBOR Rate Loans
at a suitable Lending Installation pursuant to Section 3.3 or (d) either voted
against or failed to respond to any written request made by the Administrative
Agent seeking approval of any amendment to or waiver of any provision of this
Agreement, if at least the Required Lenders voted in favor of such proposed
amendment or waiver or (e) is a Defaulting Lender; with a replacement bank or
other financial institution, provided that (i) such replacement does not
conflict with any applicable legal or regulatory requirements affecting the
Lenders, (ii) no Default or (after notice thereof to Borrower) no Unmatured
Default shall have occurred and be continuing at the time of such replacement,
(iii) the Borrower shall repay (or the replacement bank or institution shall
purchase, at par) all Loans and other amounts owing to such replaced Lender
prior to the date of replacement, (iv) the Borrower shall be liable to such
replaced Lender under Sections 3.4 and 3.6 if any LIBOR Rate Loan owing to such
replaced Lender shall be prepaid (or purchased) other than on the last day of
the Interest Period relating thereto, (v) the replacement bank or institution,
if not already a Lender or not an Eligible Assignee, and the terms and
conditions of such replacement, shall be reasonably satisfactory to the
Administrative Agent, (vi) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 12.3 (provided that the
Borrower shall be obligated to pay the processing fee referred to therein),
(vii) until such time as such replacement shall be consummated, the Borrower
shall pay all additional amounts (if any) required pursuant to Section 3.5 and
(viii) any such replacement shall not be deemed to be a waiver of any rights
which the Borrower, the Administrative Agent or any other Lender shall have
against the replaced Lender.
2.21. Usury
. This Agreement, each Note and each other Loan Document are subject to the
express condition that at no time shall Borrower be obligated or required to pay
interest on the principal balance of any Loan at a rate which could subject any
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate. If by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
principal balance due hereunder at a rate in excess of the Maximum Legal Rate,
the interest rate or the Default Rate, as the case may be, shall be deemed to be
immediately reduced to the Maximum Legal Rate and all previous payments in
excess of the Maximum Legal Rate shall be deemed to have been payments in
reduction of principal and not on account of the interest due hereunder. All
sums paid or agreed to be paid to any Lender for the use, forbearance, or
detention of the sums due under any Loan, shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term of the applicable Loans until payment in full so that the rate
or amount of interest on account of such Loan does not exceed the Maximum Legal
Rate of interest from time to time in effect and applicable to such Loan for so
long as such Loan is outstanding.
2.22. Termination or Increase in Commitments; Additional Term Loans
.
(a) Termination. Borrower shall have the right, upon at least three (3) Business
Days’ notice to the Administrative Agent and the Lenders, to terminate or
cancel, in whole or in part, the unused portion of the Revolving Commitments in
excess of the sum of the Outstanding Revolving Amount, the Facility Letter of
Credit Obligations and the then-outstanding Swingline Advances, provided that
each partial reduction shall be in a minimum amount of $1,000,000 or any whole
multiple of $250,000 in excess thereof. Any partial termination of the Revolving
Commitments shall be applied to reduce the Revolving Commitments on a pro rata
basis. Once terminated or reduced, the Revolving Commitments may not be
reinstated or increased thereafter.



-40-



--------------------------------------------------------------------------------



(b) Increase in Commitments. Borrower shall have the right exercisable 5 times,
upon at least 10 Business Days’ notice to the Administrative Agent and the
Lenders, to request (i) increases in the Revolving Commitments, the Term Loans
A-1, the Term Loans A-2, the Term Loans A-3, the Term Loans A-4 or the Term
Loans A-5 or (ii) the making of additional Term Loans (the “Additional Term
Loans”) by up to $340,000,000 to a maximum aggregate amount not to exceed
$1,000,000,000 (reduced to the extent Borrower has terminated or reduced the
Revolving Commitments, the Term Loans A-1, the Term Loans A-2, the Term Loans
A-3, the Term Loans A-4 or the Term Loans A-5) by either adding new lenders as
Lenders (subject to the Administrative Agent’s prior written approval of the
identity of any such new lender if it is not an Eligible Assignee) or obtaining
the agreement, which shall be at such Lender’s or Lenders’ sole discretion, of
one or more of the then current Lenders to increase its or their Revolving
Commitments, Term Loans A-1, Term Loans A-2, Term Loans A-3, Term Loans A-4,
Term Loans A-5 or to make Additional Term Loans. Each such increase in the
Commitments or the making of Additional Term Loans must be an aggregate minimum
amount of $25,000,000 and integral multiples of $5,000,000 in excess thereof.
Such increases may be increases in Revolving Commitments, Term Loans A-1, Term
Loans A-2, Term Loans A-3, Term Loans A-4, Term Loans A-5 or the making of
Additional Term Loans or a combination thereof. Effecting any increase of the
Revolving Commitments, Term Loans A-1, Term Loans A-2, Term Loans A-3, Term
Loans A-4, Term Loans A-5 or the making of Additional Term Loans under this
Section is subject to the following conditions precedent: (x) no Default or
Unmatured Default has occurred, is then continuing or shall be in existence on
the effective date of such increase of Revolving Commitments, Term Loans A-1,
Term Loans A-2, Term Loans A-3, Term Loans A-4, Term Loans A-5 or making of
Additional Term Loans, (y) the representations and warranties (subject in all
cases to all materiality qualifiers and other exceptions in such representations
and warranties) contained in Article V shall be true and correct as of the
effective date of such increase, except to the extent any such representation or
warranty is stated to relate solely to an earlier date (in which case such
representation or warranty shall have been true and correct on and as of such
earlier date) and except for changes in factual circumstances not prohibited
under the Loan Documents, and (z) the Administrative Agent shall have received
an Amendment Regarding Increase by the Borrower, the Guarantors, the
Administrative Agent and the new lender or existing Lender providing such
increase of Revolving Commitments, Term Loans A-1, Term Loans A-2, Term Loans
A-3, Term Loans A-4, Term Loans A-5 or Additional Term Loans, a copy of which
shall be forwarded to each Lender by the Administrative Agent promptly after
execution thereof and all documentation and opinions as the Administrative Agent
may reasonably request, in form and substance satisfactory to the Administrative
Agent. In no event will any existing Lender be obligated to provide any portion
of any such increase of Revolving Commitments, Term Loans A-1, Term Loans A-2,
Term Loans A-3, Term Loans A-4, Term Loans A-5 or making of Additional Term
Loans unless such Lender shall specifically agree in writing to provide such
increase of Revolving Commitments, Term Loans A-1, Term Loans A-2, Term Loans
A-3, Term Loans A-4, Term Loans A-5 or making of Additional Term Loans at such
time. If requested by the Administrative Agent or any Lender, Borrowers shall
have delivered, at least two (2) Business Days prior to the effective date of
any such increase, to the Administrative Agent (and any such Lender) a completed
and executed Beneficial Ownership Certification. On the effective date of any
such increase of Revolving Commitments, Term Loans A-1, Term Loans A-2, Term
Loans A-3, Term Loans A-4, Term Loans A-5 or making of Additional Term Loans,
Borrower shall pay to the institutions arranging such increases such fees as may
be agreed to by such institutions and the Borrower and to each new lender or
then-current Lender providing such increase of Revolving Commitments, Term Loans
A-1, Term Loans A-2, Term Loans A-3, Term Loans A-4, Term Loans A-5 or making
Additional Term Loans the up-front fee agreed to between Borrower and such
party. In addition, the Guarantors, if any, shall execute a consent to such
increase of Revolving Commitments, Term Loans A-1, Term Loans A-2, Term Loans
A-3, Term Loans A-4, Term Loans A-5 or making of Additional Term Loans ratifying
and continuing their obligations under the Guaranty. If a Person becomes a new
Lender having a Revolving Commitment under this Agreement, or if any existing
Revolving Lender is increasing its Revolving Commitment, such Lender shall on
the date it becomes a Revolving Lender hereunder (or in the case of an existing
Revolving Lender, increases its Revolving Commitment) (and as a condition
thereto) purchase from the other

-41-



--------------------------------------------------------------------------------



Revolving Lenders its Revolving Percentage (determined with respect to the
Revolving Lenders’ respective Revolving Commitments and after giving effect to
the increase of Revolving Commitments) of any outstanding Revolving Loans, by
making available to the Administrative Agent for the account of such other
Revolving Lenders, in same day funds, an amount equal to (A) the portion of the
outstanding principal amount of such Revolving Loans to be purchased by such
Lender, plus (B) the aggregate amount of payments previously made by the other
Revolving Lenders under Section 2A.6(b) that have not been repaid, plus
(C) interest accrued and unpaid to and as of such date on such portion of the
outstanding principal amount of such Revolving Loans. The Lenders agree to
cooperate in any required sale and purchase of outstanding Revolving Advances to
achieve such result. In no event shall the aggregate Commitments and Term Loans
exceed $1,000,000,000 without the approval of all Lenders which are not then
Defaulting Lenders.
(c) In the event of the inclusion of an Additional Term Loan, the Borrower, the
Guarantors, the Administrative Agent and the Lenders providing such Additional
Term Loan shall enter into an amendment to this Agreement and the other Loan
Documents, as is necessary, to evidence such Additional Term Loan and have it be
guaranteed and, as applicable, secured by the other Loan Documents (the “Term
Loan Amendment”), and all Lenders not providing the Additional Term Loan hereby
consent to such limited scope amendment without future consent rights, provided
that any such amendment regarding the Additional Term Loan shall provide that:
(A) the final maturity date of the Additional Term Loan shall be no earlier than
any other Facility Termination Date, (B) there shall be no scheduled
amortization of the loans or reductions of commitments under the Additional Term
Loan, (C) the Additional Term Loans will rank pari passu in right of payment and
with respect to security with the existing Revolving Loans and Term Loans and
the borrower and guarantors of the Additional Term Loans shall be the same as
the Borrower and Guarantors with respect to the existing Revolving Loans and
Term Loans, (D) the interest rate margin, rate floors, fees, original issue
discount and premium applicable to the Additional Term Loan shall be determined
by the Borrower and the Lenders providing such Additional Term Loan, (E) the
Additional Term Loans may participate on a pro rata or less than pro rata (but
not greater than pro rata) basis in voluntary or mandatory prepayments with the
Revolving Loans and any existing Term Loans as shall be determined by the
Borrower and the Lenders providing such Additional Term Loan, and (F) the terms
of the Additional Term Loan shall be substantially identical to the terms set
forth herein with respect to any other existing Term Loan (except as set forth
in clauses (A) through (E) above). In connection with the Additional Term Loan,
the Borrower, the Guarantors, the Administrative Agent and each of the Lenders
providing such Additional Term Loan shall execute and deliver to the
Administrative Agent the Term Loan Amendment and such other documentation as the
Administrative Agent shall reasonably specify to evidence, guarantee or secure
the Additional Term Loan including evidence of authority to borrow,
certifications and opinions as the Administrative Agent may reasonably require.
The Administrative Agent shall promptly notify each Lender as to the
effectiveness of the Term Loan Amendment. The Term Loan Amendment, without the
consent of any other Lender, may effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, the Lenders providing the Additional Term
Loan and the Borrower, to implement the terms of the Additional Term Loan,
including any amendments necessary to establish the Additional Term Loan, and
such other technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent, the Lenders providing the
Additional Term Loan and the Borrower in connection with the establishment of
such Additional Term Loan.
2.23. Pro Rata Treatment
. Except to the extent otherwise provided herein: (a) each borrowing from the
Revolving Lenders under Sections 2.1(a) and 2A.6(b) shall be made from the
Revolving Lenders, each payment of the fees under Sections 2.1(c)(iii), 2.4 and
2.5 and the first sentence of Section 2A.8(a) shall be made for the account of
the Revolving Lenders, and each termination or reduction of the amount of the
Revolving Commitments

-42-



--------------------------------------------------------------------------------



under Section 2.22(a) shall be applied to the respective Revolving Commitments
of the Revolving Lenders, pro rata according to the amounts of their respective
Revolving Commitments; (b) each payment or prepayment of principal of Revolving
Loans shall be made for the account of the Revolving Lenders pro rata in
accordance with the respective unpaid principal amounts of the Revolving Loans
held by them, provided that, subject to Section 10.14, if immediately prior to
giving effect to any such payment in respect of any Revolving Loans the
outstanding principal amount of the Revolving Loans shall not be held by the
Revolving Lenders pro rata in accordance with their respective Revolving
Commitments in effect at the time such Revolving Loans were made, then such
payment shall be applied to the Revolving Loans in such manner as shall result,
as nearly as is practicable, in the outstanding principal amount of the
Revolving Loans being held by the Revolving Lenders pro rata in accordance with
such respective Revolving Commitments; (c) the making of the Term Loans A-1,
Term Loans A-2, Term Loans A-4, Term Loans A-5 and any additional Term Loans
under Section 2.22 shall be made from the applicable Term Lenders, pro rata
according to the amounts of their respective commitments for such Term Loan;
(d) each payment or prepayment of principal of Term Loans of a Class shall be
made for the account of the Term Lenders of such Class pro rata in accordance
with the respective unpaid principal amounts of the Term Loans of such Class
held by them; (e) each payment of interest on Loans of a Class shall be made for
the account of the Lenders of such Class pro rata in accordance with the amounts
of interest on such Loans then due and payable to the respective Lenders of such
Class; (f) each payment of the Prepayment Consideration under Section 2.17(b)
shall be made for the account of the Term A-4 Lenders and/or the Term A-5
Lenders, as applicable, pro rata in accordance with the respective unpaid
principal amounts of the Term Loans A-4 and/or Term Loans A-5, as applicable,
held by them; (g) the Conversion and Continuation of Loans of a particular Class
and Type shall be made pro rata among the Lenders of such Class according to the
amounts of their respective Loans of such Class, and the then current Interest
Period for each Lender’s portion of each such Loan of such Type shall be
coterminous; (h) the Revolving Lenders’ participation in, and payment
obligations in respect of, Swingline Loans under Section 2.16, shall be in
accordance with their respective Revolving Percentages and (i) the Revolving
Lenders’ participation in, and payment obligations in respect of, Facility
Letters of Credit under Section 2A.6, shall be in accordance with their
respective Revolving Percentages.
2.24. Successor LIBOR Rate Index
.
(a) If Administrative Agent determines in good faith (which determination shall
be final and conclusive, absent manifest error) that either (a) (i) the
circumstances set forth in Section 3.3 have arisen and are unlikely to be
temporary, or (ii) the circumstances set forth in Section 3.3 have not arisen
but the applicable supervisor or administrator (if any) of the LIBOR Base Rate
or a Governmental Authority having jurisdiction over Administrative Agent has
made a public statement identifying the specific date after which the LIBOR Base
Rate shall no longer be used for determining interest rates for loans (either
such date, a “LIBOR Termination Date”), or (b) a rate other than the LIBOR Base
Rate has become a widely recognized benchmark rate for newly originated
syndicated loans in Dollars in the U.S. market, then Administrative Agent may
(in consultation with Borrower) choose a replacement index for the LIBOR Base
Rate and make adjustments to applicable margins and related amendments to this
Agreement as referred to below.
(b) Administrative Agent, Borrower, and the Guarantors shall enter into an
amendment to this Agreement in form and substance satisfactory to Borrower and
Administrative Agent to reflect the replacement index, the adjusted margins and
such other related amendments as Administrative Agent may determine in good
faith to be appropriate, for the implementation and administration of the
replacement index-based rate. Notwithstanding anything to the contrary in this
Agreement or the other Loan Documents (including, without limitation, Section
8.2), such amendment shall become effective

-43-



--------------------------------------------------------------------------------



without any further action or consent of any other party to this Agreement at
5:00 p.m. on the tenth (10th) Business Day after the date a draft of the
amendment is provided to the Lenders, unless Administrative Agent receives, on
or before such tenth (10th) Business Day, a written notice from the Required
Lenders stating that such Lenders object to such amendment.
(c) Selection of the replacement index, adjustments to the applicable margins,
and amendments to this Agreement (i) will be determined with due consideration
to the then-current market practices for determining and implementing a rate of
interest for newly originated syndicated loans in the United States and loans
converted from a LIBOR Base Rate based rate to a replacement index-based rate,
and (ii) may also reflect adjustments to account for (x) the effects of the
transition from the LIBOR Base Rate to the replacement index and (y) yield or
risk-based differences between the LIBOR Base Rate and the replacement index.
(d) Until an amendment reflecting a new replacement index in accordance with
this Section 2.24 is effective, each advance, conversion and renewal of a LIBOR
Rate Advance will continue to bear interest with reference to the LIBOR Base
Rate; provided however, that if Administrative Agent determines (which
determination shall be final and conclusive, absent manifest error) that a LIBOR
Termination Date has occurred, then following the LIBOR Termination Date, all
LIBOR Rate Advance shall automatically be converted to Floating Rate Loans until
such time as an amendment reflecting a replacement index and related matters as
described above is implemented.
(e) Notwithstanding anything to the contrary contained herein, if at any time
the replacement index is less than zero, at such times, such index shall be
deemed to be zero for purposes of this Agreement.
ARTICLE IIA
LETTER OF CREDIT SUBFACILITY
2A.1 Obligation to Issue
. Subject to the terms and conditions of this Agreement and in reliance upon the
representations and warranties of the Borrower herein set forth, the Issuing
Bank hereby agrees to issue for the account of the Borrower, one or more
Facility Letters of Credit in accordance with this Article IIA, from time to
time during the period commencing on the Agreement Effective Date and ending on
the date sixty (60) days prior to the Revolving Facility Termination Date. The
Existing Letters of Credit shall upon the date of this Agreement be deemed to be
a Facility Letter of Credit under this Agreement.
2A.2 Types and Amounts
. The Issuing Bank shall not have any obligation to:
(i) issue any Facility Letter of Credit if the aggregate maximum amount then
available for drawing under Letters of Credit issued by such Issuing Bank, after
giving effect to the Facility Letter of Credit requested hereunder, shall exceed
any limit imposed by law or regulation upon such Issuing Bank;
(ii) issue any Facility Letter of Credit if, after giving effect thereto,
(1) the then applicable Outstanding Facility Amount would exceed the then
current Aggregate Commitment or (2) the then-applicable Outstanding Revolving
Amount and the then-current outstanding Swingline Advances and Facility Letter
of Credit Obligations would exceed

-44-



--------------------------------------------------------------------------------



the then-current aggregate Revolving Commitments or (3) the Facility Letter of
Credit Obligations would exceed the Facility Letter of Credit Sublimit; or
(iii) issue any Facility Letter of Credit having an expiration date, or
containing automatic extension provisions to extend such date to a date, beyond
the sixtieth (60th) day prior to the Revolving Facility Termination Date,
provided that, if Borrower then has an unexpired option to extend the Revolving
Facility Termination Date under Section 2.1, Borrower may request an expiration
date during such extension so long as Borrower specifically acknowledges that it
shall deposit the full undrawn amount of any such Facility Letter of Credit into
the Letter of Credit Collateral Account on or before the then-current Revolving
Facility Termination Date, if any such extension is not exercised or is not
exercisable.
2A.3 Conditions
. In addition to being subject to the satisfaction of the conditions contained
in Article IV hereof and in the balance of this Article IIA, the obligation of
the Issuing Bank to issue any Facility Letter of Credit is subject to the
satisfaction in full of the following conditions:
(i) the Borrower shall have delivered to the Issuing Bank at such times and in
such manner as the Issuing Bank may reasonably prescribe such documents and
materials as may be reasonably required pursuant to the terms of the proposed
Facility Letter of Credit (it being understood that if any inconsistency exists
between such documents and the Loan Documents, the terms of the Loan Documents
shall control) and the proposed Facility Letter of Credit shall be reasonably
satisfactory to the Issuing Bank as to form and content;
(ii) as of the date of issuance, no order, judgment or decree of any court,
arbitrator or Governmental Authority shall purport by its terms to enjoin or
restrain the Issuing Bank from issuing the requested Facility Letter of Credit
and no law, rule or regulation applicable to the Issuing Bank and no request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit or request that
the Issuing Bank refrain from the issuance of Letters of Credit generally or the
issuance of the requested Facility Letter of Credit in particular; and
(iii) there shall not exist any Default or Unmatured Default.
2A.4 Procedure for Issuance of Facility Letters of Credit
.
(a) Borrower shall give the Issuing Bank and the Administrative Agent at least
three (3) Business Days’ prior written notice of any requested issuance of a
Facility Letter of Credit under this Agreement (a “Letter of Credit Request”),
such notice shall be irrevocable, except as provided in Section 2A.4(b)(i)
below, and shall specify:
(i) the stated amount of the Facility Letter of Credit requested (which stated
amount shall not be less than $50,000);
(ii) the effective date (which day shall be a Business Day) of issuance of such
requested Facility Letter of Credit (the “Issuance Date”);

-45-



--------------------------------------------------------------------------------



(iii) the date on which such requested Facility Letter of Credit is to expire
(which day shall be a Business Day which is not less than sixty (60) days prior
to the Revolving Facility Termination Date except as provided in Section
2A.2(iii) above);
(iv) the purpose for which such Facility Letter of Credit is to be issued;
(v) the Person for whose benefit the requested Facility Letter of Credit is to
be issued; and
(vi) any special language required to be included in the Facility Letter of
Credit.
At the time such request is made, the Borrower shall also provide the
Administrative Agent and the Issuing Bank with a copy of the form of the
Facility Letter of Credit that the Borrower is requesting be issued and shall
execute and deliver the Issuing Bank’s customary letter of credit application
and reimbursement agreement with respect thereto. Such notice, to be effective,
must be received by such Issuing Bank and the Administrative Agent not later
than noon (Cleveland, Ohio time) on the last Business Day on which notice can be
given under this Section 2A.4(a). Administrative Agent shall, promptly upon
request by a Revolving Lender, provide a copy of such Letter of Credit Request
to such Revolving Lender.
(b) Subject to the terms and conditions of this Article IIA and provided that
the applicable conditions set forth in Article IV hereof have been satisfied,
the Issuing Bank shall, on the Issuance Date, issue a Facility Letter of Credit
on behalf of the Borrower in accordance with the Letter of Credit Request and
the Issuing Bank’s usual and customary business practices unless the Issuing
Bank has actually received (i) written notice from the Borrower specifically
revoking the Letter of Credit Request with respect to such Facility Letter of
Credit given not later than the Business Day immediately preceding the Issuance
Date, or (ii) written or telephonic notice from the Administrative Agent stating
that the issuance of such Facility Letter of Credit would violate Section 2A.2.
(c) The Issuing Bank shall give the Administrative Agent (who shall promptly
notify Lenders) and the Borrower written notice, or telephonic notice confirmed
promptly thereafter in writing, of the issuance of a Facility Letter of Credit
(the “Issuance Notice”).
(d) The Issuing Bank shall not extend or amend any Facility Letter of Credit
unless the requirements of this Section 2A.4 are met as though a new Facility
Letter of Credit was being requested and issued.
2A.5 Reimbursement Obligations; Duties of Issuing Bank
.
(a) The Issuing Bank shall promptly notify the Borrower and the Administrative
Agent (who shall promptly notify Lenders) of any draw under a Facility Letter of
Credit. Any such draw shall not be deemed to be a default hereunder but shall
constitute a Revolving Advance in the amount of the Reimbursement Obligation
with respect to such Facility Letter of Credit and shall bear interest from the
date of the relevant drawing(s) under the pertinent Facility Letter of Credit at
the Floating Rate for Revolving Loans; provided that if a Default exists at the
time of any such drawing(s), then the Borrower shall reimburse the Issuing Bank
for drawings under a Facility Letter of Credit issued by the Issuing Bank no
later than the next succeeding Business Day after the payment by the Issuing
Bank and until repaid such Reimbursement Obligation shall bear interest at the
Default Rate.

-46-



--------------------------------------------------------------------------------



(b) Any action taken or omitted to be taken by the Issuing Bank under or in
connection with any Facility Letter of Credit, if taken or omitted in the
absence of willful misconduct or gross negligence, shall not put the Issuing
Bank under any resulting liability to any Lender or, provided that such Issuing
Bank has complied with the procedures specified in Section 2A.4, relieve any
Revolving Lender of its obligations hereunder to the Issuing Bank. In
determining whether to pay under any Facility Letter of Credit, the Issuing Bank
shall have no obligation relative to the Lenders other than to confirm that any
documents required to be delivered under such Letter of Credit appear to have
been delivered in compliance, and that they appear to comply on their face, with
the requirements of such Letter of Credit.
2A.6 Participation
.
(a)Immediately upon the issuance on or after the Agreement Effective Date by the
Issuing Bank of any Facility Letter of Credit in accordance with the procedures
set forth in this Article IIA, each Revolving Lender shall be deemed to have
irrevocably and unconditionally purchased and received from the Issuing Bank,
without recourse, representation or warranty, an undivided interest and
participation equal to such Lender’s Revolving Percentage in such Facility
Letter of Credit (including, without limitation, all obligations of the Borrower
with respect thereto) and all related rights hereunder. Each Revolving Lender’s
obligation to make further Revolving Loans to Borrower (other than any payments
such Lender is required to make under subparagraph (b) below) or to purchase an
interest from the Issuing Bank in any subsequent Facility Letters of Credit
issued by the Issuing Bank on behalf of Borrower shall be reduced by such
Lender’s Revolving Percentage of the undrawn portion of each Facility Letter of
Credit outstanding.
(b)In the event that the Issuing Bank makes any payment under any Facility
Letter of Credit and the Borrower shall not have repaid such amount to the
Issuing Bank pursuant to Section 2A.7 hereof, the Issuing Bank shall promptly
notify the Administrative Agent, which shall promptly notify each Lender of such
failure, and each Revolving Lender shall promptly and unconditionally pay to the
Administrative Agent for the account of the Issuing Bank the amount of such
Lender’s Revolving Percentage of the unreimbursed amount of such payment, and
the Administrative Agent shall promptly pay such amount to the Issuing Bank. A
Revolving Lender’s payment of its Revolving Percentage of such Reimbursement
Obligation as aforesaid shall be deemed to be a Revolving Loan by such Lender
and shall constitute outstanding principal under such Lender’s Note. The failure
of any Revolving Lender to make available to the Administrative Agent for the
account of the Issuing Bank its Revolving Percentage of the unreimbursed amount
of any such payment shall not relieve any other Revolving Lender of its
obligation hereunder to make available to the Administrative Agent for the
account of such Issuing Bank its Revolving Percentage of the unreimbursed amount
of any payment on the date such payment is to be made, but no Revolving Lender
shall be responsible for the failure of any other Revolving Lender to make
available to the Administrative Agent its Revolving Percentage of the
unreimbursed amount of any payment on the date such payment is to be made. Any
Revolving Lender which fails to make any payment required pursuant to this
Section 2A.6(b) shall be deemed to be a Defaulting Lender hereunder.
(c)Whenever the Issuing Bank receives a payment on account of a Reimbursement
Obligation, including any interest thereon, the Issuing Bank shall promptly pay
to the Administrative Agent on behalf of the Revolving Lenders and the
Administrative Agent shall promptly (on the same day as received by the
Administrative Agent if received prior to noon (Cleveland, Ohio time) on such
day and otherwise on the next Business Day) pay to each Revolving Lender which
has funded its participating interest therein, in immediately available funds,
an amount equal to such Lender’s Revolving Percentage thereof.


-47-



--------------------------------------------------------------------------------



(d)Upon the request of the Administrative Agent or any Lender, the Issuing Bank
shall furnish to such Administrative Agent or Lender copies of any Facility
Letter of Credit to which the Issuing Bank is party and such other documentation
as may reasonably be requested by the Administrative Agent or Lender.
(e)The obligations of a Revolving Lender to make payments to the Administrative
Agent for the account of the Issuing Bank with respect to a Facility Letter of
Credit shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, set off, qualification or exception whatsoever other than a
failure of any such Issuing Bank to comply with the terms of this Agreement
relating to the issuance of such Facility Letter of Credit, and such payments
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances.
2A.7 Payment of Reimbursement Obligations
.
(a) The Borrower agrees to pay to the Administrative Agent for the account of
the Issuing Bank the amount of all Advances for Reimbursement Obligations,
interest and other amounts payable to the Issuing Bank under or in connection
with any Facility Letter of Credit when due, irrespective of any claim, set off,
defense or other right which the Borrower may have at any time against any
Issuing Bank or any other Person, under all circumstances, including without
limitation any of the following circumstances:
(i) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;
(ii) the existence of any claim, setoff, defense or other right which the
Borrower may have at any time against a beneficiary named in a Facility Letter
of Credit or any transferee of any Facility Letter of Credit (or any Person for
whom any such transferee may be acting), the Administrative Agent, the Issuing
Bank, any Lender, or any other Person, whether in connection with this
Agreement, any Facility Letter of Credit, the transactions contemplated herein
or any unrelated transactions (including any underlying transactions between the
Borrower and the beneficiary named in any Facility Letter of Credit);
(iii) any draft, certificate or any other document presented under the Facility
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect of any statement therein being untrue or inaccurate in any respect;
(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or
(v) the occurrence of any Default or Unmatured Default.

-48-



--------------------------------------------------------------------------------



(b) In the event any payment by the Borrower received by the Issuing Bank or the
Administrative Agent with respect to a Facility Letter of Credit and distributed
by the Administrative Agent to the Revolving Lenders on account of their
participations is thereafter set aside, avoided or recovered from the
Administrative Agent or Issuing Bank in connection with any receivership,
liquidation, reorganization or bankruptcy proceeding, each Revolving Lender
which received such distribution shall, upon demand by the Administrative Agent,
contribute such Lender’s Revolving Percentage of the amount set aside, avoided
or recovered together with interest at the rate required to be paid by the
Issuing Bank or the Administrative Agent upon the amount required to be repaid
by the Issuing Bank or the Administrative Agent.
2A.8 Compensation for Facility Letters of Credit
.
(a) The Borrower shall pay to the Administrative Agent, for the ratable account
of the Revolving Lenders (including the Issuing Bank), based upon such Lenders’
respective Revolving Percentages, a per annum fee (the “Facility Letter of
Credit Fee”) as a percentage of the face amount of each Facility Letter of
Credit outstanding equal to the Applicable Margin for Revolving Advances that
are LIBOR Rate Advances in effect from time to time hereunder while such
Facility Letter of Credit is outstanding. The Facility Letter of Credit Fee
relating to any Facility Letter of Credit shall accrue on a daily basis and
shall be due and payable in arrears on the first Business Day of each calendar
quarter following the issuance of such Facility Letter of Credit and, to the
extent any such fees are then due and unpaid, on the Revolving Facility
Termination Date or any other earlier date that the Obligations are due and
payable in full. The Administrative Agent shall promptly (on the same day as
received by the Administrative Agent if received prior to noon (Cleveland, Ohio
time) on such day and otherwise on the next Business Day) remit such Facility
Letter of Credit Fees, when paid, to the other Revolving Lenders in accordance
with their Revolving Percentages thereof. The Borrower shall not have any
liability to any Revolving Lender for the failure of the Administrative Agent to
promptly deliver such funds to any such Lender and shall be deemed to have made
all such payments on the date the respective payment is made by the Borrower to
the Administrative Agent, provided such payment is received by the time
specified in Section 2.13 hereof.
(b) The Issuing Bank also shall have the right to receive solely for its own
account an issuance fee equal to the greater of (A) $1,500 or (B) one eighth of
one percent (0.125%) per annum to be calculated on the face amount of each
Facility Letter of Credit for the stated duration thereof, based on the actual
number of days and using a 360-day year basis. The issuance fee shall be payable
by the Borrower on the Issuance Date for each such Facility Letter of Credit and
on the date of any increase therein or extension thereof. The Issuing Bank shall
also be entitled to receive its reasonable out of pocket costs and the Issuing
Bank’s standard charges of issuing, amending and servicing Facility Letters of
Credit and processing draws thereunder.
2A.9 Letter of Credit Collateral Account
.The Borrower hereby agrees that it will immediately upon the request of the
Administrative Agent or prior to the Revolving Facility Termination Date if a
Facility Letter of Credit is outstanding and unexpired on such date as provided
in Section 2A.2(iii) above, establish a special collateral account (the “Letter
of Credit Collateral Account”) at the Administrative Agent’s office at the
address specified pursuant to Article XIII, in the name of the Borrower but
under the sole dominion and control of the Administrative Agent, for the benefit
of the Revolving Lenders, and in which the Borrower shall have no interest other
than as set forth in Section 8.1. The Letter of Credit Collateral Account shall
hold the deposits the Borrower is required to make upon the Revolving Facility
Termination

-49-



--------------------------------------------------------------------------------



Date related to any outstanding and unexpired Facility Letter of Credit or after
a Default on account of any outstanding Facility Letters of Credit as described
in Section 8.1. In addition to the foregoing, the Borrower hereby grants to the
Administrative Agent, for the benefit of each of the Revolving Lenders, a
security interest in and to the Letter of Credit Collateral Account and any
funds that may hereafter be on deposit in such account, including income earned
thereon. The Revolving Lenders acknowledge and agree that the Borrower has no
obligation to fund the Letter of Credit Collateral Account unless and until so
required under Section 2A.2(iii) or Section 8.1 hereof. The Administrative Agent
shall have the authority to establish, for the benefit of the Revolving Lenders,
the Letter of Credit Collateral Account upon the occurrence of a Default under
Section 7.6 or 7.7; provided that, the Administrative Agent shall not establish
the Letter of Credit Collateral Account prior to the occurrence of a Default
under Section 7.6 or 7.7.
ARTICLE III.
CHANGE IN CIRCUMSTANCES
3.1 Yield Protection
. If, on or after the date of this Agreement, the adoption of any law or any
governmental or quasi-governmental rule, regulation, policy, guideline or
directive (whether or not having the force of law), or any change in the
interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency or any other Change:
(i) subject any Lender or the Administrative Agent to any tax, levy, impost,
duty, charge, fee, deduction or withholding of any nature with respect to this
Agreement, the other Loan Documents, such Lender's Commitment, a Facility Letter
of Credit or the Loans (other than for Indemnified Taxes, Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes, and Connection
Income Taxes), or
(ii) impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Facility Letter of Credit or participation
therein, or
(iii) imposes any other condition the result of which is to increase the cost to
any Lender or any applicable Lending Installation of making, funding or
maintaining its LIBOR Rate Loans, or reduces any amount receivable by any Lender
or any applicable Lending Installation in connection with its LIBOR Rate Loans,
or requires any Lender or any applicable Lending Installation to make any
payment calculated by reference to the amount of LIBOR Rate Loans, by an amount
deemed material by such Lender as the case may be,
and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation, as the case may be, of making or maintaining
its LIBOR Rate Loans or Revolving Commitment, if any, or to reduce the return
received by such Lender or applicable Lending Installation in connection with
such LIBOR Rate Loans or Revolving Commitment, then, within 15 days of a demand
by such Lender accompanied by reasonable evidence of the occurrence of the
applicable event under clauses (i), (ii) or (iii) above, the Borrower shall pay
such Lender such additional amount or amounts as will compensate such Lender for
such increased cost or reduction in amount received.
3.2 Changes in Capital Adequacy Regulations



-50-



--------------------------------------------------------------------------------



. If a Lender in good faith determines the amount of capital or liquidity
required or expected to be maintained by such Lender, any Lending Installation
of such Lender or any corporation controlling such Lender is increased as a
result of a Change (as hereinafter defined), then, within 15 days of demand by
such Lender, the Borrower shall pay such Lender the amount necessary to
compensate for any shortfall in the rate of return on the portion of such
increased capital which such Lender in good faith determines is attributable to
this Agreement, its outstanding credit exposure hereunder or its obligation to
make Loans hereunder (after taking into account such Lender’s policies as to
capital adequacy). “Change” means (i) any change after the Agreement Effective
Date in the Risk-Based Capital Guidelines or (ii) any adoption of or change in
any other law, governmental or quasi-governmental rule, regulation, policy,
guideline, interpretation, or directive (whether or not having the force of law)
after the Agreement Effective Date which affects the amount of capital or
liquidity required or expected to be maintained by any Lender or any lending
office of such Lender or any corporation controlling any Lender. Notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines and directives
promulgated thereunder and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change”, regardless of the date adopted, issued, promulgated or
implemented. “Risk-Based Capital Guidelines” means (i) the risk-based capital
guidelines in effect in the United States on the Agreement Effective Date,
including transition rules, and (ii) the corresponding capital regulations
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, including
transition rules, and any amendments to such guidelines, rules and regulations
adopted prior to the Agreement Effective Date.
3.3. Availability of Types of Advances: Inability to Determine Rates
. If any Lender in good faith determines that maintenance of any of its LIBOR
Rate Loans at a suitable Lending Installation would violate any applicable law,
rule, regulation or directive, whether or not having the force of law, such
Lender shall promptly notify the Administrative Agent thereof and the
Administrative Agent shall, with written notice to Borrower, suspend the
availability of LIBOR Rate Advances and require any LIBOR Rate Advances to be
repaid; or if the Required Lenders in good faith determine that (i) deposits of
a type or maturity appropriate to match fund LIBOR Rate Advances are not
available, the Administrative Agent shall, with written notice to Borrower,
suspend the availability of LIBOR Rate Advances with respect to any LIBOR Rate
Advances made after the date of any such determination, or (ii) an interest rate
applicable to a LIBOR Rate Advance does not accurately reflect the cost of
making such a LIBOR Rate Advance, then, if for any reason whatsoever the
provisions of Section 3.1 are inapplicable, the Administrative Agent shall, with
written notice to Borrower, suspend the availability of any LIBOR Rate Advances
made after the date of any such determination. If the Borrower is required to so
repay a LIBOR Rate Advance, (a) with respect to Revolving Advances, the Borrower
may concurrently with such repayment borrow from the Revolving Lenders, in the
amount of such repayment, a Revolving Advance bearing interest at the Floating
Rate and (b) with respect to Term Advances, such LIBOR Rate Advances shall be
converted to Floating Rate Advances.
3.4. Funding Indemnification
. If any payment of a LIBOR Rate Advance occurs on a date which is not the last
day of the applicable Interest Period, whether because of acceleration,
prepayment or otherwise, or a LIBOR Rate Advance is not made or continued on the
date specified by the Borrower for any reason other than default by the Lenders
or as a result of unavailability pursuant to Section 3.3, the Borrower will
indemnify each Lender for any loss or cost incurred by it resulting therefrom,
including, without limitation, any loss or cost (incurred or expected to be
incurred) in liquidating or employing deposits acquired to fund or maintain the

-51-



--------------------------------------------------------------------------------



LIBOR Rate Advance and shall pay all such losses or costs within fifteen (15)
days after written demand therefor.
3.5 Taxes
.
(a) All payments by the Borrower hereunder and under any of the other Loan
Documents shall be made without deduction or withholding for any Taxes, except
as required by Law. If any Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with Law and, if such Tax is an Indemnified Tax, then the sum
payable by the Borrower or other applicable Guarantor shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 3.5) the applicable Recipient receives an amount equal to the sum
it would have received had no such deduction or withholding been made.
(b) The Borrower and the Guarantors shall timely pay to the relevant
Governmental Authority in accordance with Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.
(c) The Borrower and the Guarantors shall jointly and severally indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.5) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error; provided
that the determinations in such statement are made on a reasonable basis and in
good faith.
(d) Each Lender shall severally indemnify the Administrative Agent, within ten
(10) days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that the Borrower or a Guarantor has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower and the Guarantors to do so),
(ii) any Taxes attributable to such Lender's failure to comply with the
provisions of Section 12.2(i) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection.
(e) As soon as practicable after any payment of Taxes by the Borrower or any
Guarantor to a Governmental Authority pursuant to this Section 3.5, the Borrower
or such Guarantor shall

-52-



--------------------------------------------------------------------------------



deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in the immediately
following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be required if in the
Lender's reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W 8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(II) an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;
(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section

-53-



--------------------------------------------------------------------------------



871(h)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or W-8BEN-E; or
(IV) to the extent a Foreign Lender is not the beneficial owner, an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
or W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-4 on behalf of each such direct and indirect partner;
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Law to permit the Borrower or the Administrative Agent to determine the
withholding or deduction required to be made; and
(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender's obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.5 (including by the payment of additional amounts
pursuant to this Section 3.5), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 3.5 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this subsection (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the indemnified party be required to pay any

-54-



--------------------------------------------------------------------------------



amount to an indemnifying party pursuant to this subsection the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund has not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it reasonably deems confidential) to the
indemnifying party or any other Person.
(h) Each party's obligations under this Section 3.5 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i) the purposes of this Section 3.5, the term “Lender” includes Issuing Lender
and the term “Law” includes FATCA.
3.6. Lender Statements; Survival of Indemnity; Delay in Requests
. To the extent reasonably possible, each Lender shall designate an alternate
Lending Installation with respect to its LIBOR Rate Loans to reduce any
liability of the Borrower to such Lender under Sections 3.1, 3.2 and 3.5 or to
avoid the unavailability of LIBOR Rate Advances under Section 3.3, so long as
such designation is not, in the reasonable judgment of such Lender,
disadvantageous to such Lender. Each Lender shall deliver a written statement of
such Lender to the Borrower (with a copy to the Administrative Agent) as to the
amount due, if any, under Sections 3.1, 3.2, 3.4 or 3.5. Such written statement
shall set forth in reasonable detail the calculations upon which such Lender
determined such amount and shall be final, conclusive and binding on the
Borrower in the absence of manifest error. Determination of amounts payable
under such Sections in connection with a LIBOR Rate Loan shall be calculated as
though each Lender funded its LIBOR Rate Loan through the purchase of a deposit
of the type and maturity corresponding to the deposit used as a reference in
determining the LIBOR Rate applicable to such Loan, whether in fact that is the
case or not. Unless otherwise provided herein, the amount specified in the
written statement of any Lender shall be payable on demand after receipt by the
Borrower of such written statement. The obligations of the Borrower under
Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the Obligations and
termination of this Agreement. Failure or delay on the part of any Lender or the
Letter of Credit Issuer to demand compensation pursuant to Section 3.1 or 3.2
shall not constitute a waiver of the right of such Lender or Letter of Credit
Issuer to demand such compensation; provided that Borrower shall not be required
to compensate a Lender or the Letter of Credit Issuer pursuant to Section 3.1 or
3.2, as applicable, for any increased costs incurred or reductions suffered more
than 180 days prior to the date that such Lender or the Letter of Credit Issuer,
as the case may be, notifies Borrower of the Change giving rise to such
increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change giving rise to such increased
costs or reductions is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof).
ARTICLE IV.
CONDITIONS PRECEDENT
4.1. Initial Advance
. The Existing Revolving Credit Agreement and the Existing Term Loan Agreement
shall not be deemed to be amended and restated as contemplated by this Agreement
and the Lenders shall not be required to make the initial Advances hereunder or
issue the initial Facility Letters of Credit hereunder, unless (i) the Borrower
shall, prior to or concurrently with such initial Advances or issuance, have
paid all

-55-



--------------------------------------------------------------------------------



fees due and payable to the Lenders, the Lead Arrangers and the Administrative
Agent hereunder, and (ii) the Borrower shall have furnished to the
Administrative Agent, the following:
(a) The duly executed originals of the Loan Documents, including the Notes
payable to the order of each of the Lenders, and this Agreement;
(b) Certificates of good standing for the Borrower and the Guarantors, from the
applicable State of formation, certified by the appropriate governmental officer
and dated not more than sixty (60) days prior to the Agreement Effective Date;
(c) Copies of the formation documents (including code of regulations, if
appropriate) of the Borrower and the Guarantors, certified by an officer of the
REIT on behalf of the REIT, together with all amendments thereto;
(d) Incumbency certificates, executed by an officer of the Borrower and the
Guarantors, which shall identify by name and title the Persons authorized to
sign the Loan Documents and to make borrowings hereunder on behalf of the
Borrower, upon which certificate the Administrative Agent and the Lenders shall
be entitled to rely until informed of any change in writing by the Borrower;
(e) Copies of resolutions of the board of directors, sole member or other
governing body, as applicable, of the Borrower and the Guarantors (and with
respect to the resolutions of the board of directors of the REIT certified by a
Secretary or an Assistant Secretary of the REIT), authorizing the Advances
provided for herein, with respect to the Borrower and the Guarantors, and the
execution, delivery and performance of the Loan Documents to be executed and
delivered by the Borrower and the Guarantors;
(f) A written opinion of the Borrower’s and Guarantors’ counsel and of the
REIT’s special Maryland counsel, addressed to the Lenders in such form as the
Administrative Agent may reasonably approve;
(g) A certificate, signed by an officer of the Borrower, stating that on the
initial Borrowing Date (i) no Default or Unmatured Default has occurred and is
continuing, (ii) all representations and warranties of the Borrower and the
Guarantors are true and correct, (iii) neither the Borrower and the Guarantors
nor the Unencumbered Pool Properties have suffered any material adverse changes
since August 1, 2019, and (iv) no action, suit, investigation or proceeding,
pending or threatened, exists in any court or before any arbitrator or
Governmental Authority that purports to materially and adversely affect the
Borrower or the Guarantors or any transaction contemplated hereby, or that could
have a Material Adverse Effect on the Borrower or the Guarantors or any
transaction contemplated hereby or on the ability of the Borrower or the
Guarantors to perform their respective obligations under the Loan Documents,
provided that such certificate is in fact true and correct;
(h) The most recent financial statements of the REIT;
(i) Written money transfer instructions addressed to the Administrative Agent
and signed by an Authorized Officer, together with such other related money
transfer authorizations as the Administrative Agent may have reasonably
requested;
(j) Evidence that all upfront fees due to each of the Lenders under the Fee
Letter have been paid, or will be paid out of the proceeds of the initial
Advance hereunder;
(k) A pro forma Compliance Certificate pursuant to Section 6.1(v);



-56-



--------------------------------------------------------------------------------



(l) Evidence satisfactory to Administrative Agent of payment in full of all
obligations under the Capital One Term Loan Agreements, or that such obligations
shall be paid in full with the initial Advance hereunder upon the effectiveness
of this Agreement;
(m) A certificate signed by an officer of the Borrower, setting forth in
reasonable detail the calculation of the Unencumbered Pool Value;
(n) All information requested by the Administrative Agent and each Lender in
order to comply with applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation, the Patriot Act, and a
Beneficial Ownership Certification; and
(o) Such other documents as any Lender or its counsel may have reasonably
requested, the form and substance of which documents shall be reasonably and
customarily acceptable to the parties and their respective counsel.
4.2. Each Advance and Issuance
. The Lenders shall not be required to make any Advance or issue any Facility
Letter of Credit unless on the applicable Borrowing Date or date of issuance of
such Facility Letter of Credit:
(i) There exists no Default or Unmatured Default; and
(ii) The representations and warranties contained in Article V are true and
correct as of such Borrowing Date or date of issuance, except to the extent any
such representation or warranty is stated to relate solely to an earlier date
(in which case such representation or warranty shall have been true and correct
on and as of such earlier date) and except for changes in the ordinary course
which singly or in the aggregate are not materially adverse.
Each Borrowing Notice and each Letter of Credit Request with respect to each
such Advance shall constitute a representation and warranty by the Borrower that
the conditions contained in Sections 4.2(i) and (ii) have been satisfied.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and Lenders
that:
5.1. Existence
. The REIT is a real estate investment trust duly organized and validly existing
under the laws of the State of Maryland. The Borrower is a limited partnership
duly organized and validly existing under the laws of the State of Delaware. The
Borrower and REIT have their principal place of business in New York City, New
York and each is duly qualified as a foreign entity, properly licensed (if
required), in good standing and has all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except where
the failure to be so qualified, licensed and in good standing and to have the
requisite authority could not reasonably be expected to have a Material Adverse
Effect. Each Subsidiary Guarantor, if any, is duly organized and validly
existing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign entity, properly licensed (if required), and in good
standing, and has all requisite authority to conduct its business, in each
jurisdiction in which its business is conducted, except

-57-



--------------------------------------------------------------------------------



where the failure to be so organized, validly existing, qualified, licensed, in
good standing and to have the requisite authority could not reasonably be
expected to have a Material Adverse Effect.
5.2. Authorization and Validity
. Each of the Borrower and the Guarantors, if any, has the corporate trust,
limited liability or other power and authority and legal right to execute and
deliver the Loan Documents to which it is a party and to perform its respective
obligations thereunder, except, solely with respect to the Subsidiary
Guarantors, where the failure to have such power, authority and legal right
could not reasonably be expected to have a Material Adverse Effect. The
execution and delivery by each of the Borrower and the Guarantors, if any, of
the Loan Documents to which it is a party and the performance of its respective
obligations thereunder have been duly authorized by proper corporate
proceedings, except, solely with respect to the Subsidiary Guarantors, if any,
where the failure to have been duly authorized could not reasonably be expected
to have a Material Adverse Effect. The Loan Documents constitute legal, valid
and binding obligations of the Borrower and the Guarantors party thereto
enforceable against the Borrower and the Guarantors and as applicable in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally, and except, solely with respect to the Subsidiary Guarantors,
if any, where the failure of the Loan Documents to be legal, valid, binding and
enforceable obligations could not reasonably be expected to have a Material
Adverse Effect.
5.3. No Conflict; Government Consent
. Neither the execution and delivery by the Borrower or any of the Guarantors,
if any, of the Loan Documents to which any of them is a party, nor the
consummation of the transactions therein contemplated, nor compliance with the
provisions thereof will violate any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on the REIT or any of its
Subsidiaries or the REIT’s or any Subsidiary’s articles of incorporation,
by-laws, articles of organization, articles of formation, certificates of trust,
limited partnership certificates, operating agreements, trust agreements, or
limited partnership agreements, or the provisions of any indenture, instrument
or agreement to which the REIT or any of its Subsidiaries is a party or is
subject, or by which it, or its Property, is bound, or conflict with or
constitute a default thereunder, except where such violation, conflict or
default would not reasonably be expected to have a Material Adverse Effect, or
would not result in the creation or imposition of any Lien (other than Permitted
Liens set forth in Section 6.16) in, of or on the Property of the REIT or a
Subsidiary pursuant to the terms of any such indenture, instrument or agreement.
No order, consent, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, any governmental or
public body or authority, or any subdivision thereof, is required to authorize,
or is required for the legality, validity, binding effect or enforceability of,
any of the Loan Documents.
5.4. Financial Statements; Material Adverse Effect
. All consolidated financial statements of the Borrower and its Subsidiaries or
the REIT and its Subsidiaries heretofore or hereafter delivered to the Lenders
were prepared in accordance with GAAP in effect on the preparation date of such
statements and fairly present in all material respects the consolidated
financial condition and operations of the Borrower and its Subsidiaries or the
REIT and its Subsidiaries, as applicable, at such date and the consolidated
results of their operations for the period then ended, subject, in the case of
interim financial statements, to normal and customary year-end adjustments.
Since August 1, 2019, there has been no change in the business, properties, or
condition (financial or otherwise) of the Borrower and its Subsidiaries or the
REIT and its Subsidiaries which could reasonably be expected to have a Material
Adverse Effect.
5.5. Taxes



-58-



--------------------------------------------------------------------------------



. The REIT and its Subsidiaries have filed all United States federal tax returns
and all other tax returns which are required to be filed and have paid all taxes
due pursuant to said returns or pursuant to any assessment received by the REIT
or any of its Subsidiaries except (a) such taxes, if any, as are being contested
in good faith and as to which adequate reserves have been provided and (b) with
respect to the Subsidiaries, to the extent the failure to so file any such
returns or to pay any such taxes could not reasonably be expected to have a
Material Adverse Effect. As of the Agreement Effective Date, no tax liens have
been filed and no claims are being asserted with respect to such taxes. The
charges, accruals and reserves on the books of the REIT and its Subsidiaries,
taken as a whole, in respect of any taxes or other governmental charges are
adequate.
5.6. Litigation and Guarantee Obligations
. There is no litigation, arbitration, governmental investigation, proceeding or
inquiry pending or, to the knowledge of any of their officers, threatened
against or affecting the REIT or any of its Subsidiaries which could reasonably
be expected to have a Material Adverse Effect. The Borrower has no material
contingent obligations not provided for or disclosed in the financial statements
referred to in Section 6.1.
5.7. Subsidiaries
. All of the issued and outstanding shares of capital stock of all Subsidiary
Guarantors, if any, that are corporations have been duly authorized and issued
and are fully paid and non-assessable, except to the extent that the failure or
non-compliance of the same could not reasonably be expected to have a Material
Adverse Effect.
5.8. ERISA
. The Unfunded Liabilities of all Single Employer Plans do not in the aggregate
exceed $1,000,000. Neither the REIT, the Borrower, nor any other member of the
Controlled Group has incurred, or is reasonably expected to incur, any
withdrawal liability to Multiemployer Plans in excess of $250,000 in the
aggregate. Each Plan complies in all material respects with all applicable
requirements of law and regulations, no Reportable Event has occurred with
respect to any Plan, neither the REIT nor any other members of the Controlled
Group has withdrawn from any Plan or initiated steps to do so, and no steps have
been taken to reorganize or terminate any Plan. None of the assets of the REIT,
the Borrower, any member of the Controlled Group, or any of their respective
Subsidiaries, constitutes “plan assets” as determined pursuant to 29 C.F.R.
Section 2510.3-101, as modified by Section 3(42) of ERISA.
5.9. Accuracy of Information
. To Borrower’s knowledge, no information, exhibit or report furnished by the
Borrower, the REIT or any of their respective Subsidiaries to the Administrative
Agent or to any Lender in connection with the negotiation of, or compliance
with, the Loan Documents contained any material misstatement of fact or omitted
to state a material fact or any fact necessary to make the statements contained
therein, under the circumstances in which such statements were made, not
misleading, provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions that Borrower believed to be reasonable at the time.
5.10. Regulations U and X
. The Borrower has not used the proceeds of any Advance to buy or carry any
margin stock (as defined in Regulation U or Regulation X) in violation of the
terms of this Agreement.



-59-



--------------------------------------------------------------------------------



5.11. [Intentionally Omitted]
.
5.12. Compliance With Laws
. The REIT and its Subsidiaries have complied with all applicable statutes,
rules, regulations, orders and restrictions of any domestic or foreign
government or any instrumentality or agency thereof, having jurisdiction over
the conduct of their respective businesses or the ownership of their respective
Property, except for any non-compliance which would not have a Material Adverse
Effect. The foregoing does not apply to environmental laws which is addressed in
Section 5.19.
5.13. Ownership of Properties
. On the date of this Agreement, the Borrower and its Subsidiaries will have
good and marketable title, free of all Liens other than those permitted by
Section 6.16, to all of the Property and assets reflected in the financial
statements of REIT and Borrower as owned by it and except, solely with respect
to the Subsidiaries, to the extent that the failure to have such title or the
existence of such Liens could not reasonably be expected to have a Material
Adverse Effect.
5.14. Investment Company Act
. Neither the REIT nor any Subsidiary is an “investment company” or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.
5.15. [Intentionally Omitted]
.
5.16. Solvency
.
(i)Immediately after the Agreement Effective Date and immediately following the
making of each Loan, after giving effect to the application of the proceeds of
such Loans and after the issuance of each Facility Letter of Credit, (a) the
fair value of the assets of the REIT and its Subsidiaries on a consolidated
basis, at a fair valuation, will exceed the debts and liabilities, subordinated,
contingent or otherwise, of the REIT and its Subsidiaries on a consolidated
basis; (b) the present fair saleable value of the Property of the REIT and its
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of the REIT and its Subsidiaries on a
consolidated basis on their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) the REIT and its Subsidiaries on a consolidated basis will be able
to pay their debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; and (d) the REIT and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.


-60-



--------------------------------------------------------------------------------



(ii)The Borrower does not intend to, or to permit any Guarantor to, and does not
believe that it or any Guarantor will, incur debts beyond their ability to pay
such debts as they mature, taking into account the timing of and amounts of cash
to be received by it or any such Guarantor and the timing of the amounts of cash
to be payable on or in respect of its Indebtedness or the Indebtedness of any
such Guarantor, except, solely with respect to the Subsidiary Guarantors, to the
extent the same could not reasonably be expected to have a Material Adverse
Effect.
5.17. Insurance
. The Borrower and its Subsidiaries carry insurance on their Projects, including
the Unencumbered Pool Properties, with financially sound and reputable insurance
companies, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar Projects in localities where the Borrower and its Subsidiaries operate,
including, without limitation:
(i)Property and casualty insurance (including coverage for flood and other water
damage for any Project located within a 100-year flood plain) in the amount of
the replacement cost of the improvements at the Projects (to the extent
replacement cost insurance is maintained by companies engaged in similar
business and owning similar properties);
(ii)Builder’s risk insurance for any Project under construction in the amount of
the construction cost of such Project;
(iii)Loss of rental income insurance in the amount not less than one year’s
gross revenues from the Projects; and
(iv)Comprehensive general liability or umbrella insurance in the amount of
$20,000,000 per occurrence.
5.18. REIT Status
. The REIT is qualified as a real estate investment trust under Section 856 of
the Code and currently is in compliance in all material respects with all
provisions of the Code applicable to the qualification of the REIT as a real
estate investment trust.
5.19. Environmental Matters
. Each of the following representations and warranties is true and correct on
and as of the Agreement Effective Date except to the extent that the facts and
circumstances giving rise to any such failure to be so true and correct, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect:
(a) To the knowledge of the Borrower, the Projects of the Borrower and its
Subsidiaries do not contain any Materials of Environmental Concern in amounts or
concentrations which constitute a violation of, or could reasonably give rise to
liability of the Borrower or any Subsidiary under, Environmental Laws.
(b) To the knowledge of the Borrower, (i) the Projects of the Borrower and its
Subsidiaries and all operations at the Projects are in compliance with all
applicable Environmental Laws,

-61-



--------------------------------------------------------------------------------



and (ii) with respect to all Projects owned by the Borrower and/or its
Subsidiaries (x) for at least two (2) years, have in the last two years, or (y)
for less than two (2) years, have for such period of ownership, been in
compliance in all material respects with all applicable Environmental Laws.
(c) Neither the Borrower nor any of its Subsidiaries has received any written
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Projects, nor does the Borrower have knowledge or
reason to believe based on known facts that any such notice will be received or
is being threatened.
(d) To the knowledge of the Borrower, Materials of Environmental Concern have
not been transported or disposed of from the Projects of the Borrower and its
Subsidiaries in violation of, or in a manner or to a location which could
reasonably give rise to liability of the Borrower or any Subsidiary under,
Environmental Laws, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Projects of
the Borrower and its Subsidiaries in violation of, or in a manner that could
give rise to liability of the Borrower or any Subsidiary under, any applicable
Environmental Laws.
(e) No judicial proceedings or governmental or administrative action is pending,
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which the Borrower or any of its Subsidiaries is or, to the Borrower’s
knowledge, will be named as a party with respect to the Projects of the Borrower
and its Subsidiaries, nor are there any consent decrees or other decrees,
consent orders, administrative order or other orders, or other administrative of
judicial requirements outstanding under any Environmental Law with respect to
the Projects of the Borrower and its Subsidiaries.
(f) To the knowledge of the Borrower, there has been no Release or threat of
Release at or from the Projects of the Borrower and its Subsidiaries, or arising
from or related to the operations of the Borrower and its Subsidiaries in
connection with the Projects in violation of or in amounts or in a manner that
could give rise to liability under Environmental Laws.
5.20. [Intentionally Omitted]
5.21. Intellectual Property
. Except as could not reasonably be expected to have a Material Adverse Effect:
(i) Borrower, the REIT and each of their respective Subsidiaries owns or has the
right to use, under valid license agreements or otherwise, all material patents,
licenses, franchises, trademarks, trademark rights, trade names, trade name
rights, trade secrets and copyrights (collectively, “Intellectual Property”)
necessary to the conduct of their respective businesses as now conducted and as
contemplated by the Loan Documents, without known conflict with any patent,
license, franchise, trademark, trade secret, trade name, copyright, or other
proprietary right of any other Person;
(ii) Borrower, the REIT and each of their respective Subsidiaries have taken all
such steps as they deem reasonably necessary to protect their respective rights
under and with respect to such Intellectual Property;
(iii) No claim has been asserted by any Person with respect to the use of any
Intellectual Property by Borrower, the REIT or any of their respective
Subsidiaries, or challenging or questioning the validity or effectiveness of any
Intellectual Property; and



-62-



--------------------------------------------------------------------------------



(iv) The use of such Intellectual Property by Borrower, the REIT and each of
their respective Subsidiaries does not infringe on the rights of any Person,
subject to such claims and infringements as do not, in the aggregate, give rise
to any liabilities on the part of the Borrower, the REIT or any of their
respective Subsidiaries.
5.22. Broker’s Fees
. No broker’s or finder’s fee, commission or similar compensation will be
payable with respect to the transactions contemplated hereby. Except as provided
in the Fee Letter, no other similar fees or commissions will be payable to any
Lender for any other services rendered to the Borrower, any of the Subsidiaries
of the Borrower or any other Person ancillary to the transactions contemplated
hereby.
5.23. Unencumbered Pool Properties
. As of the Agreement Effective Date, Schedule 1 is, in all material respects, a
correct and complete list of all Unencumbered Pool Properties. Each of the
assets included by the Borrower in calculations of the Unencumbered Pool Value
satisfies all of the requirements contained in this Agreement for the same to be
included therein.
5.24. No Bankruptcy Filing
. Neither Borrower nor any Guarantor is contemplating either the filing of a
petition by it under any state or federal bankruptcy or insolvency laws or the
liquidation of its assets or property, and Borrower has no knowledge of any
Person contemplating the filing of any such petition against Borrower or any
Guarantor.
5.25. No Fraudulent Intent
. Neither the execution and delivery of this Agreement or any of the other Loan
Documents nor the performance of any actions required hereunder or thereunder is
being undertaken by Borrower or any Guarantor with or as a result of any actual
intent by any of such Persons to hinder, delay or defraud any entity to which
Borrower or any Guarantor is now or will hereafter become indebted.
5.26. Transaction in Best Interests of Borrower; Consideration
. The transaction evidenced by this Agreement and the other Loan Documents is in
the best interests of Borrower and the Guarantors. The direct and indirect
benefits to inure to Borrower and the Guarantors pursuant to this Agreement and
the other Loan Documents constitute substantially more than “reasonably
equivalent value” (as such term is used in Section 548 of the Bankruptcy Code)
and “valuable consideration,” “fair value,” and “fair consideration” (as such
terms are used in any applicable state fraudulent conveyance law), in exchange
for the benefits to be provided by Borrower and the Guarantors pursuant to this
Agreement and the other Loan Documents. REIT and its Subsidiaries constitute a
single integrated financial enterprise and each receives a benefit from the
availability of credit under this Agreement.
5.27. Subordination
. Borrower is not a party to or bound by any agreement, instrument or indenture
that may require the subordination in right or time of payment of any of the
Obligations to any other indebtedness or obligation of any such Persons.
5.28. [Intentionally Omitted]



-63-



--------------------------------------------------------------------------------



.
5.29. OFAC
. None of the Borrower, the Guarantors, any of their Subsidiaries or any of
their respective officers or, to the knowledge of any Borrower, their respective
directors, employees, agents, advisors or Affiliates (a) is (or will be) a
Person: (i) that is, or is owned or controlled by Persons that are: (x) the
subject or target of any Sanctions Laws and Regulations or (y) located,
organized or resident in a Country or territory that is, or whose government is,
the subject of Sanctions Laws and Regulations, which includes, as of the date of
this Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria or (ii) listed
in any list related to or otherwise designated under any Sanctions Laws and
Regulations maintained under OFAC (including, those Persons named on OFAC’s
Specially Designated and Blocked Persons list), the U.S. Department of State or
by the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom or under the September 24, 2001 Executive Order
Blocking Property and Prohibiting Transactions with Persons who Commit, Threaten
to Commit, or Support Terrorism (any such Person described in clause (i) or
(ii), a “Designated Person”) and (b) is not shall not engage in any dealings or
transactions or otherwise be associated with a Designated Person. In addition,
the Borrower hereby agrees to provide to the Lenders any additional information
that a Lender reasonably deems necessary from time to time in order to ensure
compliance with Sanctions Laws and Regulations and all applicable Laws
concerning money laundering and similar activities. Neither Borrower, any
Guarantor, nor any Subsidiary, director or officer of Borrower or any Guarantor,
or, to the knowledge of Borrower, any Affiliate, agent or employee of Borrower
or any Guarantor, has engaged in any activity or conduct which would violate any
applicable antibribery, anticorruption or antimoney laundering laws or
regulations in any applicable jurisdiction, including without limitation, any
Sanctions Laws and Regulations.
5.30. EEA Financial Institutions
. None of Borrower, any Guarantor, nor their respective Subsidiaries is an EEA
Financial Institution.
5.31. Beneficial Ownership
. The information included in the most recent Beneficial Ownership
Certification, if any, delivered by the Borrower is true and correct in all
respects.
ARTICLE VI.
COVENANTS
During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:
6.1. Financial Reporting
. The Borrower will maintain for the Consolidated Group, and cause the REIT to
maintain for its Subsidiaries, a system of accounting established and
administered in accordance with GAAP, and furnish to the Administrative Agent
and the Lenders:
(i) As soon as available, but in any event not later than 55 days after the
close of each of the first three fiscal quarters, for the REIT and its
Subsidiaries, respectively, financial statements prepared in accordance with
GAAP, including an unaudited consolidated balance sheet as of the close of each
such period and the related unaudited consolidated income statement and
statement of cash flows of the REIT and

-64-



--------------------------------------------------------------------------------



its Subsidiaries, for such period and the portion of the fiscal year through the
end of such period, setting forth in each case in comparative form the figures
for the previous year, if any, all certified by an Authorized Officer of the
REIT;
(ii) As soon as available, but in any event not later than 55 days after the
close of each fiscal quarter, for the Borrower and its Subsidiaries, the
following reports in form and substance reasonably satisfactory to the
Administrative Agent, all certified by an Authorized Officer of the Borrower:
(1) a schedule listing all Projects and summary information for each Project,
including location, square footage, occupancy, Net Operating Income, debt, and
such additional information on all Projects as may be reasonably requested by
the Administrative Agent, and
(2) a statement of the Adjusted Unencumbered Pool NOI and occupancy percentage
of the Unencumbered Pool on an asset-by-asset basis as of the end of the prior
fiscal quarter.
(iii) As soon as available, but in any event not later than 100 days after the
close of each fiscal year, for the REIT and its Subsidiaries, audited financial
statements, including a consolidated balance sheet as at the end of such year
and the related consolidated statements of income and retained earnings and of
cash flows for such year, setting forth in each case in comparative form the
figures for the previous year, without a “going concern” or like qualification
or exception, or qualification arising out of the scope of the audit, prepared
by independent certified public accountants of nationally recognized standing
reasonably acceptable to Administrative Agent, and indicating no material
weakness in the REIT’s internal controls, together with such additional
information and consolidating schedules as may be reasonably requested by the
Administrative Agent;
(iv) As soon as available, but in any event not later than 100 days after the
close of each fiscal year for the Borrower and its Subsidiaries, a statement
detailing the contributions to Consolidated NOI from each individual Project for
the prior fiscal year in form and substance reasonably satisfactory to the
Administrative Agent, certified by an Authorized Officer of the Borrower;
(v) Together with the quarterly and annual financial statements required
hereunder, a Compliance Certificate showing the calculations and computations
necessary to determine compliance with this Agreement and stating that, to the
knowledge of the Authorized Officer signing such Compliance Certificate, no
Default or Unmatured Default exists, or if, to such Authorized Officer’s
knowledge, any Default or Unmatured Default exists, stating the nature and
status thereof;
(vi) As soon as possible and in any event within 10 days after an Authorized
Officer of the Borrower knows that any Reportable Event has occurred with
respect to any Plan, a statement, signed by an Authorized Officer of the
Borrower, describing said Reportable Event and the action which the Borrower
proposes to take with respect thereto;
(vii) As soon as practicable and in any event within 10 days after receipt by an
Authorized Officer of the Borrower, a copy of (a) any notice or claim to the
effect that

-65-



--------------------------------------------------------------------------------



the Borrower or any of its Subsidiaries is or may be liable to any Person as a
result of a Release by the Borrower, any of its Subsidiaries, or any other
Person, and (b) any notice alleging any violation of any applicable
Environmental Law by such Borrower or any of its Subsidiaries, which, in either
case, could have a Material Adverse Effect;
(viii) Promptly upon the furnishing thereof to the shareholders of the Borrower
or the REIT, copies of all financial statements, reports and proxy statements so
furnished, including without limitation all form 10-K and 10-Q reports filed
with the SEC;
(ix) Without limiting any other provision of this Agreement, a completed and
executed Beneficial Ownership Certification if requested by the Administrative
Agent or any Lender at any time Administrative Agent or such Lender determines
that it is required by law to obtain such certification; and
(x) Such other information (including, without limitation, financial statements
for the Borrower and non-financial information) as the Administrative Agent or
any Lender may from time to time reasonably request.
6.2. Use of Proceeds
.
(a) The Borrower will use the proceeds of the Advances solely (i) to finance the
cost of the Borrower’s or its Subsidiaries’ acquisition, development and
redevelopment of Projects, and related tenant improvements, capital
expenditures, leasing commissions, (ii) for bridge debt financing, (iii) for
debt repayment, including at closing, to satisfy the Capital One Term Loan
Agreements, and (iv) for working capital, including without limitation, the
repurchase of any Capital Stock of the Borrower (subject to clause (b) below),
payment of “earnouts,” other payments Borrower or any Subsidiary is
contractually obligated to make as a result of any prior acquisitions of
Projects, contractually obligated payments for redemptions of membership
interests under limited liability company operating agreements, and margin
payments with respect to Marketable Securities.
(b) The Borrower will not, nor will it permit any Guarantor or Subsidiary to,
use any of the proceeds of the Advances or Facility Letters of Credit (i) to
purchase or carry any “margin stock” (as defined in Regulation U or
Regulation X) if such usage could constitute a violation of Regulation U or
Regulation X by any Lender, or (ii) to fund any purchase of, or offer for, any
Capital Stock of any Person, other than the REIT, unless such Person has
consented to such offer prior to any public announcements relating thereto.
6.3. Notice of Default
. The Borrower will give, and will cause each of the Guarantors and their
respective Subsidiaries to give, notice in writing to the Administrative Agent
and the Lenders of the occurrence of any Default or Unmatured Default promptly
after an Authorized Officer obtains knowledge of the same and of any other
development, financial or otherwise (including the filing of material
litigation), which could reasonably be expected to have a Material Adverse
Effect.
6.4. Conduct of Business



-66-



--------------------------------------------------------------------------------



. The Borrower will do, and will cause each of the Guarantors and their
respective Subsidiaries to do, all things necessary to remain duly incorporated
or duly qualified, validly existing and in good standing as a real estate
investment trust, corporation, general partnership, limited partnership, or
limited liability company, as the case may be, in its jurisdiction of
incorporation/formation (except with respect to mergers permitted pursuant to
Section 6.12) and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted and to carry on and conduct
its businesses in substantially the same manner as they are presently conducted
where the failure to do so could reasonably be expected to have a Material
Adverse Effect and, specifically, neither the Borrower, the Guarantors nor their
respective Subsidiaries may undertake any business other than the acquisition,
development, redevelopment, ownership, management, operation and leasing of
Projects, and any business activities and investments incidental thereto. In the
event Borrower or any Guarantor is a limited liability company, neither Borrower
nor any Guarantor shall, nor shall any of its members or managers, take any
action in furtherance of, or consummate, an LLC Division.
6.5. Taxes
. The Borrower will pay, and will cause each Guarantor and their respective
Subsidiaries to pay, when due all federal, state and all other material taxes,
assessments and governmental charges and levies upon them or their income,
profits or Projects, except those which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
set aside.
6.6. Insurance
. The Borrower will, and will cause each Guarantor and their respective
Subsidiaries to, maintain insurance which is consistent with the representation
contained in Section 5.17 on all their Property and the Borrower will furnish to
any Lender upon reasonable request full information as to the insurance carried.
6.7. Compliance with Laws
.
(a) The Borrower will, and will cause each Guarantor and their respective
Subsidiaries to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which they may be subject, the
violation of which could reasonably be expected to have a Material Adverse
Effect.
(b) The Borrower shall not, directly or indirectly, use the proceeds of the
Loans or any Facility Letter of Credit or lend, contribute or otherwise make
available such proceeds to any Guarantor, Subsidiary, Investment Affiliate or
other Person (i) to fund any activities or business of or with any Designated
Person, or in any country or territory, that at the time of such funding is
itself the subject of territorial sanctions under applicable Sanctions Laws and
Regulations, (ii) in any manner that would result in a violation of applicable
Sanctions Laws and Regulations by any party to this Agreement, or (iii) in any
manner that would cause the Borrower, the Guarantors or any of their respective
Subsidiaries to violate the United States Foreign Corrupt Practices Act. None of
the funds or assets of the Borrower or Guarantors that are used to pay any
amount due pursuant to this Agreement shall constitute funds obtained from
transactions with or relating to Designated Persons or countries which are
themselves the subject of territorial sanctions under applicable Sanctions Laws
and Regulations. Borrower shall maintain policies and procedures designed to
promote and achieve compliance with Sanctions and Regulations.
6.8. Maintenance of Properties



-67-



--------------------------------------------------------------------------------



. The Borrower will, and will cause each Guarantor and their respective
Subsidiaries to, do all things necessary to maintain, preserve, protect and keep
their respective Projects and Properties, reasonably necessary for the
continuous operation of the Projects, in good repair, working order and
condition, ordinary wear and tear excepted, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.
6.9. Inspection
. The Borrower will, and will cause each Guarantor and their respective
Subsidiaries to, permit the Administrative Agent or any Lender (which shall be
coordinated through the Administrative Agent) upon reasonable prior written
notice to an Authorized Officer and at no cost or expense to Borrower (unless a
Default shall then exist), by their respective representatives and agents, to
inspect any of the Projects, corporate books and financial records of the
Borrower and each Guarantor and their respective Subsidiaries, to examine and
make copies of the books of accounts and other financial records of the Borrower
and each Guarantor and their respective Subsidiaries, and to discuss the
affairs, finances and accounts of the Borrower and each Guarantor and their
respective Subsidiaries with officers thereof, and to be advised as to the same
by, their respective officers at such reasonable times and intervals as the
Lenders may designate; provided, that so long as no Default or Unmatured Default
shall have occurred and be continuing, the Borrower shall not be required to pay
for such inspections or examinations more often than once in any twelve (12)
month period. The Administrative Agent and the Lenders shall use good faith
efforts to coordinate such inspections, examinations and other visits so as to
minimize the interference with and disruption to the Borrower’s normal business
operations.
6.10. Maintenance of Status
. The Borrower shall cause the REIT to at all times maintain its status as a
real estate investment trust in compliance with all applicable provisions of the
Code relating to such status.
6.11. Dividends
. Subject to the following sentence, Borrower or the REIT may (i) make any
distributions in redemption of any Capital Stock of the Borrower or the REIT and
(ii) make or declare any dividends or similar distributions with respect to its
common Capital Stock; provided that during the continuation of any Default,
neither the Borrower nor the REIT shall declare or make any such dividends or
distributions except that the REIT may declare and make cash distributions to
its shareholders in an aggregate amount not to exceed the minimum amount
necessary for the REIT to remain in compliance with Section 6.10 (and the
Borrower may make distributions to the REIT to permit such distributions by the
REIT). If a Default specified in Section 7.1, Section 7.6 or Section 7.7 shall
exist, or if as a result of the occurrence of any other Default any of the
Obligations have been accelerated pursuant to Section 8.1, the Borrower shall
not, and shall not permit the REIT or any Subsidiary to, make any dividends or
distributions to any Person other than the Borrower or a Subsidiary; provided
that, in the case of a Subsidiary of the Borrower that is not a Wholly-Owned
Subsidiary, such Subsidiary may make distributions to holders of Capital Stock
in such Subsidiary ratably according to the holders’ respective holdings of the
type of Capital Stock in respect of which such distributions are being made and
provided further that the REIT may, in all events, make cash distributions to
its shareholders in an aggregate amount equal to the minimum amount necessary
for the REIT to remain in compliance with Section 6.10.
6.12. Merger
. The Borrower will not, nor will it permit the REIT or any of their respective
Subsidiaries to, enter into any merger (other than mergers in which the Borrower
(in any merger involving the Borrower), the

-68-



--------------------------------------------------------------------------------



REIT (in any merger involving the REIT provided that in the case of the REIT,
such merger is with an entity that has elected to obtain and qualifies for
status as a real estate investment trust and which is the general partner or
other owner of a Person simultaneously merging with Borrower (with Borrower
being the survivor)) or one of its Subsidiaries is the survivor and mergers of
Subsidiaries as part of transactions that are not otherwise prohibited by the
Agreement or any other Loan Document), consolidation, reorganization or
liquidation or transfer or otherwise dispose of all or substantially all of
their assets, except for (a) such transactions that occur between Subsidiaries
or between the Borrower and a Subsidiary, (b) mergers solely to change the
jurisdiction of organization of a Subsidiary, (c) transfers to or from any
co-owner of an interest in any Subsidiary pursuant to buy/sell or similar rights
granted in such Subsidiary’s organizational documents, and (d) transfers by a
Subsidiary of Borrower of all its assets or transfers of all of the Capital
Stock of a Subsidiary of Borrower, in each case, in an arms-length transaction
and subject to compliance with this Agreement.
6.13. [Intentionally Omitted]
.
6.14. Sale and Leaseback
. The Borrower will not, nor will it permit any Guarantor or any of their
respective Subsidiaries to, sell or transfer a Substantial Portion of its
Property in order to concurrently or subsequently lease such Property as lessee.
6.15. [Intentionally Omitted]
.
6.16. Liens
. The Borrower will not, nor will it permit any Guarantor or any of their
respective Subsidiaries to, create, incur, or suffer to exist any Lien in, of or
on the Property of the Borrower, any Guarantor or any of their respective
Subsidiaries, except:
(i) Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves shall have been set aside on its
books, or which are on a Project whose contribution to Total Asset Value is
either less than the outstanding principal balance of Secured Indebtedness
encumbering such Project or does not exceed such principal balance by more than
five percent (5%);
(ii) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business which
secure payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on their books;
(iii) Liens arising out of pledges or deposits under workers’ compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation;



-69-



--------------------------------------------------------------------------------



(iv) Easements, rights of way, zoning restrictions, restrictions on the use of
real property and defects and irregularities in the title thereto, landlord’s or
lessor’s liens under leases to which the Borrower, a Guarantor or a Subsidiary
of such Person is a party, leases and other occupancy agreements and such other
non-monetary liens, encumbrances or charges against real property as are of a
nature generally existing with respect to properties of a similar character and
which do not in any material way adversely affect the marketability of the same
or materially adversely interfere with the use thereof in the business of the
Borrower or its Subsidiaries; and
(v) Liens other than Liens described in subsections (i) through (iv) above
arising in connection with any Indebtedness permitted hereunder to the extent
such Liens will not result in a Default in any of Borrower’s covenants herein.
Liens permitted pursuant to this Section 6.16 shall be deemed to be “Permitted
Liens”.
Notwithstanding the foregoing, the Borrower shall not, and shall not permit the
REIT or any of their respective Subsidiaries to, secure any Indebtedness that
was Unsecured Indebtedness pursuant to this Section 6.16 unless and until the
Obligations (and any guaranty delivered in connection therewith) shall
concurrently be secured equally and ratably with such Indebtedness pursuant to
documentation reasonably acceptable to the Administrative Agent in substance and
in form, including, without limitation, an intercreditor agreement and opinions
of counsel to the Borrower, the REIT and/or any such Subsidiary, as the case may
be, from counsel that is reasonably acceptable to the Administrative Agent.
6.17. Affiliates
. The Borrower will not, nor will it permit any Guarantor or any of their
respective Subsidiaries to, enter into any transaction (including, without
limitation, the purchase or sale of any Property or service) with, or make any
payment or transfer to, any Affiliate except (i) in the ordinary course of
business and pursuant to the reasonable requirements of the Borrower’s,
Guarantor’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to the Borrower, such Guarantor or such Subsidiary than the
Borrower, such Guarantor or such Subsidiary would obtain in a comparable
arms-length transaction (ii) transactions between or among the Borrower and any
Guarantor, and (iii) transactions otherwise permitted by this Agreement.
6.18. Financial Undertakings
. The Borrower will not enter into or remain liable upon, nor will it permit any
Guarantor or Subsidiary to enter into or remain liable upon, any Financial
Undertaking, except to the extent entered into for the purpose of protecting the
Borrower and its Subsidiaries against increases in interest payable by them
under variable interest Indebtedness.
6.19. Consolidated Net Worth
. The Borrower on a consolidated basis with its Subsidiaries will not permit its
Consolidated Net Worth to be less than $800,000,000.00 plus seventy-five percent
(75%) of any Net Offering Proceeds from Equity Offerings received by the
Borrower or the REIT after the date of this Agreement (except to the extent of
any of such Net Offering Proceeds from an issuance of common equity or preferred
equity of the Borrower or the REIT which are used to retire an existing issue of
preferred equity of Borrower or the REIT, respectively).
6.20. [Intentionally Omitted]



-70-



--------------------------------------------------------------------------------



.
6.21. Indebtedness and Cash Flow Covenants
. The Borrower on a consolidated basis with its Subsidiaries shall not permit:
(i) the Leverage Ratio to exceed 60.0%; provided, that if such ratio is greater
than 60.0%, then the Borrower shall be deemed to be in compliance with this
Section 6.21(i) so long as (a) the Borrower completed a Material Acquisition
during the quarter in which such ratio first exceeded 60.0%, (b) such ratio does
not exceed 60.0% for a period of more than two fiscal quarters immediately
following the fiscal quarter in which such Material Acquisition was completed,
(c) the Borrower has not maintained compliance with this Section 6.21(i) in
reliance on this proviso more than one time during the term of this Agreement
and (d) such ratio is not greater than 65.0% at any time;
(ii) the Fixed Charge Coverage Ratio to be less than 1.50 to 1.00;
(iii) the Unencumbered Leverage Ratio to exceed 60.0%; provided, that if such
ratio is greater than 60.0%, then the Borrower shall be deemed to be in
compliance with this Section 6.21(iii) so long as (a) the Borrower completed a
Material Acquisition during the quarter in which such ratio first exceeded
60.0%, (b) such ratio does not exceed 60.0% for a period of more than two fiscal
quarters immediately following the fiscal quarter in which such Material
Acquisition was completed, (c) the Borrower has not maintained compliance with
this Section 6.21(iii) in reliance on this proviso more than one time during the
term of this Agreement and (d) such ratio is not greater than 65.0% at any time;
provided, further, that no breach of this Section 6.21(iii) shall occur (or be
deemed to have occurred) unless and until Borrower has failed to make the
principal payments required to restore compliance with this covenant as provided
in Section 2.8(b) and Section 7.2 or provide additional Unencumbered Pool
Property in accordance with Section 7.2 and provided further that during any
period in which Borrower shall fail to be in compliance of any covenant in
Section 6.21(iii) (without regard to any period provided in Section 2.8(b) or
Section 7.2 for payment or to provide additional Unencumbered Pool Properties),
then the Lenders shall have no obligation to make Loans or to issue Facility
Letters of Credit;
(iv) the Unencumbered Interest Coverage Ratio to be less than 1.75 to 1:00;
(v) the sum of (a) Secured Indebtedness minus (b) Unrestricted Cash and Cash
Equivalent of the Consolidated Group as of the end of the preceding fiscal
quarter, to be more than forty percent (40%) of Total Asset Value; and
(vi) the sum of (a) Secured Recourse Indebtedness minus (b) Unrestricted Cash
and Cash Equivalent of the Consolidated Group as of the end of the preceding
fiscal quarter, to be more than fifteen percent (15%) of Total Asset Value.
6.22. Environmental Matters
. The Borrower and its Subsidiaries shall:

-71-



--------------------------------------------------------------------------------



(a) Comply with, and use all reasonable efforts to ensure compliance by all
tenants and subtenants, if any, with, all applicable Environmental Laws and
obtain and comply with and maintain, and use all reasonable efforts to ensure
that all tenants and subtenants obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except to the extent that failure to do so could
not be reasonably expected to have a Material Adverse Effect; provided that in
no event shall the Borrower or its Subsidiaries be required to modify the terms
of leases, or renewals thereof, with existing tenants (i) at Projects owned by
the Borrower or its Subsidiaries as of the date hereof, or (ii) at Projects
hereafter acquired by the Borrower or its Subsidiaries as of the date of such
acquisition, to add provisions to such effect.
(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under applicable Environmental
Laws and promptly comply in all material respects with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws, except
to the extent that (i) the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings could not be reasonably
expected to have a Material Adverse Effect, or (ii) the Borrower has determined
in good faith that contesting the same is not in the best interests of the
Borrower and its Subsidiaries and the failure to contest the same could not be
reasonably expected to have a Material Adverse Effect.
(c) Defend, indemnify and hold harmless Administrative Agent and each Lender,
and its respective officers, directors, agents and representatives from and
against any claims, demands, penalties, fines, liabilities, settlements,
damages, costs and expenses of whatever kind or nature known or unknown,
contingent or otherwise, arising out of, or in any way relating to the violation
of, noncompliance with or liability under any Environmental Laws applicable to
the operations of the Borrower, its Subsidiaries or the Projects, or any orders,
requirements or demands of Governmental Authorities related thereto, including,
without limitation, reasonable attorney’s and consultant’s fees, investigation
and laboratory fees, response costs, court costs and litigation expenses, except
to the extent that any of the foregoing arise out of the gross negligence or
willful misconduct of the party seeking indemnification therefore. This
indemnity shall continue in full force and effect regardless of the termination
of this Agreement.
(d) Prior to the acquisition of a new Project after the Agreement Effective
Date, perform or cause to be performed a commercially reasonable environmental
investigation with respect to such Project. In connection with any such
investigation, Borrower shall cause to be prepared a report of such
investigation, to be made available to any Lenders upon reasonable request, for
informational purposes and to assure compliance with the specifications and
procedures.
6.23. Plan Assets
. The Borrower, each Controlled Group member, the REIT, and each of their
respective Subsidiaries will do, or cause to be done, all things necessary to
ensure that none of its assets will be deemed to be “plan assets”, as determined
pursuant to 29 C.F.R. Section 2510.3-101, as modified by Section 3(42) of ERISA,
at any time.
6.24. [Intentionally Omitted]
.
6.25. Negative Pledges
. The Borrower agrees that neither the Borrower, the REIT nor any other members
of the Consolidated Group shall enter into or be subject to any agreement
governing any Indebtedness which

-72-



--------------------------------------------------------------------------------



constitutes a Negative Pledge other than (i) restrictions on further subordinate
Liens on Projects encumbered by a mortgage, deed to secure debt or deed of trust
securing such Indebtedness, (ii) covenants in any Unsecured Indebtedness
requiring that the Consolidated Group maintain a pool of unencumbered properties
of a size determined by reference to the total amount of Unsecured Indebtedness
of the Consolidated Group on substantially similar terms to those provisions
contained herein regarding the Unencumbered Pool (including without limitation
clauses (iii) and (iv) of Section 6.21 above), but that do not generally
prohibit the encumbrance of the Borrower’s or the Consolidated Group’s assets,
or the encumbrance of any specific assets or (iii) Negative Pledges with respect
to any Project that is not an Unencumbered Pool Property (it being agreed that a
Project that is included as an Unencumbered Pool Property that becomes subject
to a Negative Pledge not otherwise permitted under clause (d) of the definition
of the term “Qualifying Unencumbered Pool Property” shall be deemed removed as
an Unencumbered Pool Property).
6.26. Guaranty
.
(a) Subject to Section 6.29(d) below, in the event that any Wholly-Owned
Subsidiary of Borrower or the REIT, whether presently existing or hereafter
formed or acquired, which is not a Guarantor at such time, shall (i) own or be
the lessee under a Financeable Ground Lease of an Unencumbered Pool Property,
(ii) otherwise have a direct or indirect leasehold or other interest in an
Unencumbered Pool Property or (iii) own, directly or indirectly, interests in
any Project or Projects that constitutes five percent (5%) or more of Total
Asset Value (provided that the determination of whether a Subsidiary meets this
requirement shall be made annually in connection with the delivery of financial
statements pursuant to Section 6.1(iii), and any Subsidiary meeting such
requirement will only be required to become a Subsidiary Guarantor if it
satisfies the criteria at the time of determination), then Borrower shall cause
such Subsidiary to execute and deliver to the Administrative Agent each of the
following items, each in form and substance satisfactory to the Agent: (A) a
joinder to the Guaranty in the form of Exhibit A attached to the Guaranty, (B)
the organizational documents, certificates of good standing, resolutions and a
legal opinion regarding such Subsidiary Guarantor, all in form and substance
reasonably satisfactory to the Administrative Agent and consistent with the
corresponding items delivered by the Borrower under Section 4.1 if such
Subsidiary had been a Guarantor as of the date hereof, and (C) such information
relating to “know your customer” and anti-money laundering requirements as the
Administrative Agent or any Lender may request; provided, however, no Subsidiary
shall be required to become a Subsidiary Guarantor under clause (iii) above if
such Subsidiary is an Excluded Subsidiary. Each such Subsidiary shall be
specifically authorized to guarantee the Obligations. At the time any Subsidiary
becomes a Subsidiary Guarantor, the Borrower shall be deemed to make to the
Administrative Agent and the Lenders all of the representations and warranties
(subject in all cases to all materiality qualifiers and other exceptions in such
representations and warranties) contained in the Agreement and the other Loan
Documents to the extent they apply to such Subsidiary Guarantor.
(b) Notwithstanding Section 6.26(a) of this Agreement, as of, or subsequent to
the time that Administrative Agent first receives written notice from the REIT
or Borrower of the Investment Grade Rating Date, and for so long as the REIT
maintains an Investment Grade Rating with S&P or Moody’s, no Subsidiary of the
Borrower or the REIT shall be required to become a Subsidiary Guarantor unless
such Subsidiary creates, incurs, acquires, assumes, suffers to exist or
otherwise is or becomes liable (whether as a borrower, co-borrower, guarantor or
otherwise) with respect to any Indebtedness that is Recourse Indebtedness. Upon
the occurrence of the Investment Grade Rating Date and provided that no Default
or Unmatured Default exists, Administrative Agent shall release any Subsidiary
of the Borrower from the Guaranty upon receipt by Administrative Agent of a
certificate from an officer of the Borrower certifying that such Subsidiary has
not created, incurred, acquired, assumed, suffered to exist and is not

-73-



--------------------------------------------------------------------------------



otherwise liable (whether as a borrower, co-borrower, guarantor or otherwise)
with respect to any Indebtedness that is Recourse Indebtedness (or
simultaneously with the release hereunder will be released from liability with
respect to such Indebtedness). In the event that at any time after the
Investment Grade Rating Date, the REIT does not have the Investment Grade Rating
from S&P or Moody’s, Borrower and the REIT shall within thirty (30) days (or
such later date as agreed by Administrative Agent) after such occurrence cause
all Subsidiaries required to become Subsidiary Guarantors under Section 6.26(a)
of this Agreement to execute and deliver the documents required in said Section
6.26(a). Notwithstanding the foregoing, the foregoing provisions shall not apply
to the REIT, which may only be released upon the written approval of
Administrative Agent and all of the Lenders.
(c) From time to time, the Borrower may request, upon not less than two (2)
Business Days prior written notice to the Administrative Agent, that a
Subsidiary Guarantor be released from the Guaranty, and upon receipt of such
request the Administrative Agent shall release, such Subsidiary Guarantor from
the Guaranty so long as: (i) such Subsidiary Guarantor is not, or immediately
upon its release will not be, required to be a party to the Guaranty under the
immediately preceding subsection (a), (ii) no Unmatured Default or Default will
exist immediately following such release; and (iii) the representations and
warranties (subject in all cases to all materiality qualifiers and other
exceptions in such representations and warranties) contained in Article V shall
be true and correct as of the date of such release and immediately after giving
effect to such release, except to the extent any such representation or warranty
is stated to relate solely to an earlier date (in which case such representation
or warranty shall have been true and correct on and as of such earlier date) and
except for changes in factual circumstances not prohibited under the Loan
Documents. Delivery by the Borrower to the Administrative Agent of any such
request shall constitute a representation by the Borrower that the matters set
forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request. The Administrative Agent shall execute
such documents and instruments as the Borrower may reasonably request, and at
the Borrower’s sole cost and expense, to evidence such release.
6.27. Amendments to Organizational Documents
. As and to the extent the same would have a Material Adverse Effect, the
Borrower shall not permit any amendment to be made to its organizational
documents without the prior written consent of the Required Lenders.
6.28. Trading of Stock
. The Borrower shall cause the common stock of the REIT to all times be listed
for trading and be traded on the New York Stock Exchange.
6.29. Unencumbered Pool Properties
.
(a) The Unencumbered Pool Properties shall at all times satisfy the condition
that such Real Estate has been designated as an “Unencumbered Pool Property” on
Schedule 1 hereto or in a Compliance Certificate in accordance with
Section 6.1(v) or delivered pursuant to this Section, and in any event has not
been removed as an Unencumbered Pool Property pursuant to Section 6.29(c) or
(d).
(b) In the event that any Subsidiary of the Borrower owns a Project which would
otherwise qualify as an Unencumbered Pool Property and the Borrower desires for
the same to become an

-74-



--------------------------------------------------------------------------------



Unencumbered Pool Property, then such property may become an Unencumbered Pool
Property but only in the event that all of the terms and conditions of this
Section 6.29(b) and Section 6.26 are satisfied:
(i) Such Subsidiary shall be a Subsidiary Guarantor (if required by this
Agreement);
(ii) The organizational agreements of such Subsidiary or such other resolutions
or consents satisfactory to Agent shall, if such Subsidiary is required to be a
Subsidiary Guarantor by this Agreement, specifically authorize such Subsidiary
to guaranty the Obligations and to pledge the assets of such Subsidiary as
security for the Obligations and the Borrower shall certify to the Agent that
applicable law does not preclude such Subsidiary from executing such guaranty or
pledging its assets to secure the Obligations;
(iii) All covenants, agreements, and representations in the Loan Documents
herein of the Borrower and the Guarantors and their Subsidiaries shall be true
and correct with respect to such Subsidiary;
(iv) No Default or Unmatured Default shall exist or might exist in the event
that such Subsidiary becomes a Subsidiary Guarantor or acquires such asset or
such asset becomes an Unencumbered Pool Property; and
(v) The Project acquired or owned by such Subsidiary shall qualify as a
Qualifying Unencumbered Pool Property hereunder.
(c) Upon any Unencumbered Pool Property ceasing to qualify as an Unencumbered
Pool Property, such Unencumbered Pool Property shall no longer be included in
the calculation of the Unencumbered Pool Value nor shall its Net Operating
Income be included for purposes of determining compliance with Section 6.21(iv).
Within five (5) Business days after any such disqualification, the Borrower
shall deliver to the Administrative Agent a certificate reflecting such
disqualification, together with the identity of the disqualified Unencumbered
Pool Property, a statement as to whether any Default or Unmatured Default arises
as a result of such disqualification, and a calculation of the Unencumbered Pool
Value and Net Operating Income attributable to such Unencumbered Pool Property.
Simultaneously with the delivery of the items required pursuant above, the
Borrower shall deliver to the Administrative Agent a pro forma Compliance
Certificate demonstrating, after giving effect to such disqualification and any
addition pursuant to Section 7.2, compliance with the covenants contained in
Section 6.21(iii) and (iv).
(d) In addition, the Borrower may voluntarily remove any Project from the
Unencumbered Pool Properties by delivering to the Administrative Agent, no later
than five (5) Business Days prior to date on which such removal is to be
effected, notice of such removal, together with a statement that no Default or
Unmatured Default then exists or would, upon the occurrence of such event or
with passage of time, result from such removal, and the identity of the
Unencumbered Pool Property being removed, and a calculation of the Unencumbered
Pool Value and Net Operating Income attributable to such Unencumbered Pool
Property. Simultaneously with the delivery of the items required above, the
Borrower shall deliver to the Administrative Agent a pro forma Compliance
Certificate demonstrating, after giving effect to such removal, compliance with
the covenants contained in Section 6.21(iii) and (iv).
6.30. [Intentionally Omitted]



-75-



--------------------------------------------------------------------------------



.
6.31. REIT Restrictions
. The Borrower covenants and agrees to cause the REIT to comply with the
following: the REIT will at all times (a) be the sole general partner of the
Borrower, (b) own not less than fifty-one percent (51%) of the partnership
interests in the Borrower, and in any event the largest percentage interest of
any partner in the Borrower and (c) be responsible for making all major and
day-to-day operational and management decisions to be made by the Borrower in
the conduct of its business. Without the prior written consent of Administrative
Agent, the REIT shall not own any assets other than its interest in the Borrower
as a general partner and a limited partner, cash, Short-term Investments and the
property described on Schedule 6.31 hereto.
ARTICLE VII.
DEFAULTS
The occurrence of any one or more of the following events shall constitute a
Default:
7.1. (a) Nonpayment of any principal payment or Reimbursement Obligation due
hereunder or under any Note when due, or (b) nonpayment of interest hereunder or
upon any Note or of any Facility Fee or other payment Obligations under any of
the Loan Documents within five (5) Business Days after the same becomes due (for
the avoidance of doubt, the five (5) Business Day grace period shall only apply
to Section 7.1(b).)
7.2. The breach of any of the terms or provisions of Sections 6.19 or 6.21 and
such failure shall continue for thirty (30) days after written notice thereof
shall have been given to the Borrower by the Administrative Agent; provided,
however, that in the event that Borrower or the REIT shall fail to comply with
Section 6.21(iii), then the same shall not constitute a Default or Unmatured
Default hereunder in the event that Borrower prepays the Loans or provides
additional Unencumbered Pool Properties in accordance with the terms of this
Agreement in an amount sufficient such that Borrower and the REIT would be fully
in compliance with the covenant set forth in Section 6.21(iii) within ten (10)
Business Days of the earlier to occur of (i) Borrower obtaining actual knowledge
of such noncompliance, (ii) Borrower reporting any such noncompliance, or (iii)
receipt by Borrower of written notice of such noncompliance from the
Administrative Agent; and provided further, that during any period in which
Borrower or the REIT shall fail to be in compliance of any covenant in Section
6.21(iii) (without regard to any period provided in Section 2.8(b) or Section
7.2 for payment or to provide additional Unencumbered Pool Properties), then the
Lenders shall have no obligation to make Loans or to issue Facility Letters of
Credit.
7.3. Any representation or warranty made or deemed made by or on behalf of the
Borrower, the REIT or any other members of the Consolidated Group to the Lenders
or the Administrative Agent under or in connection with the Agreement, any Loan,
or any material certificate or information delivered in connection with the
Agreement or any other Loan Document shall be materially false on the date as of
which made.
7.4. The breach by the Borrower (other than a breach which constitutes a Default
under Section 7.1, 7.2 or 7.3) of any of the terms or provisions of the
Agreement which is not remedied within thirty (30) days after written notice
from the Administrative Agent provided that no cure period shall be available
with respect to a failure to comply with the terms of Section 6.3, Section
6.7(b) or Section 6.12.
7.5. Failure of the Borrower, the REIT or any other member of the Consolidated
Group to pay when due any Recourse Indebtedness with respect to which the
aggregate liability exceeds $50,000,000 or any Non-Recourse Indebtedness with
respect to which the aggregate liability exceeds $75,000,000 (any such Recourse
Indebtedness or Non-Recourse Indebtedness in excess of such applicable limit
being referred

-76-



--------------------------------------------------------------------------------



to herein as “Material Indebtedness”); or the default by the Borrower, the REIT
or any other member of the Consolidated Group in the performance of any term,
provision or condition contained in any agreement, or any other event shall
occur or condition exist, which causes, or permits, any such Material
Indebtedness to be due and payable or required to be prepaid (other than by a
regularly scheduled payment) prior to the stated maturity thereof.
7.6. The Borrower, the REIT or any other member of the Consolidated Group (other
than any such other member (other than the REIT) of the Consolidated Group that,
together with all other members of the Consolidated Group (other than Borrower
and the REIT) then subject to any proceeding or condition described in this
Section or the immediately following Section 7.7, does not account for more than
5.0% of Total Asset Value at such time) shall (i) have an order for relief
entered with respect to it under the bankruptcy or insolvency laws of any
jurisdiction as now or hereafter in effect, (ii) make an assignment for the
benefit of creditors, (iii) apply for, seek, consent to, or acquiesce in, the
appointment of a receiver, custodian, trustee, examiner, liquidator or similar
official for it or any Substantial Portion of its Property, (iv) institute any
proceeding seeking an order for relief under the bankruptcy or insolvency laws
of any jurisdiction as now or hereafter in effect or seeking to adjudicate it as
a bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (v) take any corporate
action to authorize or effect any of the foregoing actions set forth in this
Section 7.6, (vi) fail to contest in good faith any appointment or proceeding
described in Section 7.7 or (vii) admit in writing its inability to pay its
debts generally as they become due.
7.7. A receiver, trustee, examiner, liquidator or similar official shall be
appointed for the Borrower, the REIT or any other member of the Consolidated
Group (other than any such other member (other than the REIT) of the
Consolidated Group that, together with all other members of the Consolidated
Group (other than Borrower and the REIT) then subject to any proceeding or
condition described in this Section or the immediately preceding Section 7.6,
does not account for more than 5.0% of Total Asset Value at such time) or for
any Substantial Portion of the Property of the Borrower, the REIT or such other
member of the Consolidated Group, or a proceeding described in Section 7.6(iv)
shall be instituted against the Borrower, the REIT or any such other member of
the Consolidated Group and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of ninety (90)
consecutive days.
7.8. The Borrower, the REIT or any other member of the Consolidated Group shall
fail within sixty (60) days to pay, bond or otherwise discharge any judgments or
orders issued in proceedings with respect to which Borrower, the REIT or such
member has been properly served or has been given due and proper written notice
for the payment of money (excluding, however, any such judgments or orders
related to any then outstanding Indebtedness which is not Recourse Indebtedness
and which was not paid when due or is otherwise in default as described in
Section 7.5 above, not to exceed, in the aggregate the $75,000,000 limit set
forth in such Section 7.5), in an amount which, when added to all other
judgments or orders outstanding against the Borrower, the REIT or any other
member of the Consolidated Group would exceed $50,000,000 in the aggregate,
which have not been stayed on appeal or otherwise appropriately contested in
good faith.
7.9. The Borrower, the REIT or any other member of the Controlled Group shall
have been notified by the sponsor of a Multiemployer Plan that it has incurred
withdrawal liability to such Multiemployer Plan in an amount which, when
aggregated with all other amounts required to be paid to Multiemployer Plans by
the Borrower, the REIT or any other member of the Controlled Group as withdrawal
liability (determined as of the date of such notification), exceeds $1,000,000
or requires payments exceeding $500,000 per annum.

-77-



--------------------------------------------------------------------------------



7.10. The Borrower, the REIT or any other member of the Controlled Group shall
have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, if as a result of such reorganization or
termination the aggregate annual contributions of the Borrower, the REIT and the
other members of the Controlled Group (taken as a whole) to all Multiemployer
Plans which are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the
respective plan years of each such Multiemployer Plan immediately preceding the
plan year in which the reorganization or termination occurs by an amount
exceeding $500,000.
7.11. The occurrence of any “Default” as defined in any Loan Document or the
breach of any of the terms or provisions of any Loan Document, which default or
breach continues beyond any period of grace therein provided.
7.12. The attempted revocation, challenge, disavowment, or termination by the
Borrower or any Guarantor of any of the Loan Documents.
7.13. Any Change in Control shall occur.
ARTICLE VIII.
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
8.1. Acceleration
. If any Default described in Section 7.6 or 7.7 occurs with respect to the
Borrower or the REIT, the obligations of the Lenders to make Loans and to issue
Facility Letters of Credit hereunder shall automatically terminate and the
Facility Obligations (including an amount equal to the stated amount of all
Facility Letters of Credit outstanding as of the date of the occurrence of such
Default for deposit into the Letter of Credit Collateral Account) shall
immediately become due and payable without any election or action on the part of
the Administrative Agent or any Lender. If any other Default occurs, so long as
a Default exists Lenders shall have no obligation to make any Loans and the
Required Lenders, at any time prior to the date that such Default has been fully
cured, may permanently terminate the obligations of the Lenders to make Loans
hereunder and declare the Facility Obligations to be due and payable, or both,
whereupon (i) if the Required Lenders have elected to accelerate, the Facility
Obligations shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which the Borrower hereby
expressly waives and (ii) if any automatic or optional acceleration has
occurred, the Administrative Agent, as directed by the Required Lenders (or if
no such direction is given within 30 days after a request for direction, as the
Administrative Agent deems in the best interests of the Lenders, in its sole
discretion, until receipt of a subsequent direction from the Required Lenders),
shall use its good faith efforts to collect, including without limitation, by
filing and diligently pursuing judicial action, all amounts owed by the Borrower
under the Loan Documents and to exercise all other rights and remedies available
under applicable law.
In addition to the foregoing, following the occurrence of a Default and so long
as any Facility Letter of Credit has not been fully drawn and has not been
cancelled or expired by its terms, upon demand by the Required Lenders the
Borrower shall deposit in the Letter of Credit Collateral Account cash in an
amount equal to the aggregate undrawn face amount of all outstanding Facility
Letters of Credit and all fees and other amounts due or which may become due
with respect thereto. The Borrower shall have no control over funds in the
Letter of Credit Collateral Account and shall not be entitled to receive any
interest thereon. Such funds shall be promptly applied by the Administrative
Agent to reimburse the Issuing Bank for drafts drawn from time to time under the
Facility Letters of Credit and associated issuance costs and fees. Such funds,
if any, remaining in the Letter of Credit Collateral Account following the
payment of all Facility

-78-



--------------------------------------------------------------------------------



Obligations in full shall, unless the Administrative Agent is otherwise directed
by a court of competent jurisdiction, be promptly paid over to the Borrower.
If, within 10 days after acceleration of the maturity of the Facility
Obligations or termination of the obligations of the Lenders to make Loans
hereunder as a result of any Default (other than any Default as described in
Section 7.6 or 7.7 with respect to the Borrower or the REIT) and before any
judgment or decree for the payment of the Facility Obligations due shall have
been obtained or entered, all of the Lenders (in their sole discretion) shall so
direct, the Administrative Agent shall, by notice to the Borrower, rescind and
annul such acceleration and/or termination.
8.2. Amendments
.
(a) Subject to the provisions of this Article VIII and except as otherwise
permitted in Section 2.22(c), the Required Lenders (or the Administrative Agent
with the consent in writing of the Required Lenders) and the Borrower may enter
into agreements supplemental hereto for the purpose of adding or modifying any
provisions to the Loan Documents or changing in any manner the rights of the
Lenders or the Borrower hereunder or waiving any Default hereunder. Subject to
the immediately following subsection (b), any term of this Agreement or of any
other Loan Document relating to the rights or obligations of the Lenders of a
particular Class, and not Lenders of any other Class, may be amended, and the
performance or observance by the Borrower or any Subsidiary of any such terms
may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, and only with, the written consent of the
Required Class Lenders for such Class of Lenders (and, in the case of an
amendment to any Loan Document, the written consent of the Borrower and the REIT
and any Subsidiary which is a party thereto). Notwithstanding anything to the
contrary contained in this Section, the Fee Letter may only be amended, and the
performance or observance by the REIT thereunder may only be waived, in a
writing executed by the parties thereto.
(b) Additional Lender Consents. In addition to the foregoing requirements, no
amendment, waiver or consent shall:
(i) Extend the Facility Termination Date for a Class of Loans (except as
provided in Section 2.1(c) in the case of the Revolving Facility Termination
Date without the written consent of each Lender of the applicable Class;
(ii) Forgive all or any portion of the principal amount of any Loan or accrued
interest thereon or of the Facility Letter of Credit Obligations or of the
Facility Fee, Facility Letter of Credit Fee, reduce any of the Applicable
Margins (or modify any definition herein which would have the effect of reducing
any of the Applicable Margins) or the underlying interest rate options or extend
the time of payment of any such principal, interest or Facility Fees or Facility
Letter of Credit Fees without the written consent of each Lender affected
thereby;
(iii) Release any Subsidiary Guarantor, except as permitted in Section 6.26, or
the REIT from any liability it may undertake with respect to the Obligations
without the written consent of all of the Lenders;
(iv) Modify the definition of the term “Required Lenders” or “Percentage” or
(except as otherwise provided in the immediately following clause (v)), modify
in any other manner the number or percentage of the Lenders required to make any

-79-



--------------------------------------------------------------------------------



determinations or waive any rights hereunder or to modify any provision hereof,
without the written consent of all of the Lenders;
(v) Modify the definition of the term “Required Class Lenders” as it relates to
a Class of Lenders or modify in any other manner the number or percentage of a
Class of Lenders required to make any determinations or waive any rights
hereunder or to modify any provision hereof, in each case, solely with respect
to such Class of Lenders, without the written consent of all of the Lenders in
such Class;
(vi) Increase the Aggregate Commitment beyond $1,000,000,000 without the written
consent of all of the Lenders, provided that no Commitment of a Lender can be
increased without the consent of such Lender;
(vii) Amend the definitions of “Revolving Commitment” or “Revolving Percentage”
without the written consent of all of the Revolving Lenders;
(viii) Amend the definitions of Term Loan A-1 Commitment without the written
consent of all of the Term A-1 Lenders;
(ix) Amend the definition of Term Loan A-2 Commitment without the written
consent of all of the Term A-2 Lenders;
(x) Amend the definition of Term Loan A-4 Commitment without the written consent
of all of the Term A-4 Lenders;
(xi) Amend the definition of Term Loan A-5 Commitment without the written
consent of all of the Term A-5 Lenders;
(xii) Amend the definition of “Term Percentage” as it applies to a Class of Term
Lenders without the written consent of all of the Term Lenders of such Class;
(xiii) While any Term Loans remain outstanding (A) amend, modify or waive any
provision of this Agreement if the effect of such amendment, modification or
waiver is to require the Revolving Lenders to make Revolving Loans when such
Lenders would not otherwise be required to do so, (B) change the amount of the
Swingline Commitment or (C) change the amount of the Facility Letter of Credit
Sublimit, in each case, without the prior written consent of the Revolving
Lenders constituting the Required Class Lenders of the Revolving Lenders;
(xiv) Permit the Borrower to assign its rights under the Agreement or otherwise
release the Borrower from any portion of the Obligations without the written
consent of all of the Lenders;
(xv) Cause any collateral security held by the Administrative Agent on behalf of
any of the Lenders to be held other than on a pro rata basis (except for the
Letter of Credit Collateral Account pursuant to Section 2A.9) without the
written consent of all of the Lenders;
(xvi) Cause any Guarantor to guarantee the Obligations on any basis other than a
pro rata basis without the written consent of all of the Lenders; or



-80-



--------------------------------------------------------------------------------



(xvii) Amend Sections 2.8, 2.13, 2.23, 8.1, 8.2, 8.5, 10.14 or 11.2, without the
written consent of all of the Lenders.
No amendment of any provision of the Agreement relating to the Administrative
Agent, Issuing Bank or Swingline Lender shall be effective without the written
consent of the Administrative Agent, Issuing Bank or Swingline Lender,
respectively. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased,
reinstated or extended, and the scheduled date for payment of any amount owing
to such Defaulting Lender may not be extended, without the written consent of
such Defaulting Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
written consent of such Defaulting Lender.
Further notwithstanding anything to the contrary in this Section 8.2, if the
Administrative Agent and the Borrower have jointly identified an ambiguity,
omission, mistake or defect in any provision of this Agreement or the other Loan
Documents or an inconsistency between provision of this Agreement and/or the
other Loan Documents, the Administrative Agent and the Borrower shall be
permitted to amend such provision or provisions to cure such ambiguity,
omission, mistake, defect or inconsistency so long as to do so would not
adversely affect the interest of the Lenders. Any such amendment shall become
effective without any further or consent of any of other party to this
Agreement; provided that the Administrative Agent shall post any such amendment
implementing such changes to the Lenders reasonably promptly after such
amendment becomes effective.
8.3. Preservation of Rights
. No delay or omission of the Lenders or the Administrative Agent to exercise
any right under the Loan Documents shall impair such right or be construed to be
a waiver of any Default or an acquiescence therein, and the making of a Loan
notwithstanding the existence of a Default or the inability of the Borrower to
satisfy the conditions precedent to such Loan shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 8.2, and then only to the
extent in such writing specifically set forth. All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Administrative Agent and the Lenders until the Obligations have been paid
in full.
8.4. [Intentionally Omitted]
.
8.5. Application of Funds
. If a Default exists, any amounts received on account of the Obligations shall
be applied by the Administrative Agent in the following order:
(a) to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable and documented
attorney costs payable under Section 9.7 and amounts payable under Article III)
payable to the Administrative Agent in its capacity as such;

-81-



--------------------------------------------------------------------------------



(b) to payment of that portion of the Obligations constituting fees, indemnities
and other amounts (other than principal and interest) payable to the Lenders
(including fees, charges and disbursements of counsel to the respective Lenders
and the Issuing Bank and amounts payable under Article III), ratably among them
in proportion to the amounts described in this clause (b) payable to them;
(c) to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, Facility Letter of Credit Obligations, Related
Swap Obligations and other Obligations, ratably among the Lenders, the Issuing
Bank and the Lender Hedge Providers in proportion to the respective amounts
described in this clause (c) payable to them;
(d) to payment of that portion of the Obligations constituting unpaid principal
of the Loans, Facility Letter of Credit Obligations and Related Swap Obligations
and to deposit in the Letter of Credit Collateral Account the undrawn amounts of
Letters of Credit, ratably among the Lenders, the Issuing Bank and the Lender
Hedge Providers in proportion to the respective amounts described in this clause
(d) held by them; and
(e) the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
8.6. Reliance on Hedge Provider
. For purposes of applying payments received in accordance with Section 8.5 or
any other provision of the Loan Documents, the Administrative Agent shall be
entitled to rely upon the trustee, paying agent or other similar representative
(each, a “Representative”) or, in the absence of such a Representative, upon the
holder of the Related Swap Obligations for a determination (which each holder of
the Related Swap Obligations agrees (or shall agree) to provide upon request of
the Administrative Agent) of the outstanding Related Swap Obligations owed to
the holder thereof. Unless it has actual knowledge (including by way of written
notice from such holder) to the contrary, the Administrative Agent, in acting
hereunder, shall be entitled to assume that no Related Swap Obligations are
outstanding.
ARTICLE IX.
GENERAL PROVISIONS


9.1. Survival of Representations
. All representations and warranties of the Borrower contained in the Agreement
shall survive delivery of the Notes and the making of the Loans herein
contemplated.
9.2. Governmental Regulation
. Anything contained in the Agreement to the contrary notwithstanding, no Lender
shall be obligated to extend credit to the Borrower in violation of any
limitation or prohibition provided by any applicable statute or regulation.
9.3. Taxes
. Any Indemnified Taxes shall be paid by the Borrower, together with interest
and penalties, if any.
9.4. Headings



-82-



--------------------------------------------------------------------------------



. Section headings in the Loan Documents are for convenience of reference only,
and shall not govern the interpretation of any of the provisions of the Loan
Documents.
9.5. Entire Agreement
. The Loan Documents embody the entire agreement and understanding among the
Borrower, the Administrative Agent and the Lenders and supersede all prior
commitments, agreements and understandings among the Borrower, the
Administrative Agent and the Lenders relating to the subject matter thereof.
9.6. Several Obligations; Benefits of the Agreement
. The respective obligations of the Lenders hereunder are several and not joint
and no Lender shall be the partner or agent of any other (except to the extent
to which the Administrative Agent is authorized to act as such). The failure of
any Lender to perform any of its obligations hereunder shall not relieve any
other Lender from any of its obligations hereunder. The Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to the Agreement and their respective successors and assigns.
9.7. Expenses; Indemnification
. The Borrower shall reimburse the Administrative Agent for any reasonable and
documented costs, internal charges and out-of-pocket expenses (including,
without limitation, all reasonable and documented fees for consultants and
documented fees and reasonable expenses for attorneys for the Administrative
Agent, which attorneys may be employees of the Administrative Agent), paid or
incurred by the Administrative Agent in connection with the administration,
amendment, modification, and enforcement of the Loan Documents, provided that
reimbursement for such fees and expenses for attorneys will be limited to one
counsel for the Administrative Agent and, if applicable, one local counsel in
each material jurisdiction for the Administrative Agent; and provided further
that for all purposes of the Loan Documents the documentation of attorneys’ fees
and expenses will be limited to the extent that any disclosure of attorneys
working on the matter or other description of work would involve any disclosure
of confidential or other privileged or protected information, including any
information subject to the attorney-client privilege or the work product
doctrine. The Borrower shall reimburse the Arrangers for all reasonable and
documented expenses in connection with the documentation of this Agreement. The
Borrower also agrees to reimburse the Administrative Agent and the Lenders for
any reasonable and documented costs, internal charges and out-of-pocket expenses
(including, without limitation, all fees and reasonable and documented expenses
for attorneys for the Administrative Agent and the Lenders, which attorneys may
be employees of the Administrative Agent or the Lenders), paid or incurred by
the Administrative Agent or any Lender in connection with the collection and
enforcement of the Loan Documents (including, without limitation, any workout),
provided that reimbursement for such fees and expenses for attorneys will be
limited to one additional counsel for all of the Lenders, if applicable, one
additional counsel per specialty area and one local counsel per applicable
jurisdiction, and additional counsel as necessary in the event of an actual or
perceived conflict of interest among the Lenders and the Administrative Agent.
The Borrower further agrees to indemnify the Administrative Agent, each Lender,
the Arrangers and their Affiliates, and their directors, employees, officers,
partners, members, agents and advisors (the “Indemnitees”) against all losses,
claims, damages, penalties, judgments, liabilities and expenses (including,
without limitation, all reasonable and documented fees and expenses for
attorneys of the indemnified parties, all expenses of litigation or preparation
therefore whether or not the Administrative Agent, or any Lender or an Arranger
is a party thereto) which any of them may pay or incur arising out of or
relating to (i) the Agreement, (ii) the entering into the Agreement, (iii) the
establishment of the Facility, (iv) the other Loan Documents, (v) the Projects,
(vi) the Administrative Agent or any Lender as creditors in possession of
Borrower’s information, (vii) the

-83-



--------------------------------------------------------------------------------



Administrative Agent or any Lender as material creditors being alleged to have
direct or indirect influence, (viii) the transactions contemplated hereby, or
(ix) the direct or indirect application or proposed application of the proceeds
of any Loan hereunder, except to the extent that any of the foregoing (a) arise
out of the gross negligence, bad faith or willful misconduct of the party
seeking indemnification therefor as determined in a final non-appealable
judgment of a court of competent jurisdiction, (B) suffered to the extent they
arise from violation by any Indemnitee of any such Indemnitee’s internal
policies or from a violation of law applicable to such Indemnitee’s operations,
(C) attributable to actions or events occurring after the Administrative Agent
and the Lenders acquire an ownership interests in any real estate of the
Consolidated Group or (D) are attributable to the breach by such Indemnitee of
its obligations under the Loan Documents. The Borrower agrees not to assert any
claim against the Administrative Agent or any Lender, any of their respective
Affiliates, or any of their or their respective Affiliates’ officers, directors,
employees, attorneys and agents, on any theory of liability, for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to any facility hereunder, the actual or proposed use of the Loans or any Letter
of Credit, the Loan Documents or the transactions contemplated thereby. The
Borrower agrees that during the term of the Agreement, it shall under no
circumstances claim, and hereby waives, any right of offset, counterclaim or
defense against the Administrative Agent or any Lender with respect to the
Obligations arising from, due to, related to or caused by any obligations,
liability or other matter or circumstance which is not the Obligations and is
otherwise unrelated to the Agreement. Any assignee of a Lender’s interest in and
to the Agreement, its Note and the other Loan Documents shall take the same free
and clear of all offsets, counterclaims or defenses which are unrelated to such
documents which the Borrower may otherwise have against any assignor of such
documents, and no such unrelated counterclaim or defense shall be interposed or
asserted by the Borrower in any action or proceeding brought by any such
assignee upon such documents and any such right to interpose or assert any such
unrelated offset, counterclaim or defense in any such action or proceeding is
hereby expressly waived by the Borrower. The obligations of the Borrower under
this Section shall survive the termination of the Agreement. No Indemnitee
referred to above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
9.8. Numbers of Documents
. If requested by the Administrative Agent, any statement, notice, closing
document, or request hereunder shall be furnished to the Administrative Agent
with sufficient counterparts so that the Administrative Agent may furnish one to
each of the Lenders.
9.9. Accounting
. Except as provided to the contrary herein, all accounting terms used herein
shall be interpreted and all accounting determinations hereunder shall be made
in accordance with GAAP; provided that, if at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the appropriate
Lenders pursuant to Section 8.2); provided further that, until so amended, (i)
such ratio or requirement shall continue to be computed in accordance with GAAP
prior to such change therein and (ii) the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP; provided, further, that (i) any
election under Accounting Standards Codification 825-10-25 (previously referred
to as Statement of Financial Accounting Standards 159) (or any other Accounting

-84-



--------------------------------------------------------------------------------



Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities of the Borrower, the
REIT or any other member of the Consolidated Group at “fair value”, as defined
therein shall be disregarded for the purposes of computing any financial ratios
and requirements herein and (ii) the effect of any changes to GAAP that would
require leases which are, or would have been, classified as operating leases
under GAAP as it exists on the Agreement Effective Date to be classified and
accounted for as capital leases under the revised GAAP (including by reason of
adoption of FASB Accounting Standards Update 2016-02) shall be disregarded for
the purposes of computing any financial ratios and requirements herein.
9.10. Severability of Provisions
. Any provision in any Loan Document that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid without affecting the remaining
provisions in that jurisdiction or the operation, enforceability, or validity of
that provision in any other jurisdiction, and to this end the provisions of all
Loan Documents are declared to be severable.
9.11. Nonliability of Lenders
. The relationship between the Borrower, on the one hand, and the Lenders and
the Administrative Agent, on the other, shall be solely that of borrowers and
lender. Neither the Administrative Agent nor any Lender shall have any fiduciary
responsibilities to the Borrower. Neither the Administrative Agent nor any
Lender undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower’s business
or operations.
9.12. CHOICE OF LAW
. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY EXPRESS CHOICE OF
LAW PROVISION) SHALL PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401
BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, BUT GIVING
EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
9.13. CONSENT TO JURISDICTION
. THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF
ANY UNITED STATES FEDERAL OR COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN
THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE BORROWER
AGAINST THE ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE
ADMINISTRATIVE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL
BE BROUGHT ONLY IN A COURT IN NEW YORK COUNTY, NEW YORK.



-85-



--------------------------------------------------------------------------------



9.14. WAIVER OF JURY TRIAL
. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER HEREBY WAIVE TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED
THEREUNDER.
9.15. USA Patriot Act Notice
. Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record, and the
Borrower shall promptly provide upon each request from the Administrative Agent
or a Lender, information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Patriot Act.
ARTICLE X.
THE ADMINISTRATIVE AGENT
10.1. Appointment
. KeyBank National Association, is hereby appointed Administrative Agent
hereunder and under each other Loan Document, and each of the Lenders
irrevocably authorizes the Administrative Agent to act as the agent of such
Lender. The Administrative Agent agrees to act as such upon the express
conditions contained in this Article X. Notwithstanding the use of the defined
term “Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Lender
by reason of the Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in the Agreement and
the other Loan Documents. In its capacity as the Lenders’ contractual
representative, the Administrative Agent (i) shall perform its duties with
respect to the administration of the Facility in the same manner as it does when
it is the sole lender under this type of facility but does not hereby assume any
fiduciary duties to any of the Lenders, (ii) is a “representative” of the
Lenders within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code and (iii) is acting as an independent contractor,
the rights and duties of which are limited to those expressly set forth in the
Agreement and the other Loan Documents. Each of the Lenders hereby agrees to
assert no claim against the Administrative Agent on any agency theory or any
other theory of liability for breach of fiduciary duty, all of which claims each
Lender hereby waives, provided that the Administrative Agent shall, in any case,
not be released from liability to the Lenders for damages or losses incurred by
them as a result of the Administrative Agent’s gross negligence or willful
misconduct.
10.2. Powers
. The Administrative Agent shall have and may exercise such powers under the
Loan Documents as are specifically delegated to the Administrative Agent by the
terms of each thereof, together with such powers as are reasonably incidental
thereto. The Administrative Agent shall have no implied duties to the Lenders,
or any obligation to the Lenders to take any action thereunder except any action
specifically provided by the Loan Documents to be taken by the Administrative
Agent.
10.3. General Immunity



-86-



--------------------------------------------------------------------------------



. Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable to the Borrower, the Lenders or any Lender for (i) any
action taken or omitted to be taken by it or them hereunder or under any other
Loan Document or in connection herewith or therewith except for its or their own
gross negligence or willful misconduct or, in the case of the Administrative
Agent, its breach of an express obligation under the Agreement; or (ii) any
determination by the Administrative Agent that compliance with any law or any
governmental or quasi-governmental rule, regulation, order, policy, guideline or
directive (whether or not having the force of law) requires the Advances and
Commitments hereunder to be classified as being part of a “highly leveraged
transaction”.
10.4. No Responsibility for Loans, Recitals, Etc.
. Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into,
or verify (i) any statement, warranty or representation made in connection with
any Loan Document or any borrowing hereunder; (ii) the performance or observance
of any of the covenants or agreements of any obligor under any Loan Document,
including, without limitation, any agreement by an obligor to furnish
information directly to each Lender; (iii) the satisfaction of any condition
specified in Article IV, except receipt of items required to be delivered to the
Administrative Agent; (iv) the validity, effectiveness or genuineness of any
Loan Document or any other instrument or writing furnished in connection
therewith; (v) the value, sufficiency, creation, perfection, or priority of any
interest in any collateral security; or (vi) the financial condition of the
Borrower or any Guarantor. Except as otherwise specifically provided herein, the
Administrative Agent shall have no duty to disclose to the Lenders information
that is not required to be furnished by the Borrower or the REIT to the
Administrative Agent at such time, but is voluntarily furnished by the Borrower
or the REIT to the Administrative Agent (either in its capacity as
Administrative Agent or in its individual capacity).
10.5. Action on Instructions of Lenders
. The Administrative Agent shall in all cases be fully protected in acting, or
in refraining from acting, hereunder and under any other Loan Document in
accordance with written instructions signed by the required percentage of the
Lenders needed to take such action or refrain from taking such action, and such
instructions and any action taken or failure to act pursuant thereto shall be
binding on all of the Lenders. The Lenders hereby acknowledge that the
Administrative Agent shall be under no duty to take any discretionary action
permitted to be taken by it pursuant to the provisions of the Agreement or any
other Loan Document unless it shall be requested in writing to do so by the
Required Lenders or the Required Class Lenders, as applicable. The
Administrative Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its reasonable satisfaction by the Lenders pro rata against any
and all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.
10.6. Employment of Agents and Counsel
. The Administrative Agent may execute any of its duties as Administrative Agent
hereunder and under any other Loan Document by or through employees, agents, and
attorneys-in-fact and shall not be answerable to the Lenders, except as to money
or securities received by it or its authorized agents, for the default or
misconduct of any such agents or attorneys-in-fact selected by it with
reasonable care. The Administrative Agent shall be entitled to advice of counsel
concerning all matters pertaining to the agency hereby created and its duties
hereunder and under any other Loan Document.
10.7. Reliance on Documents; Counsel



-87-



--------------------------------------------------------------------------------



. The Administrative Agent shall be entitled to rely upon any Note, notice,
consent, certificate, affidavit, letter, telegram, statement, paper or document
believed by it to be genuine and correct and to have been signed or sent by the
proper person or persons, and, in respect to legal matters, upon the opinion of
counsel selected by the Administrative Agent, which counsel may be employees of
the Administrative Agent.
10.8. Administrative Agent’s Reimbursement and Indemnification
. The Lenders agree to reimburse and indemnify the Administrative Agent ratably
in proportion to their respective Percentage (i) for any amounts not reimbursed
by the Borrower for which the Administrative Agent is entitled to reimbursement
by the Borrower under the Loan Documents, (ii) for any other expenses incurred
by the Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents, if not paid by Borrower and (iii) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of the Loan Documents or any other document delivered in
connection therewith or the transactions contemplated thereby (including without
limitation, for any such amounts incurred by or asserted against the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders), or the enforcement
of any of the terms thereof or of any such other documents, provided that no
Lender shall be liable for any of the foregoing to the extent they arise from
the gross negligence or willful misconduct or a breach of the Administrative
Agent’s express obligations and undertakings to the Lenders as finally
determined by a court of competent jurisdiction after the exhaustion of all
applicable appeal periods. The obligations of the Lenders and the Administrative
Agent under this Section 10.8 shall survive payment of the Obligations and
termination of the Agreement.
10.9. Rights as a Lender
. In the event the Administrative Agent is a Lender, the Administrative Agent
shall have the same rights and powers hereunder and under any other Loan
Document as any Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, at any time when
the Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity. The Administrative
Agent may accept deposits from, lend money to, and generally engage in any kind
of trust, debt, equity or other transaction, in addition to those contemplated
by the Agreement or any other Loan Document, with the Borrower, the REIT or any
of their respective Subsidiaries in which the Borrower, the REIT or such
Subsidiaries are not restricted hereby from engaging with any other Person. The
Administrative Agent, in its individual capacity, is not obligated to remain a
Lender.
10.10. Lender Credit Decision
. Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on the financial
statements prepared by the Borrower and such other documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into the Agreement and the other Loan Documents. Each Lender also acknowledges
that it will, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Agreement and the other Loan Documents.
10.11. Successor Administrative Agent



-88-



--------------------------------------------------------------------------------



. Except as otherwise provided below, KeyBank National Association shall at all
times serve as the Administrative Agent during the term of this Agreement. The
Administrative Agent may resign at any time by giving written notice thereof to
the Lenders and the Borrower, such resignation to be effective upon the
appointment of a successor Administrative Agent or, if no successor
Administrative Agent has been appointed, forty-five days after the retiring
Administrative Agent gives notice of its intention to resign (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Bank under any of the Loan Documents, the retiring or
removed Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed). Any such
resignation of Administrative Agent may at Administrative Agent’s option also
constitute, as applicable, Administrative Agent’s resignation as the Issuing
Bank and Swingline Lender. The Administrative Agent may be removed at any time
if the Administrative Agent (i) is found by a court of competent jurisdiction in
a final, non-appealable judgment to have committed gross negligence, bad faith
or willful misconduct in the course of performing its duties hereunder or (ii)
has become a Defaulting Lender by written notice received by the Administrative
Agent from the Required Lenders (but excluding, for purposes of calculating the
percentage needed to constitute Required Lenders in such instance, the
Commitment of the Administrative Agent from the Aggregate Commitment and the
Advances held by the Administrative Agent from the total outstanding Advances),
such removal to be effective on the date specified by such Lenders. Upon any
such resignation or removal, the Required Lenders shall have the right, with
approval of the Borrower (so long as no Default shall then be in existence),
which such approval shall not be unreasonably withheld or delayed, to appoint,
on behalf of the Borrower and the Lenders, a successor Administrative Agent and
as applicable Issuing Bank and Swingline Lender. If no successor Administrative
Agent shall have been so appointed by the Required Lenders and, if applicable,
so approved by the Borrower, within fortyfive days after the resigning
Administrative Agent’s giving notice of its intention to resign, then the
resigning Administrative Agent may appoint, on behalf of the Borrower and the
Lenders, a successor Administrative Agent. Notwithstanding the previous
sentence, the Administrative Agent may at any time without the consent of any
Lender (but, so long as no Default shall then be in existence, with the consent
of the Borrower), appoint any of its Affiliates which is a commercial bank as a
successor Administrative Agent hereunder. If the Administrative Agent and as
applicable Issuing Bank and Swingline Lender has resigned or been removed and no
successor Administrative Agent and as applicable Issuing Bank and Swingline
Lender has been appointed, the Lenders may perform all the duties of the
Administrative Agent hereunder and the Borrower shall make all payments in
respect of the Obligations to the applicable Lender and for all other purposes
shall deal directly with the Lenders. No successor Administrative Agent and as
applicable Issuing Bank and Swingline Lender shall be deemed to be appointed
hereunder until such successor Administrative Agent and as applicable Issuing
Bank and Swingline Lender has accepted the appointment. Any such successor
Administrative Agent and as applicable Issuing Bank and Swingline Lender shall
in all events be a commercial bank having capital and retained earnings of at
least $500,000,000. Upon the acceptance of any appointment as Administrative
Agent and as applicable Issuing Bank and Swingline Lender hereunder by a
successor Administrative Agent and as applicable Issuing Bank and Swingline
Lender, such successor Administrative Agent and as applicable Issuing Bank and
Swingline Lender shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the resigning or removed Administrative
Agent and as applicable Issuing Bank and Swingline Lender. Upon the
effectiveness of the resignation or removal of the Administrative Agent and as
applicable Issuing Bank and Swingline Lender, the resigning or removed
Administrative Agent and as applicable Issuing Bank and Swingline Lender shall
be discharged from its duties and obligations hereunder and under the Loan
Documents arising from and after such date (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders,
the Issuing Bank and the Swingline Lender under any of the Loan Documents, the
resigning or removed Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed).
After the effectiveness of the resignation or removal of an Administrative
Agent, the provisions of this Article X shall continue in effect for the benefit
of such Administrative Agent in respect of any actions taken or omitted to be
taken by it while it was acting as the

-89-



--------------------------------------------------------------------------------



Administrative Agent, Issuing Bank or Swingline Lender hereunder and under the
other Loan Documents. If the resigning Administrative Agent shall also resign as
the Issuing Bank, such successor Administrative Agent shall issue letters of
credit in substitution for the Facility Letters of Credit, if any, outstanding
at the time of such succession or shall make other arrangements satisfactory to
the current Issuing Bank, in either case, to assume effectively the obligations
of the current Administrative Agent with respect to such Facility Letters of
Credit.
10.12. Notice of Defaults
. If a Lender becomes aware of a Default or Unmatured Default, such Lender shall
notify the Administrative Agent of such fact provided that the failure to give
such notice shall not create liability on the part of a Lender. Upon receipt of
such notice that a Default or Unmatured Default has occurred or upon it
otherwise having actual knowledge of any Default or Unmatured Default, the
Administrative Agent shall notify each of the Lenders of such fact.
10.13. Requests for Approval
. If the Administrative Agent requests in writing the consent or approval of a
Lender, such Lender shall respond and either approve or disapprove definitively
in writing to the Administrative Agent within ten Business Days (or sooner if
such notice specifies a shorter period for responses based on Administrative
Agent’s good faith determination that circumstances exist warranting its request
for an earlier response) after such written request from the Administrative
Agent. In the event that any recommendation is not approved by the requisite
number of Lenders and a subsequent approval on the same subject matter is
requested by Administrative Agent, then for the purposes of this paragraph each
Lender shall be required to respond to a request for approval from
Administrative Agent within five (5) Business Days of receipt of such request.
Administrative Agent and each Lender shall be entitled to assume that any
officer of the other Lenders delivering any notice, consent, certificate or
other writing is authorized to give such notice, consent, certificate or other
writing unless Administrative Agent and such other Lenders have otherwise been
notified in writing. If the Lender does not so respond, that Lender shall be
deemed to have approved the request, unless the consent or approval of affected
Lenders or such Lender is required for the requested action as provided under
any of clauses (i) through (xiv) of Section 8.2(b), in which event failure to so
respond shall not be deemed to be an approval of such request.
10.14. Defaulting Lenders
. Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:
(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and in
Section 8.2.
(b) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.1 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, in the case of a Defaulting Lender that is a Revolving
Lender, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Bank or the Swingline Lender hereunder; third,
in the case of a Defaulting

-90-



--------------------------------------------------------------------------------



Lender that is a Revolving Lender, to Cash Collateralize the Issuing Bank’s and
Swingline Lender's Fronting Exposure with respect to such Defaulting Lender in
accordance with subsection (e) below; fourth, as the Borrower may request (so
long as no Default or Unmatured Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
in the case of a Defaulting Lender that is a Revolving Lender, if so determined
by the Administrative Agent and the Borrower, to be held in a deposit account
and released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the Issuing Bank’s and Swingline Lender’s future Fronting
Exposure with respect to such Defaulting Lender with respect to future Facility
Letters of Credit issued or Swingline Loans made under this Agreement, in
accordance with subsection (e) below; sixth, to the payment of any amounts owing
to the Lenders, the Issuing Bank or the Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Bank or the Swingline Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Unmatured Default exists, to the payment of
any amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or amounts owing by such Defaulting Lender
under Section 2A.6 in respect of Facility Letters of Credit (such amounts
“L/C Disbursements”), in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Facility Letters of Credit were issued at a time when the conditions set forth
in Article IV were satisfied or waived, such payment shall be applied solely to
pay, as applicable, the Loans of, and L/C Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in Facility Letter of
Credit Obligations and Swingline Loans are held by the Lenders pro rata in
accordance with their respective Revolving Percentages (determined without
giving effect to the immediately following subsection (d)), as applicable. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this subsection shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(c) Certain Fees.
(i) No Defaulting Lender that is a Revolving Lender shall be entitled to receive
any fee payable under Section 2.4 or 2.5, as applicable, for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).
(ii) Each Defaulting Lender that is a Revolving Lender shall be entitled to
receive the fee payable under Section 2A.8(a) for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Revolving
Percentage of the stated amount of Facility Letters of Credit for which it has
provided Cash Collateral pursuant to the immediately following subsection (e).
(iii) With respect to any fee not required to be paid to any Defaulting Lender
pursuant to the immediately preceding clauses (i) or (ii), the Borrower shall
(x) pay to each Non-Defaulting Lender that is a Revolving Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Facility Letter of Credit Obligations that
has been reallocated to such

-91-



--------------------------------------------------------------------------------



Non-Defaulting Lender pursuant to the immediately following subsection (d),
(y) pay to the Issuing Bank the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such Issuing Bank’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such fee.
(d) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Facility Letter of Credit
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders that are Revolving Lenders in accordance with their respective Revolving
Percentages (determined without regard to such Defaulting Lender’s Revolving
Commitment) but only to the extent that such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender that is a
Revolving Lender to exceed such Non-Defaulting Lender’s Revolving Commitment.
Subject to Article XV, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(e) Cash Collateral, Repayment of Swingline Loans.
(i) If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lender’s
Fronting Exposure and (y) second, Cash Collateralize the Issuing Bank’s Fronting
Exposure in accordance with the procedures set forth in this subsection.
(ii) At any time that there shall exist a Defaulting Lender that is a Revolving
Lender, within one (1) Business Day following the written request of the
Administrative Agent or the Issuing Bank or Swingline Lender (with a copy to the
Administrative Agent), the Borrower shall Cash Collateralize the Issuing Bank’s
or Swingline Lender’s, as applicable, Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to the immediately preceding
subsection (d) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the aggregate Fronting Exposure of the Issuing Bank or
Swingline Lender with respect to Facility Letters of Credit issued or Swingline
Loans made and outstanding at such time.
(iii) The Borrower, and to the extent provided by any Defaulting Lender that is
a Revolving Lender, such Defaulting Lender, hereby grant to the Administrative
Agent, for the benefit of the Issuing Bank and Swingline Lender, and agree to
maintain, a first priority security interest in all such Cash Collateral as
security for the obligation of the Defaulting Lenders that are Revolving Lenders
to fund participations in respect of Facility Letter of Credit Obligations and
Swingline Loans, to be applied pursuant to the immediately following
clause (iv). If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Bank and Swingline Lender as herein
provided, or that the total amount of such Cash Collateral is less than the
aggregate Fronting Exposure of the Issuing Bank and Swingline Lender with
respect to Facility Letters of Credit issued and Swingline Loans made and
outstanding at such time, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

-92-



--------------------------------------------------------------------------------



(iv) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section in respect of Facility Letters of Credit
and Swingline Loans shall be applied to the satisfaction of the obligation of
the Defaulting Lenders that are Revolving Lenders to fund participations in
respect of Facility Letter of Credit Obligations and Swingline Loans (including,
as to Cash Collateral provided by a Defaulting Lender, any interest accrued on
such obligation) for which the Cash Collateral was so provided, prior to any
other application of such property as may otherwise be provided for herein.
(v) Cash Collateral (or the appropriate portion thereof) provided to reduce the
Issuing Bank’s and Swingline Lender’s Fronting Exposure shall no longer be
required to be held as Cash Collateral pursuant to this subsection following
(x) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender), or (y) the
determination by the Administrative Agent and the Issuing Bank or Swingline
Lender, as applicable, that there exists excess Cash Collateral; provided that,
subject to the immediately preceding subsection (b), the Person providing Cash
Collateral and the Issuing Bank or Swingline Lender, as applicable, may (but
shall not be obligated to) agree that Cash Collateral shall be held to support
future anticipated Fronting Exposure or other obligations and provided further
that to the extent that such Cash Collateral was provided by the Borrower, such
Cash Collateral shall remain subject to the security interest granted pursuant
to the Loan Documents.
(f) Defaulting Lender Cure. If the Borrower and the Administrative Agent, and in
the case of a Defaulting Lender that is a Revolving Lender, the Swingline Lender
and the Issuing Bank, agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Facility Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with their respective
Revolving Percentages (determined without giving effect to the immediately
preceding subsection (d)), as applicable, whereupon such Lender will cease to be
a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Lender having been a
Defaulting Lender.
(g) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, the Swingline Lender shall not be required to fund a new Swingline Loan
and the Issuing Bank shall not be required to issue any new Facility Letter of
Credit or, extend, renew or increase any outstanding Facility Letter of Credit
unless the Defaulting Lender’s participation in such new Swingline Loan and all
outstanding Swingline Loans or new Facility Letter of Credit and all outstanding
Facility Letters of Credit, as applicable, has been (i) reallocated in
accordance with Section 10.14(d) or (ii) Cash Collateralized in accordance with
Section 10.14(e).
10.15. Additional Agents
. None of the Syndication Agents, Documentation Agent or Arrangers as designated
on the cover of the Agreement have any rights or obligations under the Loan
Documents as a result of such designation

-93-



--------------------------------------------------------------------------------



or of any actions undertaken in such capacity, such parties having only those
rights or obligations arising hereunder in their capacities as a Lender.
ARTICLE XI.
SETOFF; RATABLE PAYMENTS
11.1. Setoff
. In addition to, and without limitation of, any rights of the Lenders under
applicable law, if any Default occurs and is continuing, any and all deposits
(including all account balances, whether provisional or final and whether or not
collected or available) and any other Indebtedness at any time held or owing by
any Lender or any of its Affiliates to or for the credit or account of the
Borrower may be offset and applied toward the payment of the Obligations owing
to such Lender at any time prior to the date that such Default has been fully
cured, whether or not the Obligations, or any part hereof, shall then be due,
and any such Lender exercising such right shall give prompt written notice to
the Administrative Agent of the exercise of such right and the Obligations owing
to such Lender as to which it exercised such right. Notwithstanding anything to
the contrary in this Section, if any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 10.14 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Issuing Bank and the Lenders and
(y) such Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.
11.2. Ratable Payments
. If any Lender, whether by setoff or otherwise, has payment made to it upon its
Loans (other than payments of Swingline Loans and payments received pursuant to
Sections 3.1, 3.2, 3.4 or 3.5) and such payment should be distributed to the
Lenders in accordance with Section 2.23 or 8.5, as applicable, such Lender
agrees, promptly upon demand, to purchase a portion of the Loans held by the
other Lenders so that after such purchase each Lender will hold its ratable
proportion of Loans. If any Lender, whether in connection with setoff or amounts
which might be subject to setoff or otherwise, receives collateral or other
protection for its Obligations or such amounts which may be subject to setoff,
such Lender agrees, promptly upon demand, to take such action necessary such
that all Lenders share in the benefits of such collateral ratably in proportion
to their Loans in accordance with Section 2.23 or 8.5, as applicable. In case
any such payment is disturbed by legal process, or otherwise, appropriate
further adjustments shall be made.
ARTICLE XII.
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
12.1. Successors and Assigns
. The terms and provisions of the Loan Documents shall be binding upon and inure
to the benefit of the Borrower and the Lenders and their respective successors
and assigns, except that (i) the Borrower shall not have the right to assign its
rights or obligations under the Loan Documents (including without limitation by
way of an LLC Division) and (ii) any assignment by any Lender must be made in
compliance with Section 12.3. The parties to the Agreement acknowledge that
clause (ii) of this Section 12.1 relates only to absolute assignments and does
not prohibit assignments creating security interests, including, without
limitation, (x) any pledge or assignment by any Lender of all or any portion of
its rights under the Agreement and any Note to a Federal Reserve Bank or (y) in
the case of a Lender which is a fund, any pledge or assignment of all or any
portion of its rights under the Agreement and any Note to its trustee in

-94-



--------------------------------------------------------------------------------



support of its obligations to its trustee; provided, however, that no such
pledge or assignment creating a security interest shall release the transferor
Lender from its obligations hereunder unless and until the parties thereto have
complied with the provisions of Section 12.3. The Administrative Agent may treat
the Person which made any Loan or which holds any Note as the owner thereof for
all purposes hereof unless and until such Person complies with Section 12.3;
provided, however, that the Administrative Agent may in its discretion (but
shall not be required to) follow instructions from the Person which made any
Loan or which holds any Note to direct payments relating to such Loan or Note to
another Person. Any assignee of the rights to any Loan or any Note agrees by
acceptance of such assignment to be bound by all the terms and provisions of the
Loan Documents. Any request, authority or consent of any Person, who at the time
of making such request or giving such authority or consent is the owner of the
rights to any Loan (whether or not a Note has been issued in evidence thereof),
shall be conclusive and binding on any subsequent holder or assignee of the
rights to such Loan. A reference to any Person includes its permitted successors
and permitted assigns and in the event Borrower or a Guarantor is a limited
liability company and shall undertake an LLC Division (any such LLC Division
being a violation of this Agreement), shall be deemed to include each limited
liability company resulting from any such LLC Division. For all purposes under
the Loan Documents, in connection with any LLC Division: (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.
12.2. Participations
.
(i) Permitted Participants; Effect. Any Lender may, in the ordinary course of
its business and in accordance with applicable law, at any time sell to one or
more banks, financial institutions, pension funds, or any other funds or
entities (“Participants”) participating interests in any Loan owing to such
Lender, any Note held by such Lender, any Commitment of such Lender or any other
interest of such Lender under the Loan Documents. In the event of any such sale
by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, such Lender shall remain the holder of any such Note for all
purposes under the Loan Documents, all amounts payable by the Borrower under the
Agreement shall be determined as if such Lender had not sold such participating
interests, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.1031(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner

-95-



--------------------------------------------------------------------------------



of such participation for all purposes of this Agreement notwithstanding any
notice to the contrary. For the avoidance of doubt, the Administrative Agent (in
its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.
(ii) Voting Rights. Each Lender shall retain the sole right to approve, without
the consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents other than any amendment, modification or waiver
with respect to any Loan or Commitment in which such Participant has an interest
which would require consent of affected Lenders or such Lender pursuant to the
terms of any of clauses (i) through (xv) of Section 8.2(b).
(iii) Benefit of Setoff. The Borrower agrees that each Participant which has
previously advised the Borrower in writing of its purchase of a participation in
a Lender’s interest in its Loans shall be deemed to have the right of setoff
provided in Section 11.1 in respect of its participating interest in amounts
owing under the Loan Documents to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under the Loan
Documents. Each Lender shall retain the right of setoff provided in Section 11.1
with respect to the amount of participating interests sold to each Participant,
provided that such Lender and Participant may not each setoff amounts against
the same portion of the Obligations, so as to collect the same amount from the
Borrower twice. The Lenders agree to share with each Participant, and each
Participant, by exercising the right of setoff provided in Section 11.1, agrees
to share with each Lender, any amount received pursuant to the exercise of its
right of setoff, such amounts to be shared in accordance with Section 11.2 as if
each Participant were a Lender.
12.3. Assignments
.
(i) Permitted Assignments. Any Lender may, in accordance with applicable law, at
any time assign to any Eligible Assignee, without any approval from the Borrower
except as provided in the definition thereof and set forth in this Section 12.3
(any such assignees being referred to herein as “Purchasers”), all or any
portion (greater than or equal to $5,000,000 for each assignee, so long as the
hold position of the assigning Lender is not less than $5,000,000) of its rights
and obligations under the Loan Documents. Notwithstanding the foregoing, no
approval of the Borrower shall be required for any such assignment if a Default
has occurred and is then continuing. Such assignment shall be substantially in
the form of Exhibit I hereto or in such other form as may be agreed to by the
parties thereto (an “Assignment Agreement”). The consent of the Administrative
Agent shall be required prior to an assignment becoming effective with respect
to a Purchaser (x) in the case of an assignment by a Revolving Lender, which is
not a Revolving Lender or an Affiliate thereof or a fund related thereto and
(y) in the case of an assignment by a Term Lender, which is not a Lender or an
Affiliate thereof or fund related thereto. Such consent shall not be
unreasonably withheld or delayed.
(ii) Effect; Effective Date. Upon (i) delivery to the Administrative Agent of a
notice of assignment, substantially in the form attached as Exhibit “I” to
Exhibit I hereto (a “Notice of Assignment”), together with any consents required
by Section 12.3(i), and (ii) payment of a $3,500 fee by the assignor or assignee
to the Administrative Agent for processing such assignment, such assignment
shall become effective on the effective date specified in such Notice of
Assignment. The Notice of

-96-



--------------------------------------------------------------------------------



Assignment shall contain a representation by the Purchaser to the effect that
none of the consideration used to make the purchase of the Commitment and Loans
under the applicable assignment agreement are “plan assets” as defined under
ERISA and that the rights and interests of the Purchaser in and under the Loan
Documents will not be “plan assets” under ERISA. On and after the effective date
of such assignment, such Purchaser shall for all purposes be a Lender party to
the Agreement and any other Loan Document executed by the Lenders and shall have
all the rights and obligations of a Lender under the Loan Documents, to the same
extent as if it were an original party hereto, and no further consent or action
by the Borrower, the Lenders or the Administrative Agent shall be required to
release the transferor Lender, and the transferor Lender shall automatically be
released on the effective date of such assignment, with respect to the
percentage of the Aggregate Commitment and Loans assigned to such Purchaser.
Upon the consummation of any assignment to a Purchaser pursuant to this Section
12.3(ii), the transferor Lender, the Administrative Agent and the Borrower shall
make appropriate arrangements so that replacement Notes are issued to such
transferor Lender and new Notes or, as appropriate, replacement Notes, are
issued to such Purchaser, in each case in principal amounts reflecting its
Commitment, as adjusted pursuant to such assignment.
(iii) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Bank, the Swingline Lender and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all applicable Loans and, in the case of a Defaulting Lender that is a Revolving
Lender, participations in Facility Letters of Credit and Swingline Loans, in
accordance with its Revolving Percentage and Term Percentage, as applicable.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
(iv) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (such agency being solely for tax purposes),
shall maintain at the Administrative Agent’s office a copy of each Notice of
Assignment (and attached Assignment Agreement) and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.



-97-



--------------------------------------------------------------------------------



12.4. Dissemination of Information
. The Borrower authorizes each Lender to disclose to any Participant or
Purchaser or any other Person acquiring an interest in the Loan Documents by
operation of law (each a “Transferee”) and any prospective Transferee any and
all information in such Lender’s possession concerning the creditworthiness of
the Borrower and its Subsidiaries.
12.5. Tax Treatment
. If any interest in any Loan Document is transferred to any Transferee which is
organized under the laws of any jurisdiction other than the United States or any
State thereof, the transferor Lender shall cause such Transferee, concurrently
with the effectiveness of such transfer, to comply with the provisions of
Section 3.5.
ARTICLE XIII.
NOTICES
13.1. Giving Notice
. Except as otherwise permitted by Section 2.14 with respect to borrowing
notices, all notices and other communications provided to any party hereto under
the Agreement or any other Loan Document shall be in writing and addressed or
delivered to such party at its address set forth below its signature hereto or
at such other address (or to counsel for such party) as may be designated by
such party in a notice to the other parties. Any notice, if mailed and properly
addressed with postage prepaid, shall be deemed given when received; any notice,
if transmitted by facsimile, shall be deemed given when transmitted.
13.2. Change of Address
. The Borrower, the Administrative Agent and any Lender may each change the
address for service of notice upon it by a notice in writing to the other
parties hereto.
13.3. Electronic Delivery of Information
.
(a) Documents required to be delivered pursuant to the Loan Documents may be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website or a website sponsored
or hosted by the Administrative Agent or the Borrower) provided that the
foregoing shall not apply to (i) notices to any Lender (or the Issuing Bank)
pursuant to Article II and (ii) any Lender that has notified the Administrative
Agent and the Borrower that it cannot or does not want to receive electronic
communications. The Administrative Agent and the Borrower hereby agree to accept
notices and other communications to the other party hereunder by electronic
delivery pursuant to procedures approved by both the Administrative Agent and
the Borrower for all or particular notices or communications. Documents or
notices delivered electronically shall be deemed to have been delivered on the
date and at the time on which the Administrative Agent or the Borrower posts
such documents or the documents become available on a commercial website and the
Administrative Agent or Borrower notifies each Lender of said posting and
provides a link thereto provided if such notice or other communication is not
sent or posted during the normal business hours of the recipient, said posting
date and time shall be deemed to have commenced as of 9:00 a.m. local time on
the opening of business on the next business day for the recipient.
Notwithstanding anything contained herein, the Borrower shall deliver paper
copies of

-98-



--------------------------------------------------------------------------------



any documents to the Administrative Agent or to any Lender that requests such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender. Except for Compliance Certificates,
the Administrative Agent shall have no obligation to request the delivery of or
to maintain paper copies of the documents delivered electronically, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery. Each Lender shall be solely responsible for
requesting delivery to it of paper copies and maintaining its paper or
electronic documents.
(b) Documents required to be delivered pursuant to Article II may be delivered
electronically to a website provided for such purpose by the Administrative
Agent pursuant to the procedures provided to the Borrower and the Lenders by the
Administrative Agent.
(c) Loan Documents may, with Administrative Agent’s approval, be signed by
signatures delivered in “PDF” format by electronic mail. The effectiveness of
any such documents and signatures shall, subject to applicable law, have the
same force and effect as an original copy with manual signatures and shall be
binding on Borrower, the Guarantors, Administrative Agent, and the Lenders.
Administrative Agent may also require that any such documents and signature
delivered by facsimile or “PDF” format by electronic mail be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver any such manually-signed original shall not affect the effectiveness
of any facsimile or “PDF” document or signature.
ARTICLE XIV.
COUNTERPARTS
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Amendment by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrower, the Administrative Agent
and the Lenders and each party has notified the Administrative Agent, either by
electronic transmission by email with a pdf copy or other electronic
reproduction of an executed page attached or by telephone, that it has taken
such action.
ARTICLE XV.
ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b) the effects of any Bail-in Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such

-99-



--------------------------------------------------------------------------------



shares or other instruments of ownership will be accepted by it in lieu of any
rights with respect to any such liability under this Agreement or any other Loan
Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
ARTICLE XVI.
REIT EXCULPATION
Subject to the terms of this paragraph, all persons having a claim against the
REIT (as a Guarantor or general partner of Borrower), the general partner of the
Borrower whose signature is affixed hereto as said general partner, hereunder or
in connection with any matter that is the subject hereof, shall look solely to
(i) the REIT’s interest and rights in the Borrower (as a general partner or
limited partner), (ii) the amount of any Net Offering Proceeds not contributed
to the Borrower, (iii) all accounts receivable, including the amount of any
distributions received by the REIT from the Borrower and not distributed to
shareholders of the REIT as permitted by this Agreement, (iv) [reserved], (v)
all cash and Short-term Investments in an amount in excess of $500,000.00,
(vi) any other assets which the REIT may now own or hereafter acquire with the
consent of Administrative Agent pursuant to Section 6.31, (vii) all documents
and agreements in favor of the REIT in connection with any of the foregoing,
(viii) all claims and causes of action arising from or otherwise related to any
of the foregoing, and all rights and judgments related to any legal actions in
connection with such claims or causes of action, and (ix) all extensions,
additions, renewals and replacements, substitutions, products or proceeds of any
of the foregoing (the “Attachable Assets”), and in no event shall the obligation
of the REIT be enforceable against any shareholder, trustee, officer, employee
or agent of the REIT personally. In no event shall any person have any claim
against: (i) the cash, Short-term Investments of the REIT and the property
described in Schedule 6.31 hereto, all under the heading of “Other Permitted
Assets”, (ii) all documents and agreements in favor of the REIT in connection
with any of the foregoing, (iii) all claims and causes of action arising from or
otherwise related to any of the foregoing, and all rights and judgments related
to any legal actions in connection with such claims or causes of action, and
(iv) all extensions, additions, renewals and replacements, substitutions,
products or proceeds of any of the foregoing (the “Other Permitted Assets”). The
Administrative Agent and the Lenders have agreed to the terms of this Article
XVI solely based upon the representation and covenant of Borrower that the REIT
does not and will not own any assets other than the Attachable Assets and the
Other Permitted Assets. Notwithstanding anything in this Article XVI to the
contrary, the foregoing limitation on liability and recourse to the REIT (as a
Guarantor or general partner of Borrower) shall be null and void and of no force
and effect, and Administrative Agent and the Lenders shall have full recourse
against the REIT, individually as a Guarantor and in its capacity as general
partner of Borrower, and to all of its assets (including, without limitation,
the Other Permitted Assets) in the event that the REIT shall now or at any time
hereafter own any asset other than or in addition to the Other Permitted Assets
and the Attachable Assets. Nothing herein shall limit the rights of the
Administrative Agent and the Lenders against the Borrower.
ARTICLE XVII.
WAIVER OF CLAIMS
Borrower, for itself and on behalf of the Guarantors, acknowledges, represents
and agrees that Borrower and Guarantors as of the date hereof have no defenses,
setoffs, claims, counterclaims or causes of action of any kind or nature
whatsoever with respect to the “Loan Documents” (as defined in the Existing
Revolving Credit Agreement and the Existing Term Loan Agreement), the
administration or funding of the “Loans” (as defined in the Existing Revolving
Credit Agreement and the Existing Term Loan Agreement) or with respect to any
acts or omissions of Administrative Agent or any of the Lenders under the
Existing Revolving Credit Agreement or the Existing Term Loan Agreement, or any
past or present officers, agents or employees of Administrative Agents or any of
such Lenders, and Borrower, for itself and on behalf

-100-



--------------------------------------------------------------------------------



of the Guarantors, does hereby expressly waive, release and relinquish any and
all such defenses, setoffs, claims, counterclaims and causes of action, if any.
ARTICLE XVIII.
ACKNOWLEDGEMENT REGARDING ANY SUPPORTED QFCs
To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for a Financial Contract or any other agreement or instrument that is
a QFC (such support, “QFC Credit Support” and each such QFC a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.
(Remainder of page intentionally left blank.)






-101-



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative Agent have
executed this Fifth Amended and Restated Credit Agreement as of the date first
above written.
RPT REALTY, L.P.,
a Delaware limited partnership
By: RPT Realty, a Maryland real estate investment trust, its General Partner
By: /s/ Michael P. Fitzmaurice
Name: Michael P. Fitzmaurice
Title: Executive Vice President and Chief  Financial Officer
RPT Realty, L.P.
19 W. 44th Street
Suite 1002
New York, New York 10036
Attn: Chief Financial Officer


With a copy to:


Honigman LLP
315 East Eisenhower Parkway
Suite 100
Ann Arbor, Michigan 48108
Attn: Barbara A. Kaye
Email: BKaye@honigman.com






--------------------------------------------------------------------------------



KEYBANK NATIONAL ASSOCIATION, as Administrative Agent, as Swingline Lender, as
an Issuing Bank and as a Lender
By: /s/ Daniel L. Silbert
Name: Daniel L. Silbert
Title: Sr. Vice President
KeyBank National Association
1200 Abernathy Road NE, Suite 1550
Atlanta, GA 30328
Phone: 770-510-2096
Facsimile: 770-510-2195
Attention: Daniel Silbert






--------------------------------------------------------------------------------



BMO HARRIS BANK N.A., as a Lender
By: /s/ Jonas Robinson
Name: Jonas Robinson
Title:  Vice President
BMO Harris Bank N.A.
115 S. LaSalle Street, 36W
Chicago, Illinois 60603
Attention: Jonas Robinson






--------------------------------------------------------------------------------



CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender and as Syndication Agent
By: /s/ Yakovia Jackson 
Name:  Yakovia Jackson
Title: Authorized Signatory
Capital One, National Association
1680 Capital One Drive, 9th Floor
McLean, Virginia 22102
Attention: Yakovia Jackson




























--------------------------------------------------------------------------------



BRANCH BANKING AND TRUST COMPANY, as a Lender and Documentation Agent
By: /s/ Kenneth M. Blackwell
Name: Kenneth M. Blackwell
Title:  Senior Vice President
Branch Banking and Trust Company
200 W. Second Street
Winston Salem, NC 27101
Attention: Brad Bowen




























--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as a Lender
By: /s/ Cheryl Sneor
Name:  Cheryl Sneor
Title: Vice President
Bank of America, N.A.
135 S. LaSalle Street, Sixth Floor
Chicago, Illinois 60603-4157
Attention: Cheryl Sneor




























--------------------------------------------------------------------------------



DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
By: /s/ Ming K. Chu
Name:  Ming K. Chu
Title: Director
By: /s/ Virginia Cosenza
Name:  Virginia Cosenza
Title: Vice President
Deutsche Bank AG New York Branch
60 Wall Street
MS NYC 60-1104
New York, NY 10005








--------------------------------------------------------------------------------



GOLDMAN SACHS BANK USA, as a Lender
By: /s/ Annie Carr
Name: Annie Carr
Title: Authorized Signatory
Goldman Sachs Bank USA
2001 Ross Ave., 29th Floor
Dallas, Texas 75201
Attention: Jamie Minieri






--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., as a Lender
By: /s/ Christian Lunt
Name: Christian Lunt
Title: Executive Director
JPMorgan Chase Bank, N.A.
10 South Dearborn, 19th Floor
Chicago, Illinois 60603
Attention: Christian Lunt






--------------------------------------------------------------------------------



MIZUHO BANK, LTD., as a Lender
By: /s/ Donna DeMagistris
Name: Donna DeMagistris
Title: Authorized Signatory
Mizuho Bank, Ltd.
1251 Avenue of the Americas
New York, NY 10020
Attention: James Cubbon






--------------------------------------------------------------------------------



THE HUNTINGTON NATIONAL BANK, as a Lender
By: /s/ Rebecca Stirnkerb
Name: Rebecca Stirnkerb
Title: Assistant Vice President
The Huntington National Bank
200 Public Square
Mail Code CM17
Cleveland, Ohio 44114
Attention: Ted Kalo






--------------------------------------------------------------------------------



FIRST HORIZON BANK, as a Lender
By: /s/ Jean M. Brennan 
Name: Jean M. Brennan
Title: Senior Vice President
First Horizon Bank
701 Market Street, 1st Floor
Chattanooga, TN 37402
Attention: Jean M. Brennan




--------------------------------------------------------------------------------



EXITING LENDER




The lender executing below (“Exiting Lender”) is a “Lender” under the Existing
Revolving Credit Agreement that is not continuing as a lender under the Fifth
Amended and Restated Credit Agreement to which this signature page is attached
(the “Amended Credit Agreement”). Simultaneously with the effective date and
time of the Amended Credit Agreement (the “Effective Date”), the Exiting Lender
shall cease to be a “Lender” under the Existing Revolving Credit Agreement, and
shall have no further liabilities or obligations thereunder; provided that,
notwithstanding anything else provided herein or otherwise, any rights of
Exiting Lender under the “Loan Documents” (as defined in the Existing Revolving
Credit Agreement) that are intended by their express terms to survive
termination of the Commitments (as defined in the Existing Revolving Credit
Agreement) and/or the repayment, satisfaction or discharge of obligations under
any such “Loan Document” shall survive for Exiting Lender. Furthermore, Exiting
Lender shall not be a “Lender” under the Amended Credit Agreement and shall not
have any liabilities or obligations under the Amended Credit Agreement. To the
extent required under the Existing Revolving Credit Agreement, Exiting Lender
consents to the amendment of the Existing Revolving Credit Agreement and the
“Loan Documents” (as defined in the Existing Revolving Credit Agreement). Upon
the Effective Date, Borrower shall pay all outstanding amounts due or accrued
and unpaid to Exiting Lender under the Existing Revolving Credit Agreement and
the other “Loan Documents” (as defined in the Existing Revolving Credit
Agreement), including all principal, accrued and unpaid interest and fees, and
any amounts under Section 3.4 of the Existing Revolving Credit Agreement.




The undersigned Exiting Lender has duly executed this Agreement for the limited
purpose of acknowledging and agreeing to the terms set forth above under
“Exiting Lender”:


EXITING LENDER:


PNC BANK, NATIONAL ASSOCIATION, as an Exiting Lender
By: /s/ Margaret Kilner Grady
Name: Margaret Kilner Grady
Title: Vice President












--------------------------------------------------------------------------------



SCHEDULE 2
SUBSIDIARY GUARANTORS AS OF AGREEMENT EFFECTIVE DATE
Ramco Gateway LLC, a Delaware limited liability company
Ramco Parkway LLC, a Delaware limited liability company
Ramco Centennial Shops LLC, a Delaware limited liability company
Crofton 450 LLC, a Delaware limited liability company
Ramco Webster Place LLC, a Delaware limited liability company
Market Plaza 450 LLC, a Delaware limited liability company
Ramco Jacksonville LLC, a Delaware limited liability company






SCHEDULE 2 - PAGE 1



--------------------------------------------------------------------------------



EXHIBIT A
APPLICABLE MARGINS AND FACILITY FEE PERCENTAGES
Prior to the Investment Grade Rating Date, the interest due hereunder with
respect to the Advances shall vary from time to time and shall be determined by
reference to the Class of Advance and the then-current Leverage Ratio. Any such
change in the Applicable Margins shall be made on the fifth (5th) day subsequent
to the date on which the Administrative Agent receives a Compliance Certificate
pursuant to Section 6.1(v) with respect to the preceding fiscal quarter of
Borrower, provided that the Administrative Agent does not in good faith object
to the information provided in such certificate. In the event any such
Compliance Certificate is not delivered by Borrower when due under Section
6.1(v) the Administrative Agent shall have the right, if so directed by the
Required Class Lenders for such Class of Advance, to increase the Applicable
Margins to the next higher level until such Compliance Certificate is delivered,
by delivering written notice thereof to Borrower. Such changes shall be given
prospective effect only, and no recalculation shall be done with respect to
interest or Facility Letter of Credit Fees accrued prior to the date of such
change in the Applicable Margins. If any such Compliance Certificate shall later
be determined to be incorrect and as a result higher Applicable Margins should
have been in effect for any period, Borrower shall pay to the Administrative
Agent for the benefit of the Lenders all additional interest and fees which
would have accrued if the original Compliance Certificate had been correct, as
shown on an invoice to be prepared by the Administrative Agent and delivered to
Borrower, on the next Payment Date following delivery of such invoice or on
demand of the Administrative Agent if the Aggregate Commitments have terminated.
The per annum Applicable Margins that will be either added to the Alternate Base
Rate to determine the Floating Rate or added to LIBOR Base Rate to determine the
LIBOR Rate for any LIBOR Interest Period shall be determined as follows:

Leverage RatioApplicable Margin for Revolving Advances that are LIBOR Rate
AdvancesApplicable Margin for Revolving Advances that are Floating Rate
AdvancesFacility Fee Percentage (Revolver-Leverage)Applicable Margin for Term
Loan A-1 Advances that are LIBOR Rate AdvancesApplicable Margin for Term Loan
A-1 Advances that are Floating Rate AdvancesApplicable Margin for Term Loan A-2
Advances that are LIBOR Rate AdvancesApplicable Margin for Term Loan A-2
Advances that are Floating Rate AdvancesApplicable Margin for Term Loan A-3
Advances that are LIBOR Rate AdvancesApplicable Margin for Term Loan A-3
Advances that are Floating Rate Advances
<35%
1.05%0.05%0.15%1.20%0.20%1.20%0.20%1.20%0.20%
>35%, <40%
1.10%0.10%0.15%1.20%0.20%1.20%0.20%1.20%0.20%
>40%, <45%
1.15%0.15%0.20%1.25%0.25%1.25%0.25%1.25%0.25%
>45%, <50%
1.25%0.25%0.20%1.35%0.35%1.35%0.35%1.35%0.35%
>50%, <55%
1.30%0.30%0.30%1.50%0.50%1.50%0.50%1.50%0.50%>55%1.50%0.50%0.30%1.70%0.70%1.70%0.70%1.70%0.70%

















A–1



--------------------------------------------------------------------------------




Leverage RatioApplicable Margin for Term Loan A-4 Advances that are LIBOR Rate
AdvancesApplicable Margin for Term Loan A-4 Advances that are Floating Rate
AdvancesApplicable Margin for Term Loan A-5 Advances that are LIBOR Rate
AdvancesApplicable Margin for Term Loan A-5 Advances that are Floating Rate
Advances
<35%
1.50%0.50%1.50%0.50%
>35%, <40%
1.60%0.60%1.60%0.60%
>40%, <45%
1.65%0.65%1.65%0.65%
>45%, <50%
1.75%0.75%1.75%0.75%
>50%, <55%
1.85%0.85%1.85%0.85%>55%2.20%1.20%2.20%1.20%





On, and at all times after, the Investment Grade Rating Date, the Applicable
Margins thereafter shall vary from time to time and shall be determined by
reference to the Class of Advance and the then-current Credit Ratings of the
REIT, and the Facility Fee Percentage shall be similarly determined. Any
subsequent change in or loss of any of the REIT’s Credit Ratings which would
cause a different level to be applicable shall be effective as of the first day
of the first calendar month immediately following the month in which the
Administrative Agent receives written notice delivered by the Borrower that such
change in or loss of a Credit Rating has occurred; provided, however, if the
Borrower has not delivered the notice required but the Administrative Agent
becomes aware that any of the REIT’s Credit Ratings have changed or that the
REIT ceases to have a Credit Rating, then the Administrative Agent shall adjust
the level effective as of the first day of the first calendar month following
the date the Administrative Agent becomes aware of such change in the REIT’s
Credit Ratings. The per annum Applicable Margins that will be either added to
the Alternate Base Rate to determine the Floating Rate or added to LIBOR Base
Rate to determine the LIBOR Rate for any LIBOR Interest Period and the Facility
Fee Percentage shall be determined as follows:



Credit RatingApplicable Margin for Revolving Advances that are LIBOR Rate
AdvancesApplicable Margin for Revolving Advances that are Floating Rate
AdvancesFacility Fee Percentage (Revolver-Investment Grade)At least A- or
A30.775%0.00%0.125%At least BBB+ or Baa10.825%0.00%0.15%At least BBB or
Baa20.90%0.00%0.20%At least BBB- or Baa31.10%0.10%0.25%Below BBB- and
Baa31.45%0.45%0.30%







A–2



--------------------------------------------------------------------------------




Credit RatingApplicable Margin for Term Loan A-1 Advances that are LIBOR Rate
AdvancesApplicable Margin for Term Loan A-1 Advances that are Floating Rate
AdvancesAt least A- or A30.85%0.00%At least BBB+ or Baa10.90%0.00%At least BBB
or Baa21.00%0.00%At least BBB- or Baa31.25%0.25%Below BBB- and Baa31.65%0.65%




Credit RatingApplicable Margin for Term Loan A-2 Advances that are LIBOR Rate
AdvancesApplicable Margin for Term Loan A-2 Advances that are Floating Rate
AdvancesAt least A- or A30.85%0.00%At least BBB+ or Baa10.90%0.00%At least BBB
or Baa21.00%0.00%At least BBB- or Baa31.25%0.25%Below BBB- and Baa31.65%0.65%




Credit RatingApplicable Margin for Term Loan A-3 Advances that are LIBOR Rate
AdvancesApplicable Margin for Term Loan A-3 Advances that are Floating Rate
AdvancesAt least A- or A30.85%0.00%At least BBB+ or Baa10.90%0.00%At least BBB
or Baa21.00%0.00%At least BBB- or Baa31.25%0.25%Below BBB- and Baa31.65%0.65%




Credit RatingApplicable Margin for Term Loan A-4 Advances that are LIBOR Rate
AdvancesApplicable Margin for Term Loan A-4 Advances that are Floating Rate
AdvancesAt least A- or A31.40%0.40%At least BBB+ or Baa11.45%0.45%At least BBB
or Baa21.55%0.55%At least BBB- or Baa31.70%0.70%Below BBB- and Baa32.25%1.25%




Credit RatingApplicable Margin for Term Loan A-5 Advances that are LIBOR Rate
AdvancesApplicable Margin for Term Loan A-5 Advances that are Floating Rate
AdvancesAt least A- or A31.40%0.40%At least BBB+ or Baa11.45%0.45%At least BBB
or Baa21.55%0.55%At least BBB- or Baa31.70%0.70%Below BBB- and Baa32.25%1.25%



A–3



--------------------------------------------------------------------------------



EXHIBIT E
FORM OF GUARANTY
GUARANTY
This Guaranty (this “Guaranty”) is made as of November 6, 2019, by the parties
identified in the signature pages thereto, and any Joinder to Guaranty hereafter
delivered (collectively, the “Guarantors”), to and for the benefit of KeyBank
National Association, individually (“KeyBank”) and as administrative agent
(“Administrative Agent”) for itself and the lenders under the Credit Agreement
(as defined below) and their respective successors and assigns (collectively,
the “Lenders”).
RECITALS
A.RPT Realty, L.P., a limited partnership organized under the laws of the State
of Delaware (“Borrower”), the REIT and Subsidiary Guarantors have requested that
the Lenders make a combined revolving credit and term loan facility available to
Borrower in an aggregate principal amount of $660,000,000, subject to possible
future increase to an aggregate of $1,000,000,000 (the “Facility”).
B.The Lenders have agreed to make available the Facility to Borrower pursuant to
the terms and conditions set forth in a Fifth Amended and Restated Credit
Agreement dated as of November 6, 2019 among Borrower, KeyBank, individually,
and as Administrative Agent, and the Lenders named therein (as amended,
modified, supplemented, restated, or renewed, from time to time, the “Credit
Agreement”). All capitalized terms used herein and not otherwise defined shall
have the meanings ascribed to such terms in the Credit Agreement.
C.Borrower has executed and delivered or will execute and deliver to the Lenders
upon request, promissory notes in the principal amount of each Lender’s
Revolving Commitment and Term Loans, as applicable, as evidence, in addition to
the Credit Agreement, of Borrower’s indebtedness to each such Lender with
respect to the Facility (the promissory notes described above, together with any
amendments or allonges thereto, or restatements, replacements or renewals
thereof, and/or new promissory notes to new Lenders under the Credit Agreement,
are collectively referred to herein as the “Notes”).
D.The REIT is the sole general partner of the Borrower. Subsidiary Guarantors
are Wholly-Owned Subsidiaries of Borrower. Subsidiary Guarantors acknowledge
that the extension of credit by the Administrative Agent and the Lenders to
Borrower pursuant to the Credit Agreement will benefit Subsidiary Guarantors by
making funds available to Subsidiary Guarantors through Borrower and by
enhancing the financial strength of the consolidated group of which Subsidiary
Guarantors, Borrower and the REIT are members. The execution and delivery of
this Guaranty by Guarantors are conditions precedent to the performance by the
Lenders of their obligations under the Credit Agreement.
AGREEMENTS
NOW, THEREFORE, Guarantors, in consideration of the matters described in the
foregoing Recitals, which Recitals are incorporated herein and made a part
hereof, and for other good and valuable consideration, hereby agree as follows:
1.Guarantors absolutely, unconditionally, and irrevocably guaranty to each of
the Lenders:
(a) the full and prompt payment of the principal of and interest on the Facility
Obligations when due, whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter,

E-1



--------------------------------------------------------------------------------



and the prompt payment of all sums which may now be or may hereafter become due
and owing under the Notes, the Credit Agreement, and the other Loan Documents;
(b) the full and prompt payment of the Related Swap Obligations;
(c) the payment of all Enforcement Costs (as hereinafter defined in Paragraph 7
hereof); and
(d) the full, complete, and punctual observance, performance, and satisfaction
of all of the obligations, duties, covenants, and agreements of Borrower under
the Credit Agreement and the Loan Documents.
All amounts due, debts, liabilities, and payment obligations described in
subparagraphs (a) and (b) of this Paragraph 1 are referred to herein as the
“Facility Indebtedness.” All obligations described in subparagraph (d) of this
Paragraph 1 are referred to herein as the “Obligations.” Subsidiary Guarantors
and Lenders agree that Subsidiary Guarantors’ obligations hereunder shall not
exceed the greater of: (i) the aggregate amount of all monies received, directly
or indirectly, by Subsidiary Guarantors from Borrower after the date hereof
(whether by loan, capital infusion or other means), or (ii) the maximum amount
of the Facility Indebtedness not subject to avoidance under Title 11 of the
United States Code, as same may be amended from time to time, or any applicable
state law (the “Bankruptcy Code”). To that end, to the extent such obligations
would otherwise be subject to avoidance under the Bankruptcy Code if Subsidiary
Guarantors are not deemed to have received valuable consideration, fair value or
reasonably equivalent value for its obligations hereunder, each Subsidiary
Guarantor’s obligations hereunder shall be reduced to that amount which, after
giving effect thereto, would not render such Subsidiary Guarantor insolvent, or
leave such Subsidiary Guarantor with an unreasonably small capital to conduct
its business, or cause such Subsidiary Guarantor to have incurred debts (or
intended to have incurred debts) beyond its ability to pay such debts as they
mature, as such terms are determined, and at the time such obligations are
deemed to have been incurred, under the Bankruptcy Code. In the event a
Guarantor shall make any payment or payments under this Guaranty, each other
Guarantor of the Facility Indebtedness shall contribute to such Guarantor an
amount equal to such nonpaying Guarantor’s pro rata share (based on their
respective maximum liabilities hereunder) of such payment or payments made by
such Guarantor, provided that such contribution right shall be subordinate and
junior in right of payment in full of all the Facility Indebtedness to Lenders.
Guarantors and Lenders further agree that Guarantors’ obligations hereunder with
regard to the Facility Obligations and the Related Swap Obligations shall be
determined in accordance with the terms hereof and Guarantors’ obligations
hereunder are not intended to be determined by or subject to the definition of
“Guarantee Obligations” in the Credit Agreement.
2.In the event of any default by Borrower in making payment of the Facility
Indebtedness, or in performance of the Obligations, as aforesaid, in each case
beyond the expiration of any applicable grace period, Guarantors agree, on
demand by the Administrative Agent or the holder of a Note, to pay all the
Facility Indebtedness and to perform all the Obligations as are then or
thereafter become due and owing or are to be performed under the terms of the
Notes, the Credit Agreement, and the other Loan Documents.
3.Guarantors do hereby waive (i) notice of acceptance of this Guaranty by the
Administrative Agent and the Lenders and any and all notices and demands of
every kind which may be required to be given by any statute, rule or law, (ii)
any defense, right of set-off or other claim which Guarantors may have against
Borrower or which Guarantors or Borrower may have against the Administrative
Agent or the Lenders or the holder of a Note, (iii) presentment for payment,
demand for payment (other than as provided for in Paragraph 2 above), notice of
nonpayment (other than as provided for in Paragraph 2 above) or dishonor,
protest and notice of protest, diligence in collection and any and all
formalities which otherwise might be legally required to charge Guarantors with
liability, (iv) any failure by the Administrative Agent

E–2



--------------------------------------------------------------------------------



and the Lenders to inform Guarantors of any facts the Administrative Agent and
the Lenders may now or hereafter know about Borrower, the Facility, or the
transactions contemplated by the Credit Agreement, it being understood and
agreed that the Administrative Agent and the Lenders have no duty so to inform
and that Guarantors are fully responsible for being and remaining informed by
Borrower of all circumstances bearing on the existence or creation, or the risk
of nonpayment of the Facility Indebtedness or the risk of nonperformance of the
Obligations, (v) any and all right to cause a marshaling of assets of Borrower
or any other action by any court or governmental body with respect thereto, or
to cause the Administrative Agent and the Lenders to proceed against any other
security given to a Lender in connection with the Facility Indebtedness or the
Obligations, (vi) any invalidity or unenforceability of the Facility
Indebtedness, and (vii) any amendment or waiver of the Facility Indebtedness,
including without limitation any of the actions described in Paragraph 4 below.
Credit may be granted or continued from time to time by the Lenders to Borrower
without notice to or authorization from Guarantors, regardless of the financial
or other condition of Borrower at the time of any such grant or continuation.
The Administrative Agent and the Lenders shall have no obligation to disclose or
discuss with Guarantors the Lenders’ assessment of the financial condition of
Borrower. Guarantors acknowledge that no representations of any kind whatsoever
have been made by the Administrative Agent and the Lenders to Guarantors. No
modification or waiver of any of the provisions of this Guaranty shall be
binding upon the Administrative Agent and the Lenders except as expressly set
forth in a writing duly signed and delivered on behalf of the Administrative
Agent and the Lenders. The Subsidiary Guarantors further agree that any
exculpatory language contained in the Credit Agreement, the Notes, and the other
Loan Documents shall in no event apply to this Guaranty with respect to the
Subsidiary Guarantors, and will not prevent the Administrative Agent and the
Lenders from proceeding against the Subsidiary Guarantors to enforce this
Guaranty: provided, for the avoidance of doubt, that this sentence does not
apply to the REIT.
4.Guarantors further agree that Guarantors’ liability as guarantors shall in no
way be impaired by any renewals or extensions which may be made from time to
time, with or without the knowledge or consent of Guarantors of the time for
payment of interest or principal under a Note or by any forbearance or delay in
collecting interest or principal under a Note, or by any waiver by the
Administrative Agent and the Lenders under the Credit Agreement, or any other
Loan Documents, or by the Administrative Agent or the Lenders’ failure or
election not to pursue any other remedies they may have against Borrower, or by
any change or modification in a Note, the Credit Agreement, or any other Loan
Documents, or by the acceptance by the Administrative Agent or the Lenders of
any security or any increase, substitution or change therein, or by the release
by the Administrative Agent and the Lenders of any security or any withdrawal
thereof or decrease therein, or by the application of payments received from any
source to the payment of any obligation other than the Facility Indebtedness,
even though a Lender might lawfully have elected to apply such payments to any
part or all of the Facility Indebtedness, it being the intent hereof that
Guarantors shall remain liable as principal for payment of the Facility
Indebtedness and performance of the Obligations until all indebtedness has been
paid in full and the other terms, covenants and conditions of the Credit
Agreement, and other Loan Documents and this Guaranty have been performed,
notwithstanding any act or thing which might otherwise operate as a legal or
equitable discharge of a surety. Guarantors further understand and agree that
the Administrative Agent and the Lenders may at any time enter into agreements
with Borrower to amend and modify a Note, the Credit Agreement or any of the
other Loan Documents, or any other documents related thereto, and may waive or
release any provision or provisions of a Note, the Credit Agreement, or any
other Loan Document and, with reference to such instruments, may make and enter
into any such agreement or agreements as the Administrative Agent, the Lenders
and Borrower may deem proper and desirable, without in any manner impairing this
Guaranty or any of the Administrative Agent and the Lenders’ rights hereunder or
any of Guarantors’ obligations hereunder. Each of the Guarantors agrees not to
assert any claim against the Administrative Agent or any Lender, any of their
respective Affiliates, or any of their or their respective Affiliates, officers,
directors, employees, attorneys and agents, on any theory of liability, for
special, indirect, consequential or punitive damages

E–3



--------------------------------------------------------------------------------



arising out of or otherwise relating to the Facility, the actual or proposed use
of the Loans or any Letter of Credit, the Loan Documents or the transactions
contemplated thereby.
5.This is an absolute, unconditional, complete, present and continuing guaranty
of payment and performance and not of collection. Guarantors agree that its
obligations hereunder shall be joint and several with any and all other
guaranties given in connection with the Facility from time to time. Guarantors
agree that this Guaranty may be enforced by the Administrative Agent and the
Lenders without the necessity at any time of resorting to or exhausting any
security or collateral, if any, given in connection herewith or with a Note, the
Credit Agreement, or any of the other Loan Documents or by or resorting to any
other guaranties, and Guarantors hereby waive the right to require the
Administrative Agent and the Lenders to join Borrower in any action brought
hereunder or to commence any action against or obtain any judgment against
Borrower or to pursue any other remedy or enforce any other right. Guarantors
further agree that nothing contained herein or otherwise shall prevent the
Administrative Agent and the Lenders from pursuing concurrently or successively
all rights and remedies available to them at law and/or in equity or under a
Note, the Credit Agreement or any other Loan Documents, and the exercise of any
of their rights or the completion of any of their remedies shall not constitute
a discharge of any of Guarantors’ obligations hereunder, it being the purpose
and intent of Guarantors that the obligations of such Guarantors hereunder shall
be primary, absolute, independent and unconditional under any and all
circumstances whatsoever. Neither Guarantors’ obligations under this Guaranty
nor any remedy for the enforcement thereof shall be impaired, modified, changed
or released in any manner whatsoever by any impairment, modification, change,
release or limitation of the liability of Borrower under a Note, the Credit
Agreement or any other Loan Document or by reason of Borrower’s bankruptcy or by
reason of any creditor or bankruptcy proceeding instituted by or against
Borrower. This Guaranty shall continue to be effective and be deemed to have
continued in existence or be reinstated (as the case may be) if at any time
payment of all or any part of any sum payable pursuant to a Note, the Credit
Agreement or any other Loan Document is rescinded or otherwise required to be
returned by the payee upon the insolvency, bankruptcy, or reorganization of the
payor, all as though such payment to such Lender had not been made, regardless
of whether such Lender contested the order requiring the return of such payment.
The obligations of Guarantors pursuant to the preceding sentence shall survive
any termination, cancellation, or release of this Guaranty.
6.This Guaranty shall be assignable by a Lender to any permitted assignee of all
or a portion of such Lender’s rights under the Loan Documents.
7.If: (i) this Guaranty, a Note, or any of the Loan Documents are placed in the
hands of an attorney for collection or is collected through any legal
proceeding; (ii) an attorney is retained to represent the Administrative Agent
or any Lender in any bankruptcy, reorganization, receivership, or other
proceedings affecting creditors’ rights and involving a claim under this
Guaranty, a Note, the Credit Agreement, or any Loan Document; (iii) an attorney
is retained to enforce any of the other Loan Documents or to provide advice or
other representation with respect to the Loan Documents in connection with an
enforcement action or potential enforcement action; or (iv) an attorney is
retained to represent the Administrative Agent or any Lender in any other legal
proceedings whatsoever in connection with this Guaranty, a Note, the Credit
Agreement, any of the Loan Documents, or any property subject thereto (other
than any action or proceeding brought by any Lender or participant against the
Administrative Agent alleging a breach by the Administrative Agent of its duties
under the Loan Documents), then Guarantors shall pay to the Administrative Agent
or such Lender upon demand all reasonable and documented attorney’s fees, costs
and expenses, including, without limitation, court costs, filing fees and all
other costs and expenses incurred in connection therewith (all of which are
referred to herein as “Enforcement Costs”), in addition to all other amounts due
hereunder.
8.The parties hereto intend that each provision in this Guaranty comports with
all applicable local, state and federal laws and judicial decisions. However, if
any provision or provisions, or if any

E–4



--------------------------------------------------------------------------------



portion of any provision or provisions, in this Guaranty is found by a court of
law to be in violation of any applicable local, state or federal ordinance,
statute, law, administrative or judicial decision, or public policy, and if such
court should declare such portion, provision or provisions of this Guaranty to
be illegal, invalid, unlawful, void or unenforceable as written, then it is the
intent of all parties hereto that such portion, provision or provisions shall be
given force to the fullest possible extent that they are legal, valid and
enforceable, that the remainder of this Guaranty shall be construed as if such
illegal, invalid, unlawful, void or unenforceable portion, provision or
provisions were not contained therein, and that the rights, obligations and
interest of the Administrative Agent and the Lender or the holder of a Note
under the remainder of this Guaranty shall continue in full force and effect.
9.Any indebtedness of Borrower to Guarantors now or hereafter existing is hereby
subordinated to the Facility Indebtedness. Guarantors will not seek, accept, or
retain for Guarantors’ own account, any payment from Borrower on account of such
subordinated debt at any time when a Default exists under the Credit Agreement
or the Loan Documents, and any such payments to Guarantors made while any
Default then exists under the Credit Agreement or the Loan Documents on account
of such subordinated debt shall be collected and received by Guarantors in trust
for the Lenders and shall be paid over to the Administrative Agent on behalf of
the Lenders on account of the Facility Indebtedness without impairing or
releasing the obligations of Guarantors hereunder.
10.Guarantors hereby subordinate to the Facility Indebtedness any and all claims
and rights, including, without limitation, subrogation rights, contribution
rights, reimbursement rights and set-off rights, which Guarantors may have
against Borrower arising from a payment made by Guarantors under this Guaranty
and agree that, until the entire Facility Indebtedness is paid in full, not to
assert or take advantage of any subrogation rights of Guarantors or the Lenders
or any right of Guarantors or the Lenders to proceed against (i) Borrower for
reimbursement, or (ii) any other guarantor or any collateral security or
guaranty or right of offset held by the Lenders for the payment of the Facility
Indebtedness and performance of the Obligations, nor shall Guarantors seek or be
entitled to seek any contribution or reimbursement from Borrower or any other
guarantor in respect of payments made by Guarantors hereunder. It is expressly
understood that the agreements of Guarantors set forth above constitute
additional and cumulative benefits given to the Lenders for their security and
as an inducement for their extension of credit to Borrower.
11.The Guarantors hereby agree as among themselves that, if any Guarantor shall
make an Excess Payment (as defined below), such Guarantor shall have a right of
contribution from each other Guarantor in an amount equal to such other
Guarantor’s Contribution Share (as defined below) of such Excess Payment. The
payment obligations of any Guarantor under this paragraph shall be subordinate
and subject in right of payment to the Obligations until the entire Facility
Indebtedness is paid in full, and none of the Guarantors shall exercise any
right or remedy under this paragraph against any other Guarantor until the
entire Facility Indebtedness is paid in full. Subject to the immediately
preceding paragraph 10, this paragraph shall not be deemed to affect any claims
or rights, including, without limitation, subrogation rights, contribution
rights, reimbursement rights and set-off rights, that any Guarantor may have
under applicable law against the Borrower in respect of any payment of the
Facility Indebtedness or the Obligations. Notwithstanding the foregoing, all
rights of contribution against any Guarantor shall terminate from and after such
time, if ever, that such Guarantor shall cease to be a Guarantor in accordance
with Section 6.26 of the Credit Agreement. For purposes of this paragraph, the
following terms have the indicated meanings:
(a) “Contribution Share” means, for any Guarantor in respect of any Excess
Payment made by any other Guarantor, the ratio (expressed as a percentage) as of
the date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount

E–5



--------------------------------------------------------------------------------



by which the aggregate present fair salable value of all assets and other
properties of the Borrower and the Guarantors other than the maker of such
Excess Payment exceeds the amount of all of the debts and liabilities (including
contingent, subordinated, unmatured, and unliquidated liabilities, but excluding
the obligations of the Borrower and the Guarantors) of the Borrower and the
Guarantors other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment.
(b) “Excess Payment” means the amount paid by any Guarantor in excess of its
Ratable Share (as defined below) of the Facility Indebtedness.
(c) “Ratable Share” means, for any Guarantor in respect of any payment of the
Facility Indebtedness, the ratio (expressed as a percentage) as of the date of
such payment of the Facility Indebtedness of (i) the amount by which the
aggregate present fair salable value of all of its assets and properties exceeds
the amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of the
Borrower and the Guarantors exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Borrower and the Guarantors
hereunder) of the Borrower and the Guarantors; provided, however, that, for
purposes of calculating the Ratable Shares of the Guarantors in respect of any
payment of the Facility Indebtedness, any Guarantor that became a Guarantor
subsequent to the date of any such payment shall be deemed to have been a
Guarantor on the date of such payment and the financial information for such
Guarantor as of the date such Guarantor became a Guarantor shall be utilized for
such Guarantor in connection with such payment.
12.Any amounts received by a Lender from any source on account of any
indebtedness may be applied by such Lender toward the payment of such
indebtedness, and in such order of application, as a Lender may from time to
time elect.
13.Guarantors hereby submit to personal jurisdiction in the State of New York
for the enforcement of this Guaranty and waive any and all personal rights to
object to such jurisdiction for the purposes of litigation to enforce this
Guaranty. Guarantors hereby consent to the non-exclusive jurisdiction of any
United States Federal or Court of the State of New York sitting in New York
County, New York in any action, suit, or proceeding which the Administrative
Agent or a Lender may at any time wish to file in connection with this Guaranty
or any related matter. Guarantors hereby agree that an action, suit, or
proceeding to enforce this Guaranty may be brought in any state or federal court
in the State of New York or in the courts of any other jurisdiction and hereby
waives any objection which Guarantors may have to the laying of the venue of any
such action, suit, or proceeding in any such court; provided, however, that the
provisions of this Paragraph shall not be deemed to preclude the Administrative
Agent or a Lender from filing any such action, suit, or proceeding in any other
appropriate forum.
14.All notices and other communications provided to any party hereto under this
Agreement or any other Loan Document shall be in writing or by facsimile and
addressed or delivered to such party at its address set forth below or at such
other address as may be designated by such party in a notice to the other
parties. Any notice, if mailed and properly addressed with postage prepaid,
shall be deemed given when received; any notice, if transmitted by facsimile,
shall be deemed given when transmitted. Notice may be given as follows:



E–6



--------------------------------------------------------------------------------



To Guarantors:
c/o RPT Realty, L.P.
19 W. 44th Street
Suite 1002
New York, New York 10036
Attn: Chief Financial Officer


With a copy to:


Honigman LLP
315 East Eisenhower Parkway
Suite 100
Ann Arbor, Michigan 48108
Attn: Barbara A. Kaye
Email: BKaye@honigman.com


If to the Administrative Agent or any Lender, to its address set forth in the
Credit Agreement.
15.This Guaranty shall be binding upon the heirs, executors, legal and personal
representatives, successors and assigns of Guarantors (and, in the event
Guarantor is a limited liability company and shall undertake an LLC Division
(any such LLC Division being a violation of this Guaranty and the other Loan
Documents) shall be deemed to include each limited liability company resulting
from any such LLC Division) and shall inure to the benefit of the Administrative
Agent and the Lenders’ successors and assigns. Notwithstanding the foregoing, no
Guarantor shall assign or transfer any of its rights or obligations under this
Guaranty without the prior written consent of the Administrative Agent and the
Lenders.
16.THIS GUARANTY SHALL PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION
5-1401 BE CONSTRUED AND ENFORCED UNDER THE LAWS OF THE STATE OF NEW YORK.
17.GUARANTORS, THE ADMINISTRATIVE AGENT AND THE LENDERS, BY THEIR ACCEPTANCE
HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR RELATING THERETO OR ARISING FROM THE LENDING RELATIONSHIP WHICH IS
THE SUBJECT OF THIS GUARANTY AND AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL
BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
18.Neither the execution and delivery by the Guarantors of this Guaranty, nor
the consummation of the transactions contemplated by the Credit Agreement, nor
compliance with the provisions thereof will violate any law, rule, regulation,
order, writ, judgment, injunction, decree or award binding on any of the
Guarantors or their respective articles of organization, articles of formation,
certificates of trust, limited partnership certificates, operating agreements,
trust agreements, or limited partnership agreements, or the provisions of any
indenture, instrument or agreement to which any of the Guarantors is a party or
is subject, or by which it, or its Property, is bound, or conflict with or
constitute a default thereunder, except where such violation, conflict or
default would not have a Material Adverse Effect, or result in the creation or
imposition of any Lien (other the Liens created pursuant to the Credit
Agreement) in, of or on the Property of such Guarantor pursuant to the terms of
any such indenture,

E–7



--------------------------------------------------------------------------------



instrument or agreement. No order, consent, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, any
governmental or public body or authority, or any subdivision thereof, is
required to authorize, or is required in connection with the execution, delivery
and performance of, or the legality, validity, binding effect or enforceability
of, this Guaranty.
19.From time to time, additional parties may execute a joinder substantially in
the form of Exhibit A hereto, and thereby become a party to this Guaranty. From
and after delivery of such joinder, the Subsidiary delivering such joinder shall
be a Guarantor, and be bound by all of the terms and provisions of this
Guaranty. From time to time, certain Guarantors shall be released from their
obligations under this Guaranty upon satisfaction of the conditions to such
release established pursuant to Section 6.26 of the Credit Agreement.
20.Each Qualified ECP Contributing Party hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Contributing
Party to honor all of its obligations under this Guaranty or the other Loan
Documents in respect of the Related Swap Obligations (provided, however, that
each Qualified ECP Contributing Party shall only be liable under this Paragraph
20 for the maximum amount of such liability that can be incurred without
rendering its obligations under this Paragraph 20, or otherwise under this
Guaranty or the other Loan Documents, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Contributing Party under this Paragraph 20
shall remain in full force and effect until a discharge of the obligations of
Guarantors under this Guaranty if such Qualified ECP Contributing Party is a
Guarantor, or of Borrower under the Credit Agreement and the other Loan
Documents and the documents for the Related Swap Obligations if such Qualified
ECP Contributing Party is the Borrower. Each Qualified ECP Contributing Party
intends that this Paragraph 20 constitute, and this Paragraph 20 shall be deemed
to constitute, a keepwell, support, or other agreement for the benefit of each
other Contributing Party for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act. For purposes of Paragraph 20 of this Guaranty, the term
“Qualified ECP Contributing Party” means in respect of any Related Swap
Obligation, each Contributing Party that has total assets exceeding $10,000,000
at the time such party becomes a party to this Guaranty or grant of the relevant
security interest becomes effective with respect to such Related Swap
Obligations or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act. For the purposes of this
Paragraph 20, “Contributing Party” shall mean Borrower and each Guarantor,
collectively.
21.Each Guarantor covenants and agrees that it shall not at any time undertake
an LLC Division.
22.This Guaranty amends and restates the “Guaranty” (as defined in the Existing
Revolving Credit Agreement and the Existing Term Loan Agreement).
(Remainder of page intentionally left blank.)

E–8



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Guarantors have delivered this Guaranty as of the date first
written above.
[GUARANTORS]
By:  
Name:  
Title:  
The undersigned Borrower joins on the execution of this Guaranty to evidence its
agreement to be bound by the terms of Paragraph 20 of the Guaranty
BORROWER:
RPT REALTY, L.P.,
a Delaware limited partnership
By: RPT Realty, a Maryland real estate investment trust, its General Partner
By:_________________________________
Name: Michael P. Fitzmaurice
Title:  Executive Vice President and Chief  Financial Officer



E–9



--------------------------------------------------------------------------------



Accepted:
KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent
By:  
Print Name:  
Title:  
[Signature Page to Guaranty]



E–10



--------------------------------------------------------------------------------



EXHIBIT A TO GUARANTY
FORM OF JOINDER TO GUARANTY
THIS JOINDER is executed as of _____________, 20__ by the undersigned, each of
which hereby agrees as follows:
1.All capitalized terms used herein and not defined in this Joinder shall have
the meanings provided in that certain Guaranty (as amended, modified,
supplemented, restated, or renewed, from time to time, the “Guaranty”) dated as
of November 6, 2019, executed for the benefit of KeyBank National Association,
as Administrative Agent for itself and certain other Lenders, and the Lenders,
with respect to Loans from the Lenders to RPT Realty, L.P. (“Borrower”).
2.As required by the Credit Agreement, each of the undersigned is executing this
Joinder to become a party to the Guaranty.
3.Each and every term, condition, representation, warranty, and other provision
of the Guaranty, by this reference, is incorporated herein as if set forth
herein in full and the undersigned agrees to fully and timely perform each and
every obligation of a Guarantor under such Guaranty.
[INSERT SUBSIDIARY GUARANTOR SIGNATURE BLOCKS AND FEIN NUMBER]
__________________________________________
FEIN NO._________________________
By:  
By:  
Its:  
E–11

